 



$175,000,000

CREDIT AGREEMENT,

Dated as of July 2, 2002

by and among

BOWNE & CO., INC.,
as the Parent Borrower,

THE SUBSIDIARIES OF THE PARENT BORROWER FROM
TIME TO TIME PARTY HERETO,
as Subsidiary Borrowers,

THE LENDING INSTITUTIONS FROM TIME TO TIME
PARTIES HERETO AS LISTED ON SCHEDULE 1 HERETO,
as the Lenders,

FLEET NATIONAL BANK,
as Agent,

JPMORGAN CHASE BANK,
as Documentation Agent,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent,

and

FLEET SECURITIES, INC.,
as Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE NO.        

--------------------------------------------------------------------------------

1. DEFINITIONS AND PRINCIPLES OF CONSTRUCTION
    1    
1.1. DEFINITIONS
    1    
1.2. PRINCIPLES OF CONSTRUCTION
    22  
2. AMOUNT AND TERMS OF LOANS
    22    
2.1. REVOLVING CREDIT LOANS
    22      
(a) Agreement to Make Revolving Credit Loans
    22      
(b) Types of Revolving Credit Loans
    23    
2.2. MINIMUM AMOUNT OF EACH BORROWING AND MAXIMUM AMOUNT OF FIXED RATE LOANS
    23      
(a) Minimum Amounts of Each Borrowing
    23      
(b) Maximum Number of Eurodollar Alternate and Currency Advances
    23    
2.3. BORROWING REQUEST — REVOLVING CREDIT LOANS
    24    
2.4. DISBURSEMENT OF FUNDS
    24      
(a) Revolving Credit Loans
    24      
(b) Failure to Fund
    24      
(c) Borrower Accounts
    25    
2.5. PAYMENTS
    25      
(a) Loans and Fees
    25      
(b) Late Payments
    25      
(c) Alternate Currencies
    26      
(d) Extension of Due Dates
    26    
2.6. TERMINATION OR REDUCTION OF COMMITMENTS
    26      
(a) Voluntary Reductions
    26      
(b) Mandatory Reduction
    26      
(c) In General
    26    
2.7. PREPAYMENTS OF THE LOANS
    26      
(a) Voluntary Prepayments
    26      
(b) Mandatory Prepayments
    27      
(c) In General
    27    
2.8. USE OF PROCEEDS
    27    
2.9. RECORDS
    27      
(a) Lender’s Records
    27      
(b) Agent’s Records
    28      
(c) Prima Facie Evidence
    28      
(d) Notes
    28    
2.10. ADDITIONAL ALTERNATE CURRENCIES
    28    
2.11. SWINGLINE LOANS
    28      
(a) Swingline Loans
    28      
(b) Procedure for Borrowing Swingline Loans
    28      
(c) Interest
    29      
(d) Swingline Loan Amount, Etc.
    29      
(e) Repayment and Participation of Swingline Loans
    29    
2.12. INCREASE OF COMMITMENTS
    30    
2.13. ADDITION AND REMOVAL OF SUBSIDIARY BORROWERS
    31      
(a) Addition of Subsidiary Borrowers
    31      
(b) Removal of Subsidiary Borrowers
    32  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE NO.        

--------------------------------------------------------------------------------

3. INTEREST, FEES, CONVERSIONS AND YIELD PROTECTIONS
    32    
3.1. INTEREST RATES AND PAYMENT DATES
    32      
(a) Prior to Maturity
    32      
(b) Default Rate
    32      
(c) In General
    32      
(d) Substitution of Reference Lender
    33    
3.2. FEES
    33      
(a) Facility Fee
    33      
(b) Agent’s Fees
    33    
3.3. CONVERSIONS
    33      
(a) In General
    33      
(b) Conversions During an Event of Default
    34      
(c) Effecting Conversions
    34      
(d) Failure to Elect Conversion
    34    
3.4. INDEMNIFICATION FOR LOSS
    35    
3.5. CAPITAL ADEQUACY
    35    
3.6. REIMBURSEMENT FOR INCREASED COSTS
    36    
3.7. ILLEGALITY OF FUNDING
    36    
3.8. SUBSTITUTED INTEREST RATE
    37    
3.9. TAXES
    37      
(a) Payments to Be Free and Clear
    37      
(b) Other Indemnified Taxes
    38      
(c) U.S. Tax Certificates
    38      
(d) Other Tax Certificates
    39      
(e) Refunds
    39      
(f) Other Taxes
    39    
3.10. OPTION TO FUND
    39    
3.11. REPLACEMENT OF LENDERS
    40    
3.12. CHANGES OF LENDING OFFICES
    40      
(a) Borrower’s Request
    40      
(b) Lender’s Right
    41  
4. REPRESENTATIONS AND WARRANTIES
    41    
4.1. SUBSIDIARIES; JURISDICTIONS
    41    
4.2. EXISTENCE AND POWER
    41    
4.3. AUTHORITY AND EXECUTION
    42    
4.4. BINDING AGREEMENT
    42    
4.5. LITIGATION
    42    
4.6. REQUIRED CONSENTS
    42    
4.7. ABSENCE OF DEFAULTS; NO CONFLICTING AGREEMENTS
    42    
4.8. COMPLIANCE WITH APPLICABLE LAWS
    43    
4.9. TAXES
    43    
4.10. GOVERNMENTAL REGULATIONS
    43    
4.11. FEDERAL REGULATIONS; USE OF LOAN PROCEEDS
    43    
4.12. PLANS
    44    
4.13. FINANCIAL STATEMENTS
    44    
4.14. PROPERTY
    44    
4.15. AUTHORIZATIONS
    44  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE NO.        

--------------------------------------------------------------------------------

 
4.16. ENVIRONMENTAL MATTERS
    45    
4.17. FULL DISCLOSURE
    45    
4.18. EXISTING INDEBTEDNESS; LIENS
    46      
(a) Existing Indebtedness
    46      
(b) Liens
    46    
4.19. LOANS RANK PARI PASSU
    46    
4.20. GUARANTOR SUBSIDIARIES
    46    
4.21. BGS
    46  
5. CONDITIONS TO FIRST LOANS
    46    
5.1. EVIDENCE OF ACTION
    47    
5.2. ABSENCE OF LITIGATION
    47    
5.3. APPROVALS AND CONSENTS
    47    
5.4. OPINION OF COUNSEL TO CREDIT PARTIES
    47    
5.5. OPINION OF SPECIAL COUNSEL
    48    
5.6. FEES OF AGENT AND LENDERS
    48    
5.7. FEES AND EXPENSES OF SPECIAL COUNSEL
    48    
5.8. COUNTERPARTS TO AGREEMENT
    48    
5.9. NOTES
    48    
5.10. EXISTING LOAN AGREEMENT
    48    
5.11. COMPLIANCE CERTIFICATE
    48    
5.12. GUARANTIES
    48    
5.13. MATERIAL ADVERSE CHANGE IN FINANCIAL CONDITION
    49    
5.14. PROCEEDINGS AND DOCUMENTS
    49    
5.15. ADDITIONAL SUBSIDIARY INFORMATION
    49    
5.16. NOTE PURCHASE AGREEMENT
    49  
6. CONDITIONS OF LENDING — ALL LOANS
    49    
6.1. COMPLIANCE
    49    
6.2. BORROWING REQUEST
    50    
6.3. EXCHANGE LIMITATION
    50  
7. AFFIRMATIVE COVENANTS
    50    
7.1. FINANCIAL STATEMENTS AND INFORMATION
    50      
(a) Compliance Certificate
    50      
(b) Quarterly Statements
    50      
(c) Annual Statements
    51      
(d) SEC and Other Reports
    52      
(e) Projections; Annual Business Plans
    52      
(f) Management Letters
    52      
(g) Notice of Shareholder and Analyst Conference Calls
    52      
(h) Additional Subsidiary Information
    52    
7.2. CERTIFICATES; OTHER INFORMATION
    53      
(a) Notice of Certain Events
    53      
(b) Other Information
    54    
7.3. LEGAL EXISTENCE
    54    
7.4. TAXES
    55    
7.5. INSURANCE
    55    
7.6. CONDITION OF PROPERTY
    55  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE NO.        

--------------------------------------------------------------------------------

 
7.7. OBSERVANCE OF LEGAL REQUIREMENTS
    55    
7.8. INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS
    55    
7.9. NATURE OF BUSINESS
    56    
7.10. NOTES TO RANK PARI PASSU
    56    
7.11. ADDITIONAL GUARANTORS
    56  
8. NEGATIVE COVENANTS
    56    
8.1. CONSOLIDATED SHAREHOLDERS’ EQUITY
    56    
8.2. FIXED CHARGE COVERAGE RATIO
    57    
8.3. LEVERAGE RATIO
    57    
8.4. RATIO OF INDEBTEDNESS TO CAPITALIZATION
    57    
8.5. INDEBTEDNESS
    57    
8.6. LIENS
    58    
8.7. CONSOLIDATIONS AND MERGERS
    59    
8.8. ACQUISITIONS
    60    
8.9. DISPOSITIONS
    60    
8.10. INVESTMENTS
    61    
8.11. TRANSACTIONS WITH AFFILIATES
    62    
8.12. LIMITATION ON NEGATIVE PLEDGE CLAUSES
    62    
8.13. RESTRICTED DISTRIBUTIONS
    62    
8.14. RESTRICTIONS AFFECTING SUBSIDIARIES
    62    
8.15. CONTINGENT OBLIGATIONS
    63    
8.16. PAYMENTS AND PREPAYMENTS OF SUBORDINATED INDEBTEDNESS
    63  
9. DEFAULT
    63    
9.1. EVENTS OF DEFAULT
    63      
(a) Failure to Pay Principal
    63      
(b) Failure to Pay Interest, Fees and Other Amounts
    63      
(c) Failure to Perform Certain Covenants
    63      
(d) Other Covenants
    64      
(e) Misrepresentations
    64      
(f) Cross-Default
    64      
(g) Insolvency
    64      
(h) Involuntary Proceedings
    65      
(i) Judgments
    65      
(j) Enforceability of Loan Documents
    65      
(k) ERISA
    65      
(l) Change of Control
    65    
9.2. CONTRACT REMEDIES
    65      
(a) Termination of Commitment; Acceleration
    65      
(b) Application of Proceeds
    66  
10. THE AGENT
    67    
10.1. APPOINTMENT
    67    
10.2. DELEGATION OF DUTIES
    67    
10.3. EXCULPATORY PROVISIONS
    67    
10.4. RELIANCE BY THE AGENT
    68    
10.5. NOTICE OF DEFAULT
    68    
10.6. NON- RELIANCE ON THE AGENTS AND OTHER LENDERS
    69  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE NO.        

--------------------------------------------------------------------------------

 
10.7. INDEMNIFICATION
    69    
10.8. LENDERS IN THEIR RESPECTIVE INDIVIDUAL CAPACITIES
    70    
10.9. SUCCESSOR AGENTS
    70    
10.10. TITLED AGENTS
    71  
11. GUARANTY OF THE PARENT BORROWER
    71    
11.1. GUARANTY
    71    
11.2. ABSOLUTE OBLIGATION
    72    
11.3. REPAYMENT IN BANKRUPTCY
    73    
11.4. NO SUBROGATION
    73  
12. OTHER PROVISIONS
    73    
12.1. AMENDMENTS AND WAIVERS
    73    
12.2. NOTICES
    74      
(a) To Borrower or any other Borrower
    74      
(b) To a Lender
    74      
(c) To the Agent
    74      
(d) Effectiveness of Notice
    74    
12.3. NO WAIVER; CUMULATIVE REMEDIES
    75    
12.4. SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND CERTAIN OBLIGATIONS
    75      
(a) Representations and Warranties
    75      
(b) Obligations
    75    
12.5. EXPENSES
    75    
12.6. ASSIGNMENTS AND PARTICIPATIONS
    76      
(a) Binding Effect
    76      
(b) Assignments
    76      
(c) Participations
    77      
(d) Relief from Obligations
    77      
(e) Federal Reserve Assignment
    77    
12.7. INDEMNITY
    77    
12.8. LIMITATION OF LIABILITY
    78    
12.9. COUNTERPARTS
    79    
12.10. ADJUSTMENTS; SET-OFF
    79      
(a) Adjustments
    79      
(b) Set-Off
    79    
12.11. CONSTRUCTION
    80    
12.12. GOVERNING LAW
    81    
12.13. JUDGMENT CURRENCY
    81      
(a) Conversion of Judgment Currency
    81      
(b) Indemnification
    81    
12.14. INTERNATIONAL BANKING FACILITIES
    81      
(a) Utilization of International Banking Facility by Lenders
    81      
(b) Use of Proceeds from International Banking Facility
    81    
12.15. HEADINGS DESCRIPTIVE
    82    
12.16. SEVERABILITY
    82    
12.17. INTEGRATION
    82    
12.18. CONSENT TO JURISDICTION
    82    
12.19. SERVICE OF PROCESS
    82    
12.20. NO LIMITATION ON SERVICE OR SUIT
    83  

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE NO.        

--------------------------------------------------------------------------------

 
12.21. WAIVER OF TRIAL BY JURY
    83    
12.22. EFFECTIVE DATE
    83    
12.23. TREATMENT OF CERTAIN INFORMATION
    84    
12.24. PARENT BORROWER AS AGENT FOR SUBSIDIARY BORROWERS
    84    
12.25. OPINION OF LOCAL COUNSEL WITH RESPECT TO INITIAL GUARANTOR SUBSIDIARIES
    84  

vi



--------------------------------------------------------------------------------



 



TABLE OF EXHIBITS AND SCHEDULES

      EXHIBITS           Exhibit A   List of Administrative Agent’s Address for
Notices and Agent Payment Offices Exhibit B   Form of Assignment and Acceptance
Agreement Exhibit C   Form of Borrowing Request — Revolving Credit Loans
Exhibit D   List of Commitment Amounts Exhibit E   Form of Compliance
Certificate Exhibit F   Form of Currency Addendum Exhibit G   Form of Notice of
Conversion Exhibit H   Form of Notice of Swingline Borrowing Exhibit I   List of
Borrowers’ Payment Accounts Exhibit J   Form of Revolving Credit Note Exhibit K
  Form of Swingline Note Exhibit L-1   Form of Opinion of Counsel to Borrower —
Simpson Thacher & Bartlett Exhibit L-2   Form of Opinion of Counsel to Parent
Borrower — Philip E. Kucera, Esq. Exhibit M   Form of Opinion of Special Counsel
Exhibit N   List of Lenders’ Addresses for Notices Exhibit O   Form of Guaranty
Exhibit P   Form of Borrower Addendum Exhibit Q   List of Borrowers’ Addresses
for Notices

      SCHEDULES           Schedule 1   List of Lenders Schedule 4.1   List of
Subsidiaries; Jurisdictions of Formation Schedule 4.5   List of Litigation
Schedule 4.18   List of Existing Indebtedness; Liens Schedule 8.6   List of
Liens Schedule 4.21   Description of BGS

i



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

--------------------------------------------------------------------------------

         CREDIT AGREEMENT, dated as of July 2, 2002, by and among BOWNE & CO.,
INC., a Delaware corporation (the “Parent Borrower”), the Subsidiaries party
hereto or which from time to time become party hereto (each a “Subsidiary
Borrower” and collectively, the “Subsidiary Borrowers”), FLEET NATIONAL BANK and
the other lending institutions listed on Schedule 1 attached hereto (each a
“Lender” and, collectively, the “Lenders”), FLEET NATIONAL BANK, as Agent for
the Lenders, JPMORGAN CHASE BANK, as Documentation Agent (the “Documentation
Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent (the
“Syndication Agent”), with FLEET SECURITIES, INC. having acted as the Arranger.

1. DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

1.1. DEFINITIONS

As used in this Agreement, the following terms have the following meanings:

ABR Advances: the Revolving Credit Loans (or any portions thereof), at such time
as they (or such portions) are made and/or being maintained at a rate of
interest based upon the Alternate Base Rate.

Accountants: KPMG LLP (or any successor thereto), or such other firm of
certified public accountants of recognized national standing selected by
Borrower.

Accumulated Funding Deficiency: as defined in Section 302 of ERISA.

Acquisition: with respect to any Person, the purchase or other acquisition by
such Person, by any means whatsoever (including through a merger, dividend or
otherwise and whether in a single transaction or in a series of related
transactions), of (a) any Voting Stock of any other Person if, immediately
thereafter, such other Person would be either a Subsidiary of such Person or
otherwise under the control of such Person, (b) any business, going concern or
divisions or segment of any other Person, or (c) any Property of any other
Person other than (i) in the ordinary course of business, provided, however,
that no acquisition of all or substantially all of the assets of such other
Person shall be deemed to be in the ordinary course of business; or (ii)
Property acquired for use in the ordinary course of business without any
associated goodwill or other intangible assets.

Advance: an ABR Advance, a Eurodollar Advance, or an Alternate Currency Advance,
as the case may be.

Agent: Fleet National Bank as contractual representative for the Lenders under
the terms of this Agreement, and any of its successors.  



--------------------------------------------------------------------------------



 



Affected Advance: as defined in Section 3.8.

Affiliate: at any time and with respect to any Person, any other Person that
would be considered to be an affiliate of such Person under Rule 144(a) under
the Securities Act of 1933, as amended, as in effect on the date of this
Agreement, if such Person were issuing securities.

Agent Payment Office: (a) with respect to all amounts owing under the Loan
Documents (other than in respect of Alternate Currency Loans), initially, the
office, branch, affiliate, or correspondent bank of the Agent designated as its
“Domestic Payment Office” in Exhibit A and, thereafter, such other office,
branch, affiliate, or correspondent bank thereof as it may from time to time
designate in writing as such to Parent Borrower and each Lender, and (b) with
respect to all amounts owing in respect of each Alternate Currency Loan,
initially, the office, branch, affiliate, or correspondent bank of the Agent
designated as its payment office for the applicable Alternate Currency in
Exhibit A and, thereafter, such other office, branch, affiliate, or
correspondent bank thereof as it may from time to time designate in writing as
such to Parent Borrower and each Lender.

Aggregate Commitment Amount: at any time, the sum at such time of the Commitment
Amounts of all Lenders.

Aggregate Credit Exposure: as of any date of determination, the sum as of such
date of the outstanding principal amount of the Loans of all Lenders
(determined, in the case of each Alternate Currency Loan, on the basis of the
Currency Equivalent in Dollars thereof).

Agreement: this Credit Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.

Alternate Base Rate: on any date, a rate of interest per annum equal to the
greater of (a) the Federal Funds Rate in effect on such date plus 1/2 of 1% and
(b) the Prime Rate in effect on such date.

Alternate Currency: Canadian Dollars, Euros, Japanese Yen, Sterling Pounds, and
such other currencies as shall become Alternate Currencies in accordance with
Section 2.10.

Alternate Currency Advances: the Revolving Credit Loans (or any portions
thereof) at such time as they (or such portions) are made and/or being
maintained in an Alternate Currency at a rate of interest based upon the
applicable Alternate Currency Rate.

Alternate Currency Business Day: (a) with respect to any Alternate Currency
Advance (other than Euros) and any Eurodollar Advance, any Business Day which is
a day on which dealings in dollar deposits and other currencies and exchange,
between banks may be carried on in London, England, and is not a legal holiday
or a day on which banking institutions are authorized or required by law or
other government action to close in the national jurisdiction in which the Agent
Payment Office with respect to such Currency is located or, if there is no such
Agent

2



--------------------------------------------------------------------------------



 

Payment Office, the national jurisdiction of which such Currency is the freely
transferable lawful money; and (b) with respect to Euros, any Business Day which
is also a Target Day.

Alternate Currency Loan: each Revolving Credit Loan denominated in an Alternate
Currency.

Alternate Currency Rate:

         (a)  with respect to each Alternate Currency Advance not denominated in
Euros, a rate of interest per annum, as determined by the Agent, obtained by
dividing:



      (x) (i) the rate per annum for deposits having a maturity most nearly
comparable to the Euro Interest Period in respect of such Alternate Currency
Advance in the applicable Alternate Currency which appears on page 3750 of the
Telerate System (or any successor page) as of 11:00 a.m. London time on the date
which is two Alternate Currency Business Days prior to the first day of such
Euro Interest Period; (ii) if on such date no such offered rates are so
displayed, the rate per annum equal to the arithmetic average (and then rounding
to the next higher 1/16 of 1%) of the respective offered quotations notified to
the Agent by the Reference Lenders, in each case as quoted by such Reference
Lender at approximately 11:00 a.m. London time (or as soon thereafter as
practicable) on the date which is two Alternate Currency Business Days prior to
the first day of such Euro Interest Period to leading banks in the interbank
eurocurrency market as the rate at which such Reference Lender is offering
deposits in such Alternate Currency in an amount approximately equal to its
Commitment Percentage of such Alternate Currency Advance and having a period to
maturity approximately equal to such Euro Interest Period; or (iii) to the
extent required by Section 3.8, the rate per annum equal to the arithmetic
average of the respective rates reported to the Agent by the Reference Lenders,
in each case as the rate determined by such Reference Lender to be reflective of
the all-in cost of funds of such Reference Lender to fund such Alternate
Currency Advance in an amount approximately equal to its Commitment Percentage
of such Alternate Currency Advance and having a period to maturity approximately
equal to such Euro Interest Period; by         (y) a number equal to 1.00 minus
the Euro-Dollar Reserve Percentage.

         (b)  With respect to each Alternate Currency Advance denominated in
Euros, a rate of interest per annum, as determined by the Agent, obtained by
dividing:



      (x) (i) the rate of interest for deposits having a maturity most nearly
comparable to the Euro Interest Period which appears on the “EURIBOR01” page of
the Reuters screen (or such other page on the Reuters screen as may customarily
be used from time to time to display EURIBOR rates) at or about 11:00 a.m.
Brussels time on the date which is two Alternate Currency Business Days prior to
the first day of such Euro Interest Period; or (ii) if the relevant page is not
displayed on the Reuters screen, or the Reuters screen is not operating at the
relevant time, or if no such offered rate

3



--------------------------------------------------------------------------------



 





      appears on the Reuters screen for that period, the rate of interest for
such period which appears on page 248 of the Telerate System (or such other page
on the Telerate System as may customarily be used from time to time to display
EURIBOR rates) at or about 11:00 a.m. Brussels time on the date which is two
Alternate Currency Business Days prior to the fist day of such Euro Interest
Period; or (iii) if the relevant rate of EURIBOR rate cannot be determined in
accordance with items (i) and (ii) above, the rate determined by the Agent to be
the arithmetic mean (rounded upwards if necessary to the nearest 1/16 of 1%) of
the rates respectively notified to the Agent by the Reference Lenders (provided
always that at least two Reference Lenders shall have given such quotation) as
such Reference Lenders’ offered rates for deposits in an amount approximately
equal to its Commitment Percentage of such Alternate Currency Advance to be
denominated in Euros and having a period to maturity approximately equal to such
Euro Interest Period, to leading banks in the interbank eurocurrency market at
or about 11:00 a.m. Brussels time on the date which is two Alternate Currency
Business Days prior to the first day of such Euro Interest Period; or (iv) to
the extent required by Section 3.8, the rate per annum equal to the arithmetic
average of the respective rates reported to the Agent by the Reference Lenders,
in each case as the rate determined by such Reference Lender to be reflective of
the all-in cost of funds of such Reference Lender to fund such Alternate
Currency Advance in Euros in an amount approximately equal to its Commitment
Percentage of such Alternate Currency Advance and having a period to maturity
approximately equal to such Euro Interest Period; by         (y) a number equal
to 1.00 minus the Euro-Dollar Reserve Percentage.

Applicable Fee Percentage: with respect to the Facility Fee, at all times during
which the applicable Pricing Level set forth below is in effect, the percentage
set forth below next to such Pricing Level:

          Pricing Level   Applicable Fee Percentage
I
    40 %
II
    .350 %
III
    .300 %
IV
    .250 %
V
    225 %
VI
    .200 %

Changes in the Applicable Fee Percentage resulting from a change in a Pricing
Level shall be based upon the Compliance Certificate most recently delivered
pursuant to Section 7.1(a) and shall become effective on the date such
Compliance Certificate is delivered to the Agent and the Lenders.
Notwithstanding anything to the contrary contained in this definition, (a) if,
at any time and from time to time, Parent Borrower shall be in Default of its
obligations under Sections 7.1(a), (b) or (c), Pricing Level I shall apply until
such Default is cured, and (b) subject to the

4



--------------------------------------------------------------------------------



 



preceding clause (a), during the period commencing on the Effective Date and
ending on the date of delivery thereafter of the first Compliance Certificate
pursuant to Section 7.1(a), Pricing Level II shall apply.

Applicable Margin: with respect to Eurodollar Advances and Alternate Currency
Advances, in each case at all times during which the applicable Pricing Level
set forth below is in effect, the percentage set forth below next to such
Pricing Level:

          Pricing Level   Applicable Margin
I
    1.60 %
II
    1.50 %
III
    1.32 5**%
IV
    1.00 %
V
    .90 %
VI
    .80 %



**   provided if no Subordinated Indebtedness is then outstanding the Applicable
Margin for Pricing Level III shall be 1.20%.

Changes in the Applicable Margin resulting from a change in a Pricing Level
shall be based upon the Compliance Certificate most recently delivered pursuant
to Section 7.1(a) and shall become effective on the date such Compliance
Certificate is delivered to the Agent and the Lenders. Notwithstanding anything
to the contrary contained in this definition, (a) if, at any time and from time
to time, Parent Borrower shall be in Default of its obligations under Sections
7.1(a), (b) or (c), Pricing Level I shall apply until such Default is cured, and
(b) subject to the preceding clause (a), during the period commencing on the
Effective Date and ending on the date of delivery thereafter of the first
Compliance Certificate pursuant to Section 7.1(a), Pricing Level II shall apply.

Approved Fund: (a) a CLO and (b) with respect to any Lender that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor.

Assignment: as defined in Section 12.6(b).

Assignment and Acceptance Agreement: an assignment and acceptance agreement
executed by an assignor and an assignee, substantially in the form of Exhibit B.

BGS: the assets and operations constituting the business segment known as Bowne
Global Solutions as further described on Schedule 4.21.

BGS Disposition: a Disposition of 10% or more of the Capital Stock (including,
without limitation, an original issuance or sales of treasury stock) of any of
the Persons constituting all or

5



--------------------------------------------------------------------------------



 



a portion of BGS (and no other business segment) or all or substantially all of
the assets of BGS (and no other business segment); provided that Parent Borrower
has provided evidence satisfactory to the Agent that, after giving effect to
such Disposition, no Default or Event of Default would exist; and, provided
further, that (a) after giving effect to such Disposition, the Consolidated
EBITDA for the four fiscal quarters of Parent Borrower immediately preceding
such Disposition, determined on a pro forma basis as if such Disposition had
been consummated on the first day of such period, shall be at least $75,000,000
or (b) if such Consolidated EBITDA is not at least $75,000,000, then: (x) the
Aggregate Commitment Amount shall be reduced by a sum equal to the product of
the Aggregate Commitment Amount immediately preceding such Disposition
multiplied by a fraction, the numerator of which is $75,000,000 minus the
Consolidated EBITDA for the four fiscal quarters of Parent Borrower immediately
preceding such Disposition, determined on a pro forma basis as if such
Disposition had been consummated on the first day of such period and the
denominator of which shall be $75,000,000; and (y) simultaneously with the
consummation of such Disposition, the Credit Parties make a prepayment of the
principal amount of the Obligations in an amount sufficient to reduce the
outstanding amount of the Loans to be no greater than the Aggregate Commitment
Amount as so reduced in accordance with the immediately preceding clause (x).

BGS Entities: as defined in Section 8.9(c).

Borrowers: collectively, the Parent Borrower and the Subsidiary Borrowers.

Borrower Addendum: an Addendum, duly completed and executed by each of the
Parent Borrower and the relevant Subsidiary thereof, substantially in the form
of Exhibit P.

Borrower Obligations: as defined in Section 11.1.

Borrowing Date: any Business Day on which (a) the Lenders make ABR Advances in
accordance with a Borrowing Request, or (b) any Alternate Currency Business Day
on which the Lenders make Eurodollar Advances or Alternate Currency Advances, as
the case may be, in accordance with a Borrowing Request.

Borrowing Request: a request for Revolving Credit Loans, substantially in the
form of Exhibit C.

Business Day: any day except Saturday, Sunday or a day which in New York City or
New Jersey is a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close.

Canadian Borrower: any Borrower which is organized under the laws of, and has
its principal office in, Canada.

Canadian Dollars: freely transferable lawful money of Canada.

6



--------------------------------------------------------------------------------



 



Capital Lease: at any time, a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

Capital Lease Obligations: with respect to any Person, obligations of such
Person with respect to Capital Leases.

Capital Stock: as to any Person, all shares, interests, partnership interests,
limited liability company interests, participations and other rights in, or
other equivalents (however designated) of, such Person’s equity (however
designated), and any rights, warrants or options exchangeable for, or
convertible into, such shares, interests, participations, rights or other
equivalents.

Change of Control: one or both of the following events:



      (a) any person or group shall have become the beneficial owner of shares
entitled to exercise more than 30% of the total voting power of all outstanding
shares of Voting Stock of Parent Borrower (including any Voting Stock which is
not then outstanding of which such person or group is the beneficial owner),
and, in addition, a change in the composition of the Board of Directors of
Parent Borrower shall have occurred in which the individuals who constituted the
Board of Directors of Parent Borrower at the beginning of the two year period
immediately preceding such change (together with any other director whose
election to the Board of Directors of Parent Borrower or whose nomination for
election by the shareholders of Parent Borrower was approved by a vote of at
least two-thirds of the members of such Board of Directors then in office who
either were members of such Board of Directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the members of such Board of
Directors then in office; or         (b) any person or group shall have become
the beneficial owner of voting shares entitled to exercise more than 50% of the
total voting power of all outstanding shares of Voting Stock of Parent Borrower
(including any shares of Voting Stock which are not then outstanding of which
such person or group is the beneficial owner).

For purposes of this definition, (i) the terms “person” and “group” shall have
the respective meanings ascribed thereto in Sections 13(d) and 14(d)(2) of the
Exchange Act, and (ii) the term “beneficial owner” shall have the meaning
ascribed thereto in Rule 13d-3 under the Exchange Act.

CLO: any entity (whether a corporation, partnership, trust or otherwise) that is
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an Affiliate of such Lender.

Code: the Internal Revenue Code of 1986, as the same has been and may be amended
from time to time, or any successor thereto, and the rules and regulations
issued thereunder, as from time to time in effect.

7



--------------------------------------------------------------------------------



 



Commitment: in respect of any Lender, such Lender’s undertaking during the
Commitment Period to make Revolving Credit Loans, subject to the terms and
conditions hereof, in an aggregate outstanding principal amount not exceeding
the Commitment Amount of such Lender.

Commitment Amount: as of any date and with respect to any Lender, the amount set
forth adjacent to its name under the heading “Commitment Amount” in Exhibit D on
such date or, in the event that such Lender is not listed in Exhibit D, the
“Commitment Amount” which such Lender shall have assumed from another Lender in
accordance with Section 12.6 on or prior to such date, in each case as the same
may be adjusted from time to time pursuant to Sections 2.6, 2.12 and 12.6.

Commitment Percentage: as to any Lender in respect of such Lender’s Commitment,
the percentage equal to such Lender’s Commitment Amount divided by the Aggregate
Commitment Amount (or, if no Commitments then exist, the percentage equal to
such Lender’s Commitment Amount on the last day upon which Commitments did exist
divided by the Aggregate Commitment Amount on such day).

Commitment Period: the period commencing on the Effective Date and ending on the
Commitment Termination Date, or such earlier date upon which the Commitments
shall have been terminated in accordance herewith.

Commitment Termination Date: the Business Day immediately preceding the third
anniversary of the Effective Date.

Compliance Certificate: a certificate substantially in the form of Exhibit E.

Consolidated: Parent Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP; provided however, if Parent Borrower makes the election
set forth in Section 8.9(c) of this Agreement, the selected BGS Entities will
not be considered Consolidated with the Parent Borrower for any purpose under
this Agreement, including, without limitation, the financial statement delivery
requirements set forth in Section 7.1 of this Agreement.

Consolidated EBITDA: for any period, the Consolidated Net Income from continuing
operations and before extraordinary items for such period, plus the sum of,
without duplication, each of the following with respect to Parent Borrower and
its Subsidiaries, to the extent utilized in determining such Consolidated Net
Income: (a) Interest Expense, (b) provision for federal, state and local income
taxes, and (c) depreciation and amortization (other than amortization of debt
discount); provided, however, all non-cash income, expense, gains and losses to
the extent included in Consolidated Net Income for such period shall be excluded
from the foregoing computation. Notwithstanding the foregoing, if during any
period for which Consolidated EBITDA is being determined, Parent Borrower or any
of its Subsidiaries shall have consummated any Acquisition or Disposition then,
for all purposes of this Agreement, Consolidated EBITDA shall be determined on a
pro forma basis as if such Acquisition or Disposition had been made or
consummated on the first day of such period.

8



--------------------------------------------------------------------------------



 



Consolidated EBITDAR: for any period, means the Consolidated EBITDA for such
period plus all Rentals to the extent utilized in determining Consolidated Net
Income for such period.

Consolidated Fixed Charges: for any period means the sum of (a) all Rentals for
such period, and (b) all Interest Expense on all Consolidated Indebtedness for
such period.

Consolidated Indebtedness: all Indebtedness of Parent Borrower and its
Subsidiaries, determined on a Consolidated basis.

Consolidated Net Income: with reference to any period, the net income (or loss)
of Parent Borrower and its Subsidiaries, determined on a Consolidated basis in
accordance with GAAP.

Consolidated Shareholders’ Equity: as of the date of any determination thereof
the aggregate amount of the capital stock accounts (net of treasury stock, at
cost, but including paid-in capital) plus (or minus in the case of a deficit)
the surplus in retained earnings of Parent Borrower and its Subsidiaries as
determined on a Consolidated basis in accordance with GAAP.

Consolidated Total Capitalization: as of the date of any determination thereof,
the sum of (a) Consolidated Indebtedness plus (b) Consolidated Shareholders’
Equity.

Contingent Obligation: as to any Person (a “secondary obligor”), any obligation
of such secondary obligor (a) guaranteeing or in effect guaranteeing any return
on any investment made by another Person, or (b) guaranteeing or in effect
guaranteeing any Indebtedness, lease, dividend or other obligation (a “primary
obligation”) of any other Person (a “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such secondary obligor,
whether contingent, (i) to purchase any primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of a primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the
beneficiary of any primary obligation of the ability of a primary obligor to
make payment of a primary obligation, (iv) otherwise to assure or hold harmless
the beneficiary of a primary obligation against loss in respect thereof, and
(v) in respect of the liabilities of any partnership in which a secondary
obligor is a general partner, except to the extent that such liabilities of such
partnership are nonrecourse to such secondary obligor and its separate Property,
provided, however, that the term “Contingent Obligation” shall not include the
endorsement of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation of a Person shall be deemed to
be an amount equal to the stated or determinable amount of a primary obligation
in respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

Control Person: as defined in Section 3.5.

Conversion Date: any date on which (a) a Eurodollar Advance is converted to an
ABR Advance or a new Eurodollar Advance, as the case may be, (b) an ABR Advance
is converted to a

9



--------------------------------------------------------------------------------



 



Eurodollar Advance, or (c) an Alternate Currency Advance is converted to a new
Alternate Currency Advance, as the case may be.

Credit Party: each Borrower and each other party (other than the Agent, the
Titled Agents and the Lenders) to a Loan Document.

Currencies: collectively, Dollars and the Alternate Currencies.

Currency Addendum: an addendum, duly completed and executed by Parent Borrower,
substantially in the form of Exhibit F.

Currency Equivalent: on any date of determination thereof, the amount in one
Currency which shall be equivalent on any particular date to a specified amount
in another Currency and shall be that amount (as conclusively ascertained by the
Agent by its normal banking practices, absent manifest error) in the first
Currency which is or could be purchased by the Agent (in accordance with normal
banking practices) with such specified amount in the second Currency in any
recognized interbank eurocurrency market selected by the Agent in good faith for
delivery on such date at the spot rate of exchange prevailing at 11:00 a.m. (or
as soon thereafter as practicable) on such date.

Default: any event or condition which constitutes an Event of Default or which,
with the giving of notice, the lapse of time, or any other condition, would,
unless cured or waived, become an Event of Default.

Disposition: with respect to any Person, any sale, assignment, transfer or other
disposition by such Person, by any means, of (a) the Capital Stock of any other
Person, (b) any business, going concern or division or segment thereof, or
(c) any other Property of such Person other than in the ordinary course of
business; provided, however, that no such sale, assignment, transfer or other
disposition of Property (other than inventory, except to the extent subject to a
bulk sale) shall be deemed to be in the ordinary course of business if it is the
sale, assignment, transfer or disposition of (i) all or substantially all of the
Property of such Person, or (ii) any Operating Entity.

Dollar Revolving Credit Loan: a Revolving Credit Loan made in Dollars.

Dollars and $: lawful currency of the United States.

Domestic Borrower: any Borrower which is organized under the laws of the United
States or any state thereof and, which has its principal place of business in
the United States.

Domestic Subsidiary: any Subsidiary of Borrower which is organized under the
laws of the United States or any state thereof.

Effective Date: as defined in Section 12.22.

Eligible Assignee: as defined in Section 12.6(b).

10



--------------------------------------------------------------------------------



 



Employee Benefit Plan: an employee benefit plan within the meaning of Section
3(3) of ERISA maintained, sponsored or contributed to by Parent Borrower, any of
its Subsidiaries or any ERISA Affiliate.

ERISA: the Employee Retirement Income Security Act of 1974, as amended from time
to time, and the rules and regulations issued thereunder, as from time to time
in effect.

ERISA Affiliate: any trade or business (whether or not incorporated) that is
treated as a single employer together with Parent Borrower or any of its
Subsidiaries under Section 414(b) or (c) of the Code.

EURO: the single currency of Participating Member States.

EURO Interest Period: with respect to any Eurodollar Advance or Alternate
Currency Advance requested by any Borrower, or if such Borrower is a Subsidiary
Borrower, the Parent Borrower on behalf of such Subsidiary Borrower, the period
commencing on the Borrowing Date or Conversion Date, as the case may be, with
respect to such Advance and ending one, two, three or six or, if made available
by all of the Lenders, nine or twelve months thereafter, as selected by such
Borrower, or, if such Borrower is a Subsidiary Borrower, the Parent Borrower, on
behalf of such Subsidiary Borrower, in the applicable Borrowing Request or
Notice of Conversion, as the case may be, therefor; provided, however, that (a)
if any Euro Interest Period would otherwise end on a day which is not an
Alternate Currency Business Day, such Euro Interest Period shall be extended to
the next succeeding Alternate Currency Business Day unless (i) such next
succeeding Alternate Currency Business Day would be a date on or after the
Commitment Termination Date or such earlier date upon which the Commitments
shall have been voluntarily terminated by Parent Borrower in accordance with
Section 2.6, in which event such Euro Interest Period shall end on the next
preceding Alternate Currency Business Day, or (ii) the result of such extension
would be to carry such Euro Interest Period into another calendar month, in
which event such Euro Interest Period shall end on the immediately preceding
Alternate Currency Business Day; (b) any Euro Interest Period that begins on the
last Alternate Currency Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Euro Interest Period) shall end on the last Alternate Currency Business Day
of a calendar month; and (c) no Euro Interest Period shall end after the
Commitment Termination Date or such earlier date upon which the Commitments
shall have been voluntarily terminated by Parent Borrower in accordance with
Section 2.6. Interest shall accrue from and including the first day of a Euro
Interest Period to, but excluding, the last day of such Euro Interest Period.

Eurodollar Advances: the Revolving Credit Loans (or any portions thereof), at
such time as they (or such portions) are made and/or being maintained in Dollars
at a rate of interest based upon the Eurodollar Rate.

Eurodollar Rate: with respect to each Eurodollar Advance, a rate of interest per
annum, as determined by the Agent, obtained by dividing:

11



--------------------------------------------------------------------------------



 



         (a)  (i) the rate per annum as determined on the basis of the offered
rates for deposits in Dollars having a maturity most nearly comparable to the
Euro Interest Period in respect of such Eurodollar Advance which appears on page
3750 of the Telerate System (or any successor page) as of 11:00 a.m. London time
on the date that is two Alternate Currency Business Days prior to the first day
of such Euro Interest Period; or (ii) or if on such date no such rate does
appear on page 3750 of the Telerate System, the rate per annum equal to the
arithmetic average (and then rounding to the next higher 1/16 of 1%) of the
respective offered quotations notified to the Agent by the Reference Lenders, in
each case as quoted by such Reference Lender at approximately 11:00 a.m. London
time (or as soon thereafter as practicable) two Alternate Currency Business Days
prior to the first day of such Euro Interest Period to leading banks in the
interbank eurodollar market as the rate at which such Reference Lender is
offering Dollar deposits in an amount approximately equal to its Commitment
Percentage of such Eurodollar Advance and having a period to maturity
approximately equal to such Euro Interest Period; by

         (b)  a number equal to 1.00 minus the Euro-Dollar Reserve Percentage.

Euro-Dollar Reserve Percentage: means the aggregate of the then stated maximum
rates during such Euro Interest Period of all reserve requirements (including
marginal, emergency, supplemental and special reserves), expressed as a decimal,
established by the Board of Governors of the Federal Reserve System and any
other United States banking authority to which Fleet and other major United
States money center banks are subject in respect of eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D), without
benefit of credits for pro ration, exceptions or offsets which may be available
from time to time to Fleet.

Event of Default: as defined in Section 9.1.

Exchange Act: the Securities Exchange Act of 1934, as amended.

Existing Loan Agreement: the Credit Agreement dated as of July 7, 1997, by and
among Parent Borrower, Fleet and certain others, as amended.

Facility Fee: as defined in Section 3.2(a).

Federal Funds Rate: for any day, a rate per annum (expressed as a decimal,
rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (a) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Agent by federal funds dealers
selected by the Agent on such day on such transaction as determined by the
Agent.

12



--------------------------------------------------------------------------------



 



Financial Officer: as to any Person, the chief financial officer or the
treasurer thereof, or any other financial officer thereof designated by such
chief financial officer.

Financial Statements: as defined in Section 4.13.

Fixed Rate Loan: any Eurodollar Advance or any Alternate Currency Advance, as
the case may be.

Fleet: Fleet National Bank.

Funded Debt: at any date of determination, an amount equal to the sum, without
duplication, of each of the following: (a) the aggregate funded Indebtedness for
borrowed money on such date of Parent Borrower and its Subsidiaries, determined
on a Consolidated basis in accordance with GAAP, plus (b) the aggregate Capital
Lease Obligations on such date of Parent Borrower and its Subsidiaries,
determined on a Consolidated basis in accordance with GAAP, plus (c) the
aggregate guaranty obligations on such date of Parent Borrower and its
Subsidiaries, determined on a Consolidated basis in accordance with GAAP, solely
in respect of any funded indebtedness for borrowed money and any Capital Lease
Obligations.

GAAP: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and in the statements and pronouncements of the
Financial Accounting Standards Board or in such other statement by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination,
consistently applied.

Governmental Authority: any foreign, federal, state, municipal or other
government, or any department, commission, board, central bank, or other fiscal,
monetary or other authority, bureau, agency, public authority or instrumentality
thereof, or any court or arbitrator.

Guarantor Subsidiary: a Domestic Subsidiary of Borrower that has executed and
delivered to the Agent a Guaranty.

Guaranty: the Guaranty in substantially the form of Exhibit O hereto.

Indebtedness: as to any Person, at a particular time, all items which
constitute, without duplication, (a) indebtedness for borrowed money, (b)
indebtedness in respect of the deferred purchase price of Property (other than
trade payables incurred in the ordinary course of business), (c) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (d) obligations
with respect to any conditional sale or title retention agreement, (e)
indebtedness arising under acceptance facilities and the amount available to be
drawn under all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder to the extent such Person shall
not have reimbursed the issuer in respect of the issuer’s payment thereof,
(f) all liabilities secured by any Lien on any Property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof (other than carriers’, warehousemen’s, mechanics’, repairmen’s
or other like non-consensual statutory Liens arising in

13



--------------------------------------------------------------------------------



 



the ordinary course of business), (g) Capital Lease Obligations, and (h) all
Contingent Obligations of such Person in respect of any of the foregoing.

Indemnified Liabilities: as defined in Section 12.5.

Indemnified Person: as defined in Section 12.7.

Indemnified Tax: as to any Person, any Tax imposed on such Person, including any
interest, fees or penalties for late payment of such Tax, provided, however,
that, for purposes of this definition, “Indemnified Tax” shall not include any
Tax on the income imposed on such Person, including any interest, fees or
penalties for late payment of such Tax on the income

Indemnified Tax Person: Agent or any Lender, as the case may be.

Inter-Company Disposition: a Disposition by Parent Borrower or any of its
Subsidiaries to Parent Borrower or any of its Subsidiaries.

Inter-Company Indebtedness: loans or advances which are made by Parent Borrower
or any of its direct or indirect Subsidiaries to Parent Borrower or any of its
direct or indirect Subsidiaries.

Intercreditor Agreement: the Intercreditor Agreement dated as of June      ,
2002, among the Agent on behalf of the Lenders and the parties to the Note
Purchase Agreement other than Parent Borrower, as same may be amended, modified
or supplemented, from time to time.

Interest Expense: with respect to any Person means all amounts which would, in
accordance with GAAP, be deducted in computing net income on account of interest
on Indebtedness, included imputed interest in respect of Capital Lease
Obligations, amortization of debt discount and expense, fees and commissions for
letters of credit and bankers acceptance financing and the net interest cost of
interest rate swaps and hedges.

Interest Payment Date: (a) as to each ABR Advance, the last day of each March,
June, September and December commencing on the first of such days to occur after
such ABR Advance is made or any Eurodollar Advance is converted to an ABR
Advance, (b) as to each Eurodollar Advance and each Alternate Currency Advance,
the last day of the Euro Interest Period applicable thereto, and, without
duplication, (c) as to each Eurodollar Advance and each Alternate Currency
Advance in respect of which the Euro Interest Period is greater than three
months, the last day of each three month interval occurring during such Euro
Interest Period.

Investments: as defined in Section 8.10.

Japanese Borrower: any Borrower which is organized under the laws of, and has
its principal office in, Japan.

Japanese Yen: freely transferable lawful money of Japan.

Judgment Currency: as defined in Section 12.13.

14



--------------------------------------------------------------------------------



 



Judgment Currency Conversion Date: as defined in Section 12.13.

Lender: as defined in the preamble, and which term shall include the Swingline
Lender and each Eligible Assignee which becomes a Lender pursuant to Sections
2.12 or 12.6 and each of their respective successors.

Leverage Ratio: at any date of determination, the ratio of (a) Funded Debt on
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
of Parent Borrower ending on such date or, if such date is not the last day of a
fiscal quarter of Parent Borrower, for the period of the immediately preceding
four fiscal quarters of Parent Borrower.

Lien: any mortgage, pledge, hypothecation, assignment, deposit or preferential
arrangement, encumbrance, lien (statutory or other), or other security agreement
or security interest of any kind or nature whatsoever, including any conditional
sale or other title retention agreement and any capital or financing lease
having substantially the same economic effect as any of the foregoing.

Loan and Loans: any Revolving Credit Loan or Swingline Loan as well as such
loans collectively, as the context requires.

Loan Documents: collectively, this Agreement and all agreements, certificates,
instruments and other documents executed or delivered in connection therewith,
including any promissory notes executed and delivered pursuant to Section 2.9(d)
and Section 2.11(d) and the Guaranties, the Intercreditor Agreement, in each
case as amended, supplemented or otherwise modified from time to time.

Managing Person: with respect to any Person that is (a) a corporation, its board
of directors, (b) a limited liability company, its board of managers, managing
member or members, (c) a limited partnership, its general partner, (d) a general
partnership or a limited liability partnership, its managing partner or
executive committee, or (e) any other Person, the managing body thereof or other
Person analogous to the foregoing.

Margin Stock: any “margin stock”, as defined in Regulation U of the Board of
Governors of the Federal Reserve System, as amended, supplemented or otherwise
modified from time to time.

Material Adverse Change: a material adverse change in (a) the condition
(financial or otherwise), operations, business or Property of Parent Borrower
and its Subsidiaries, taken as a whole, (b) the ability of Credit Parties, taken
as a whole, to perform their obligations under the Loan Documents or (c) the
ability of Agent or any Lender to enforce any Loan Document.

Material Adverse Effect: a material adverse effect on (a) the condition
(financial or otherwise), operations, business or Property of Parent Borrower
and its Subsidiaries, taken as a whole, (b) the ability of Credit Parties, taken
as a whole, to perform their obligations under the Loan Documents or (c) the
ability of Agent or any Lender to enforce any Loan Document.

15



--------------------------------------------------------------------------------



 



Material Subsidiary: means any Subsidiary of Parent Borrower whose assets
constitute more than 3% of Consolidated Total Capitalization or which
contributes more than 3% of Consolidated Net Income, in any such case, as of the
then most recent fiscal year-end and, for purposes of Schedule 4.1 only, for
which the relevant financial statements have been delivered pursuant to
Section 7.1(c).

Multiemployer Plan: a Pension Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

Notice of Conversion: a notice substantially in the form of Exhibit G.

Notes: collectively, the promissory notes delivered to the Lenders pursuant to
Section 2.9(d) and the Swingline Lender pursuant to Section 2.11(d).

Note Purchase Agreement: the Note Purchase Agreement, dated January 30, 2002,
between Parent Borrower, on the one hand, and certain purchasers, on the other
hand, and relating to the sale by Parent Borrower of: $25,000,000 aggregate
principal amount of its 6.90% Senior Notes, Series A, due January 30, 2007;
$28,000,000 aggregate principal amount of its 7.31% Senior Notes, Series B, due
January 30, 2012; and $22,000,000 aggregate principal amount of its 7.85% Senior
Notes, Series C, due January 30, 2012.

Notice of Swingline Borrowing: a notice in the form of Exhibit H to be delivered
to the Agent pursuant to Section 2.11 evidencing a request for a borrowing of
Swingline Loans.

Obligations: means any and all obligations of Credit Parties to the Agent or the
Lenders under, or in connection with, the Loan Documents of every kind and
description (including obligations in respect of fees), direct or indirect,
absolute or contingent, primary or secondary, due or to become due, now existing
or hereafter arising, regardless of how they arise or by what agreement or
instrument, if any, and including obligations to perform acts and refrain from
taking action as well as obligations to pay money.

Obligation Currency: as defined in Section 12.13.

Operating Entity: any Person or any business or operating unit of a Person which
is, or could be, operated separate and apart from (a) the other businesses and
operations of such Person, or (b) any other line of business or business
segment.

Organizational Documents: as to any Person which is (a) a corporation, the
certificate or articles of incorporation and by-laws of such Person, (b) a
limited liability company, the certificate of formation, articles of
organization, and the operating agreement or similar agreement of such Person,
(c) a partnership, the certificate of partnership, the partnership agreement or
similar agreement of such Person, or (d) any other form of entity or
organization, the organizational documents analogous to the foregoing.

Parent Borrower: Bowne & Co., Inc., a Delaware corporation.

16



--------------------------------------------------------------------------------



 



Parent Guarantor Obligations: as defined in Section 11.1.

Participating Member State: a member state of the European Communities that
adopted a single currency in accordance with the Treaty.

PBGC: the Pension Benefit Guaranty Corporation referred to and defined in ERISA
or any successor thereto.

Pension Plan: at any date of determination, any Employee Benefit Plan (including
a Multiemployer Plan) subject to Section 302 of ERISA or Section 412 of the
Code, the funding requirements of which (under such Section 302 or such
Section 412) are, or at any time within the six years immediately preceding such
date, were in whole or in part, the responsibility of the Parent Borrower, any
of its Subsidiaries or any ERISA Affiliate.

Permitted Lien: a Lien permitted to exist under Section 8.6.

Person: any individual, firm, partnership, limited liability company, joint
venture, corporation, association, business enterprise, joint stock company,
unincorporated association, trust, Governmental Authority or any other entity,
whether acting in an individual, fiduciary or other capacity, and for the
purpose of the definition of “ERISA Affiliate”, a trade or business.

Pricing Level: Pricing Level I, Pricing Level II, Pricing Level III, Pricing
Level IV, Pricing Level V or Pricing Level VI, as applicable.

Pricing Level I: any time when the Leverage Ratio is greater than or equal to
2.75 to 1.00; provided, however, if Subordinated Indebtedness is outstanding,
then Pricing Level I shall be any time when the Senior Leverage Ratio is greater
than or equal to 2.25 to 1.00.

Pricing Level II: any time when the Leverage Ratio is greater than or equal to
2.50 to 1.00 but less than 2.75 to 1.00; provided, however, if Subordinated
Indebtedness is outstanding, then Pricing Level II shall be any time when the
Senior Leverage Ratio is greater than or equal to 1.75 to 1.00 but less than
2.25 to 1.00.

Pricing Level III: any time when the Leverage Ratio is greater than or equal to
2.00 to 1.00 but less than 2.50 to 1.00; provided, however, if Subordinated
Indebtedness is outstanding, then Pricing Level III shall be any time when the
Senior Leverage Ratio is greater than or equal to 1.25 to 1.00 but less than
1.75 to 1.00.

Pricing Level IV: any time when the Leverage Ratio is greater than or equal to
1.50 to 1.00 but less than 2.00 to 1.00; provided, however, if Subordinated
Indebtedness is outstanding, then Pricing Level IV shall be any time when the
Senior Leverage Ratio is greater than or equal to .75 to 1.00 but less than 1.25
to 1.00.

Pricing Level V: any time when there is no Subordinated Indebtedness outstanding
and the Leverage Ratio is greater than or equal to 1.00 to 1.00 but less than
1.50 to 1.00.

17



--------------------------------------------------------------------------------



 



Pricing Level VI: any time when the Leverage Ratio is less than 1.00 to 1.00;
provided, however, if Subordinated Indebtedness is outstanding, then Pricing
Level VI shall be any time when the Senior Leverage Ratio is less than .75 to
1.00.

Prime Rate: the variable per annum rate of interest so designated from time to
time by the Lender acting as Agent as its prime rate. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer.

Prohibited Transaction: a transaction which is prohibited under Section 4975 of
the Code or Section 406 of ERISA and not exempt under Section 4975 of the Code
or Section 408 of ERISA.

Property: all types of real, personal, tangible, intangible or mixed property.

Proposed Lender: as defined in Section 3.11.

Reference Lenders: collectively, Fleet National Bank, JPMorgan Chase Bank and
Wachovia Bank, National Association.

Regulation D: Regulation D of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor to all or a portion
thereof establishing reserve requirements.

Regulatory Change: (a) the introduction of any law, rule or regulation after the
Relevant Date, (b) the issuance or promulgation after the Relevant Date of any
directive, guideline or request from any Governmental Authority (whether or not
having the force of law), or (c) any change after the Relevant Date in the
interpretation of any existing law, rule, regulation, directive, guideline or
request by any Governmental Authority charged with the administration thereof.

Relevant Date: (a) in the case of each Lender listed on the signature pages
hereof, the Effective Date and (b) in the case of each other Lender, the
effective date of the Assignment and Acceptance Agreement or other document
pursuant to which it became a Lender.

Rentals: for any period the aggregate amount of fixed or contingent rentals
payable by Parent Borrower and its Subsidiaries, determined on a Consolidated
basis, for such period with respect to leases of real and personal Property,
other than Capital Leases.

Reportable Event: with respect to any Pension Plan, any event set forth in
Section 4043(b) of ERISA or the regulations thereunder (other than a Reportable
Event as to which the 30 day notice requirement is waived by the PBGC under
applicable regulations).

Required Lenders: at any time prior to the Commitment Termination Date, Lenders
having Commitment Amounts greater than or equal to 51% of the Aggregate
Commitment Amount and, at all other times, Lenders having Loans outstanding
greater than or equal to 51% of the Aggregate Credit Exposure.

Required Payment: as defined in Section 3.9.

18



--------------------------------------------------------------------------------



 



Responsible Officer: any Financial Officer, principal accounting officer,
comptroller or any other officer of Parent Borrower with responsibility for the
administration of the relevant portion of this Agreement.

Restricted Distribution: (a) any retirement, redemption, purchase, or other
acquisition or retirement for value of any Capital Stock (except if effectuated
by the issuance of Capital Stock acquired upon the conversion or exercise
thereof), (b) the declaration or payment of any dividend or distribution in cash
or property on or with respect to any Capital Stock (other than dividends
payable solely by the issuance of shares of such issuer’s Capital Stock),
excluding, however, (i) any such dividend, distribution, or payment on or with
respect to the Voting Stock of a Subsidiary with respect to which Parent
Borrower or one or more of its Subsidiaries participates in the same proportion
as its ownership percentage of all outstanding Voting Stock of such issuer;
(ii) any such dividend, distribution, payment on or with respect to, or an
acquisition of the publicly-traded common stock of Parent Borrower; (iii) any
such dividend, distribution, payment on or with respect to Capital Stock of
Parent Borrower which is not publicly traded, provided the aggregate amount of
such distributions, dividends and payments pursuant to this item (iii) during
any fiscal year of Parent Borrower shall not exceed $10,000,000, and (iv) a BGS
Disposition.

Revolving Credit Exposure: with respect to any Lender, as of any date of
determination, the sum as of such date of the outstanding principal amount of
such Lender’s Revolving Credit Loans (determined, in the case of each Alternate
Currency Loan, on the basis of the Currency Equivalent in Dollars thereof).

Revolving Credit Loan and Revolving Credit Loans: as defined in Section 2.1.

SEC: the Securities and Exchange Commission or any Governmental Authority
succeeding to the functions thereof.

Senior Indebtedness: with respect to each Borrower, all Indebtedness of such
Borrower which is not expressed to be subordinate or junior in rank to other
Indebtedness of such Borrower.

Senior Leverage Ratio: the Leverage Ratio recalculated by excluding Subordinated
Indebtedness from the Funded Debt component thereof.

Significant Subsidiary: any Domestic Subsidiary that meets any of the following
conditions, computed for, and as of the end of, the most recently completed four
fiscal quarters of Parent Borrower for which financial statements have been
delivered pursuant to Section 7.1: (a) such Subsidiary’s proportionate share of
the total assets of Parent Borrower and its Domestic Subsidiaries is at least
ten percent (10%); (b) such Subsidiary’s proportionate share of the total
revenues of Parent Borrower and its Domestic Subsidiaries is at least ten
percent (10%); or (c) such Subsidiary’s proportionate share of the total net
income of Parent Borrower and its Domestic Subsidiaries from continuing
operations and before extraordinary items and income taxes is at least ten
percent (10%). All such computations shall be determined on a Consolidated

19



--------------------------------------------------------------------------------



 



basis, with respect to Parent Borrower and its Domestic Subsidiaries only, in
accordance with GAAP.

Special Counsel: St. John & Wayne, L.L.C., special counsel to the Agent.

Sterling Borrower: any Borrower which is organized under the laws of, and has
its principal office in, the United Kingdom.

Sterling Pounds: freely transferable lawful money of the United Kingdom.

Subordinated Indebtedness: Any unsecured Indebtedness of Parent Borrower or any
of its Subsidiaries (a) no part of the principal of which is stated to be
payable or is required to be paid (whether by way of mandatory sinking fund,
mandatory redemption, mandatory prepayment or otherwise) prior to the expiration
of six months after the Commitment Termination Date and the payment of the
principal of and interest on which and other obligations of the obligor or
obligors in respect thereof are subordinated to the prior payment in full of the
Obligations on terms and conditions first approved in writing by the Required
Lenders, and (b) otherwise containing terms, covenants and conditions
satisfactory in form and substance to the Required Lenders, as evidenced by
their prior written approval thereof.

Subsidiary: as to any Person, any corporation, association, partnership, joint
venture or other business entity of which such Person or any Subsidiary of such
Person, directly or indirectly, owns at least a majority (by number of votes) of
the outstanding Voting Stock. Unless the context otherwise clearly requires any
reference to a “Subsidiary” is a reference to a Subsidiary of Parent Borrower.
Notwithstanding the foregoing, this definition may be modified as provided in
Section 8.9.

Subsidiary Borrower: as defined in the preamble of this Agreement.

Subsidiary Borrower Obligations: at any time with respect to any Subsidiary
Borrower, the principal amount outstanding at such time of the Loans made to
such Subsidiary Borrower, together with all accrued interest thereon and all
other sums due and owing at such time from such Subsidiary Borrower under the
Loan Documents.

Swingline Commitment: Swingline Lender’s obligation to make Swingline Loans
pursuant to Section 2.11, in an aggregate outstanding principal amount, not to
exceed $5,000,000, as such amount may be reduced from time to time in accordance
with the terms hereof.

Swingline Lender: Fleet, together with its respective successors and assigns.

Swingline Loan: a loan, made by Swingline Lender to Parent Borrower pursuant to
Section 2.11.

Target Day: a day on which the Trans-European Automated Real time Gross
Settlement Express Transfer System (TARGET) is operating.

20



--------------------------------------------------------------------------------



 



Tax: any present or future tax, levy, impost, duty, charge, fee, deduction or
withholding of any nature and whatever called, by a Governmental Authority, on
whomsoever and wherever imposed, levied, collected, withheld or assessed.

Termination Event: with respect to any Pension Plan, (a) a Reportable Event,
(b) the termination of a Pension Plan, or the filing of a notice of intent to
terminate a Pension Plan, or the treatment of a Pension Plan amendment as a
termination under Section 4041(c) of ERISA, (c) the institution of proceedings
to terminate a Pension Plan under Section 4042 of ERISA, or (d) the appointment
of a trustee to administer any Pension Plan under Section 4042 of ERISA.

Titled Agents: the Syndication Agent, the Documentation Agent and the Arranger.

Treaty: the Treaty establishing the European Economic Community being the Treaty
of Rome of March 25, 1957, as amended by the Single European Act 1986 and the
Maastricht Treaty (which was signed on February 7, 1992 and came into force on
November 1, 1993), as amended, varied or supplemented from time to time.

Unfunded Pension Liabilities: with respect to any Pension Plan, at any date of
determination, the amount determined by taking the accumulated benefit
obligation, as disclosed in accordance with Statement of Accounting Standards
No. 87, “Employers’ Accounting for Pensions”, over the fair market value of
Pension Plan assets.

United States: the United States of America (including the states thereof and
the District of Columbia).

Unrecognized Retiree Welfare Liability: with respect to any Employee Benefit
Plan that provides postretirement benefits other than pension benefits, the
amount of the transition obligation, as determined in accordance with Statement
of Financial Accounting Standards No. 106, “Employers’ Accounting for
Postretirement Benefits Other Than Pensions,” as of the most recent valuation
date, that has not been recognized as an expense in an income statement of the
Parent Borrower and its Consolidated Subsidiaries, provided that prior to the
date such Statement is applicable to the Parent Borrower, such amount shall be
based on an estimate made in good faith of such transition obligation.

Voting Stock: Capital Stock or similar interests, of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, to vote for the election of a majority of the members of the Managing
Person, whether or not the right to vote exists by reason of the happening of a
contingency.

21



--------------------------------------------------------------------------------



 





1.2.   PRINCIPLES OF CONSTRUCTION

         (a)  All terms defined in a Loan Document shall have the meanings given
such terms therein when used in the other Loan Documents or any certificate,
opinion or other document made or delivered pursuant thereto, unless otherwise
defined therein.

         (b)  As used in the Loan Documents and in any certificate, opinion or
other document made or delivered pursuant thereto, accounting terms not defined
in Section 1.1, and accounting terms partly defined in Section 1.1, to the
extent not defined, shall have the respective meanings given to them under GAAP.
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in this Agreement, the Agent, the Lenders and
Parent Borrower shall negotiate in good faith to amend such ratio or requirement
to reflect such change in GAAP (subject to the approval of the Required
Lenders), provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) Parent Borrower shall provide to the Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

         (c)  The words “hereof”, “herein”, “hereto” and “hereunder” and similar
words when used in a Loan Document shall refer to such Loan Document as a whole
and not to any particular provision thereof, and Section, schedule and exhibit
references contained therein shall refer to Sections thereof or schedules or
exhibits thereto unless otherwise expressly provided therein.

         (d)  The phrase “may not” is prohibitive and not permissive.

         (e)  Unless the context otherwise requires, words in the singular
number include the plural, and words in the plural include the singular.

         (f)  Unless specifically provided in a Loan Document to the contrary,
any reference to a time shall refer to such time in New York.

         (g)  Unless specifically provided in a Loan Document to the contrary,
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.

         (h)  The words “include” and “including”, when used in each Loan
Document, shall mean that the same shall be included “without limitation”,
unless otherwise expressly provided therein.



2.   AMOUNT AND TERMS OF LOANS   2.1.   REVOLVING CREDIT LOANS

         (a)  Agreement to Make Revolving Credit Loans. Subject to the terms and
conditions hereof, each Lender severally agrees from time to time during the
Commitment Period to make revolving credit loans to one or more of the Borrowers
in Dollars or in an Alternate Currency

22



--------------------------------------------------------------------------------



 



(each a “Revolving Credit Loan” and, as the context may require, collectively
with all other Revolving Credit Loans of such Lender and with the Revolving
Credit Loans of all other Lenders, the “Revolving Credit Loans”); provided,
however, that (i) immediately after giving effect thereto, (A) the Aggregate
Credit Exposure shall not exceed the Aggregate Commitment Amount, and (B) with
respect to each Lender, such Lender’s Revolving Credit Exposure shall not exceed
such Lender’s Commitment Amount and (ii) such Revolving Credit Loan, (A) if to
be made in Euros or if a Dollar Revolving Credit Loan, shall be made to any
Borrower, (B) if to be made in Sterling Pounds, shall be made to a Sterling
Borrower or any Domestic Borrower, (C) if to be made in Canadian Dollars, shall
be made to a Canadian Borrower or any Domestic Borrower, (D) if to be made in
Japanese Yen, shall be made in to a Japanese Borrower or any Domestic Borrower,
and (v) if to be made in any other Currency that becomes an Alternate Currency
pursuant to Section 2.10, shall be made to any Domestic Borrower or to any other
Borrower which is organized under the laws, and has its principal office in, the
national jurisdiction of such Currency. During the Commitment Period, Borrowers
may borrow, prepay in whole or in part and reborrow Revolving Credit Loans under
the Commitments, all in accordance with the terms and conditions of this
Agreement.

         (b)  Types of Revolving Credit Loans. Subject to the provisions of
Sections 2.3 and 3.3, Revolving Credit Loans may be made as (i) one or more ABR
Advances, (ii) one or more Eurodollar Advances, (iii) Alternate Currency
Advances, or (iv) a combination thereof. Each Revolving Credit Loan, together
with all accrued and unpaid interest thereon, shall mature and be due and
payable on the Commitment Termination Date or such earlier date upon which the
Commitments shall have been terminated in accordance herewith.



2.2.   MINIMUM AMOUNT OF EACH BORROWING AND MAXIMUM AMOUNT OF FIXED RATE LOANS

         (a)  Minimum Amounts of Each Borrowing. Notwithstanding anything to the
contrary contained herein, (i) each ABR Advance made on a Borrowing Date shall
not be less than $1,000,000 or such amount plus a whole multiple of $1,000,000
in excess thereof, (ii) each Eurodollar Advance made on a Borrowing Date, when
aggregated with all amounts to be converted to a Eurodollar Advance on such date
and having the same Euro Interest Period as such first Eurodollar Advance shall
not be less than $5,000,000 or such amount plus a whole multiple of $1,000,000
in excess thereof, and (iii) each Alternate Currency Advance made on a Borrowing
Date, when aggregated with all amounts to be converted to an Alternate Currency
Advance on such date and having the same Euro Interest Period, and being
denominated in the same Currency, as such first Alternate Currency Advance shall
not be less than an amount in such Currency having a Currency Equivalent of
approximately $5,000,000 or such amount plus an amount in such Currency having a
Currency Equivalent of a whole multiple of approximately $1,000,000 in excess
thereof.

         (b)  Maximum Number of Eurodollar and Alternate Currency Advances. At
no time shall the aggregate outstanding number (whether as a result of
borrowings or conversions) of all Eurodollar and Alternate Currency Advances
exceed ten.

23



--------------------------------------------------------------------------------



 





2.3.   BORROWING REQUEST – REVOLVING CREDIT LOANS

Whenever a Borrower desires to borrow Revolving Credit Loans hereunder, such
Borrower, or, if such Borrower is a Subsidiary Borrower, the Parent Borrower, on
behalf of such Subsidiary Borrower, shall notify the Agent, which notice shall
be irrevocable, no later than (i) 10:00 a.m. on the proposed Borrowing Date, in
the case of ABR Advances, (ii) 11:00 a.m. three Alternate Currency Business Days
prior to the proposed Borrowing Date, in the case of Eurodollar Advances, and
(iii) 11:00 a.m. three Alternate Currency Business Days prior to the proposed
Borrowing Date, in the case of Alternate Currency Advances, specifying (A) the
proposed Borrowing Date, (B) whether the borrowing is to be of one or more ABR
Advances, one or more Eurodollar Advances, one or more Alternate Currency
Advances, or a combination thereof, and the amount of each thereof (stated in
the applicable Currency), and (C) the Euro Interest Period for each Eurodollar
Advance and each Alternate Currency Advance, which notice shall be promptly
confirmed by delivery to the Agent of a Borrowing Request. The Agent shall
promptly notify each Lender (by telephone or otherwise, such notice to be
confirmed by facsimile or other writing) of such Borrowing Request.



2.4.   DISBURSEMENT OF FUNDS

         (a)  Revolving Credit Loans. No later than 12:00 noon (local time in
the city in which the proceeds thereof are to be made available in accordance
with the terms hereof, in the case of an Alternate Currency Loan, and New York
City time, in the case of a Dollar Revolving Credit Loan) on the Borrowing Date
specified in the Borrowing Request therefor, each Lender will make available its
Commitment Percentage of the Revolving Credit Loans requested to be made on such
Borrowing Date in the applicable Currencies. All such Revolving Credit Loans
shall be made available in immediately available funds at the applicable Agent
Payment Office, and the Agent will make available to the applicable Borrower at
such Agent Payment Office, in the applicable Currencies, and in immediately
available funds, the aggregate of the amounts so made available by the Lenders
prior to 2:00 p.m. (local time in the city in which the proceeds thereof are to
be made available in accordance with the terms hereof, in the case of an
Alternate Currency Loan, and New York City time, in the case of a Dollar
Revolving Credit Loan) on such Borrowing Date and to the extent of funds
actually received by the Agent.

         (b)  Failure to Fund. Unless the Agent shall have received prior notice
from a Lender (by telephone or otherwise, such notice to be confirmed by
facsimile or other writing) that such Lender will not make available to the
Agent the amount of such Lender’s Commitment Percentage of the Revolving Credit
Loans to be made on a Borrowing Date, the Agent may assume that such Lender has
made such amount available to the Agent on such Borrowing Date, provided that
such Lender received notice thereof from the Agent in accordance with the terms
hereof, and the Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such Borrowing Date a corresponding amount. If and to
the extent such Lender shall not have so made such amount available to the
Agent, such Lender and such Borrower severally agree to pay to the Agent,
forthwith on demand, such corresponding amount (to the extent not previously
paid by the other), together with interest thereon for each day from the date
such amount is made available to such Borrower until the date such amount is
paid to the Agent,

24



--------------------------------------------------------------------------------



 



at a rate per annum equal to, in the case of such Borrower, the applicable
interest rate set forth in Section 3.1 and, in the case of such Lender, the
Federal Funds Rate (or, in the case of each Alternate Currency Loan, a rate
determined by the Agent to be reflective of the all-in cost of funds of the
Agent to fund such Alternate Currency Loan). Any such payment by such Borrower
shall be without prejudice to its rights against such Lender. If such Lender
shall pay to the Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Revolving Credit Loan as part of such Revolving Credit
Loans for purposes of this Agreement, which Revolving Credit Loan shall be
deemed to have been made by such Lender on the applicable Borrowing Date. The
Agent shall be entitled to recover any and all actual losses and damages
(including, without limitation, reasonable attorneys’ fees) from any Lender
failing to so repay on demand of the Agent. The Agent may set off the
obligations of a Lender under this Section against any distributions or payments
in respect of Loans which the Agent would otherwise make available to such
Lender at any time. To the extent and during the time period in which any Lender
fails to provide or delays in providing its respective payment to the Agent
pursuant to Section 2.4(a) or this Section 2.4(b), such Lender’s percentage of
all payments in respect of Revolving Credit Loans (but not its Commitment with
respect to future Loans) shall decrease to reflect the actual percentage which
its actual Revolving Credit Exposure bears to the Aggregate Credit Exposure for
all Revolving Credit Loans.

         (c)  Borrower Accounts. Each Loan made to a Borrower shall be made to
the applicable payment account specified on Exhibit I or the Borrower Addendum,
if any, executed and delivered with respect to such Borrower pursuant to Section
2.13, as the case may be, or such other account which it may from time to time
specify by written notice to the Agent and the Lenders.



2.5.   PAYMENTS

         (a)  Loans and Fees. Except as otherwise specifically provided herein,
each payment, including each prepayment, of principal and interest on the
Revolving Credit Loans and the Facility Fee shall be made by Borrowers to the
Agent at the applicable Agent Payment Office in Dollars immediately available to
the Agent at such office (without counterclaim, setoff or other defense and free
and clear of, without any deduction or withholding for, taxes or other payments)
by 12:00 noon (local time in the city in which such Agent Payment Office is
located) on the due date for such payment. Subject to Section 9.2(b), promptly
upon receipt by the Agent of each payment, including each prepayment, pursuant
to this Section, the Agent shall remit such payment in like funds as received as
follows: (i) in the case of the Facility Fee, to each Lender according to its
Commitment Percentage, and (ii) in the case of principal and interest on the
Revolving Credit Loans, to each Lender pro rata according to the amount of
principal or interest on Revolving Credit Loans, as the case may be, which is
then due and payable.

         (b)  Late Payments. The failure of the applicable Borrower to make any
such payment by such time shall not constitute a Default hereunder, provided
that such payment is made on such due date, but any such payment made after 2:00
p.m. (local time in the city in which such payment is to be made in accordance
with the terms hereof) on such due date shall be deemed to have been made on the
next Business Day or Alternate Currency Business Day, as the case may

25



--------------------------------------------------------------------------------



 



be, for the purpose of calculating interest on amounts outstanding on the
applicable Revolving Credit Loans.

         (c)  Alternate Currencies. Notwithstanding anything to the contrary
contained in any Loan Document, each payment (including each prepayment) of
principal and interest on each Alternate Currency Loan shall be made solely in
the Currency in which such Alternate Currency Loan is denominated.

         (d)  Extension of Due Dates. If any payment hereunder or under the
Loans shall be due and payable on a day which is not a Business Day or an
Alternate Currency Business Day, as the case may be, the due date thereof
(except as otherwise provided herein) shall be extended to the next Business Day
or Alternate Currency Business Day, as the case may be, and (except with respect
to payments in respect of the Facility Fee) interest shall be payable at the
applicable rate specified herein during such extension.



2.6.   TERMINATION OR REDUCTION OF COMMITMENTS

         (a)  Voluntary Reductions. Parent Borrower shall have the right, upon
at least five Business Days’ prior written notice to the Agent, (i) at any time
when there shall be no Loans outstanding, to terminate the Commitments of all
Lenders and the Swingline Commitment of the Swingline Lender, or (ii) at any
time and from time to time when the Aggregate Commitment Amount shall exceed the
aggregate outstanding principal amount of all Loans (determined, in the case of
each Alternate Currency Loan, on the basis of the Currency Equivalent in Dollars
thereof) to reduce permanently the Aggregate Commitment Amount by a sum not
greater than the amount of such excess; provided, however, that each partial
reduction shall be in an amount equal to $5,000,000 or such amount plus a whole
multiple of $1,000,000 in excess thereof.

         (b)  Mandatory Reduction. The Aggregate Commitment Amount shall be
reduced as necessary to satisfy the conditions of a BGS Disposition.

         (c)  In General. Each reduction of the Aggregate Commitment Amount
shall be made by reducing each Lender’s Commitment Amount by a sum equal to such
Lender’s Commitment Percentage of the amount of such reduction.



2.7.   PREPAYMENTS OF THE LOANS

         (a)  Voluntary Prepayments. Each Borrower may, at its option, prepay
the Revolving Credit Loans made to such Borrower, without premium or penalty
(but subject to Section 3.4), in full at any time or in part from time to time,
in each case by notifying, or, if such Borrower is a Subsidiary Borrower,
causing the Parent Borrower, on behalf of such Subsidiary Borrower, to notify,
the Agent in writing at least one Business Day, in the case of a prepayment of
an ABR Advance, and three Alternate Currency Business Days, in the case of a
prepayment of a Eurodollar Advance or an Alternate Currency Advance, in each
case prior to the proposed prepayment date, specifying, with respect to each
Advance to be prepaid, the amount to be prepaid (stated in the applicable
Currency) and the date of prepayment. Each such notice given by a Borrower or
the Parent Borrower, on behalf of such Borrower, pursuant to this Section 2.7(a)
shall be irrevocable. Upon receipt of each such notice, the Agent shall promptly
notify

26



--------------------------------------------------------------------------------



 



each Lender thereof. Each partial prepayment pursuant to this Section 2.7(a)
shall be (i) in the case of ABR Advances, in a minimum amount of $1,000,000 or
such amount plus a whole multiple of $1,000,000 in excess thereof, and (ii) in
the case of Eurodollar Advances, in a minimum amount of $5,000,000 or such
amount plus a whole multiple of $1,000,000 in excess thereof, and (iii) in the
case of Alternate Currency Advances, in a minimum amount in the applicable
Currency having a Currency Equivalent of approximately $5,000,000 or such amount
plus an amount in the applicable Currency having a Currency Equivalent of a
whole multiple of approximately $1,000,000 in excess thereof.

         (b)  Mandatory Prepayments. If at any time the Aggregate Credit
Exposure shall exceed the Aggregate Commitment Amount, then Borrowers shall
prepay the Loans on such day such that, immediately after giving effect thereto,
the Aggregate Credit Exposure shall not exceed the Aggregate Commitment Amount;
provided, however, to the extent any excess of Aggregate Credit Exposure over
Aggregate Commitment Amount is attributable to changes in the Currency
Equivalent in Dollars of an Alternate Currency Advance occurring after the
applicable Borrowing Date thereof, such excess shall be repaid by Borrowers on
the last day of each calendar quarter to the extent such excess exceeds 5% of
the Aggregate Commitment Amount. Additionally, a mandatory prepayment shall be
made as necessary to satisfy the conditions of a BGS Disposition.

         (c)  In General. Simultaneously with each prepayment hereunder,
Borrowers shall prepay all accrued and unpaid interest on the amount prepaid
through the date of prepayment.



2.8.   USE OF PROCEEDS

Each Borrower agrees that the proceeds of the Loans shall be used solely,
directly or indirectly, (a) to repay the Indebtedness under the Existing Loan
Agreement, and (b) for the general corporate purposes of Parent Borrower and its
Subsidiaries. Notwithstanding anything to the contrary contained in any Loan
Document, each Borrower agrees that no part of the proceeds of any Loan will be
used, directly or indirectly, for a purpose which violates any law, rule or
regulation of any Governmental Authority, including the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System,
as amended.



2.9.   RECORDS

         (a)  Lender’s Records. Each Lender is hereby authorized to record on
the schedule annexed to and constituting part of the promissory note referred to
in Section 2.9(d) that is delivered to it by a Borrower, with respect to each
Loan made by it to such Borrower: (i) the date of such Loan, (ii) whether the
Revolving Credit Loan to such Borrower is comprised of one or more ABR Advances,
one or more Eurodollar Advances, one or more Alternate Currency Advances, or a
combination thereof, and the amount of each thereof (stated in the applicable
Currency), (iii) the interest rate (without regard to the Applicable Margin) and
the Euro Interest Period applicable to each Eurodollar Advance and each
Alternate Currency Advance extended to such Borrower, and (iv) each payment and
prepayment of the principal of such Loan.

27



--------------------------------------------------------------------------------



 



         (b)  Agent’s Records. The Agent shall keep records regarding the Loans
and the Loan Documents in accordance with its customary procedures for agented
credits.

         (c)  Prima Facie Evidence. The entries made in the records maintained
pursuant to Sections 2.9(a) and (b) shall, to the extent not prohibited by
applicable law, be prima facie evidence of the existence and amount of the
obligations of Borrowers recorded therein; provided that the failure of the
Agent or any Lender, as the case may be, to make any notation on its records
shall not affect the respective obligations of the Credit Parties in respect of
the Loan Documents.

         (d)  Notes. The Revolving Loans made by each Lender shall, in addition
to this Agreement, also be evidenced by a promissory note of each Borrower,
substantially in the form of Exhibit J, payable to the order of such Lender in a
principal amount equal to the amount of such Lender’s Commitment as originally
in effect and otherwise duly completed.



2.10.   ADDITIONAL ALTERNATE CURRENCIES

Provided that no Default or Event of Default has occurred and is then
continuing, Parent Borrower may from time to time request that any currency
which is not then an Alternate Currency become an Alternate Currency by
submitting a Currency Addendum, with respect to such currency to the Agent. Upon
receipt of such Currency Addendum, the Agent shall confirm such Currency
Addendum by signing a copy thereof and shall deliver a copy thereof to Parent
Borrower, each Lender and each Reference Lender. In the event that all of the
Lenders consent to such currency becoming an Alternate Currency in writing
delivered to the Agent and Parent Borrower, then such currency shall become an
Alternate Currency.



2.11.   SWINGLINE LOANS

         (a)  Swingline Loans. Subject to the terms and conditions hereof,
during the period from the Effective Date to but excluding the Commitment
Termination Date, the Swingline Lender agrees to make Swingline Loans to the
Parent Borrower in Dollars in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of the Swingline Commitment. If
at any time the aggregate principal amount of the Swingline Loans outstanding at
such time exceeds the Swingline Commitment in effect at such time, Parent
Borrower shall immediately pay the Agent for the account of the Swingline Lender
the amount of such excess. Notwithstanding anything to the contrary contained
herein, (immediately after each such Loan is made and after giving effect to any
substantially concurrent application of the proceeds thereof to repay
outstanding Revolving Credit Loans), the Aggregate Credit Exposure shall not
exceed the Aggregate Commitment Amount. Subject to conditions of this Agreement,
Parent Borrower may borrow, repay and reborrow Swingline Loans hereunder.

         (b)  Procedure for Borrowing Swingline Loans. Whenever Parent Borrower
desires to borrow a Swingline Loan hereunder, Parent Borrower shall give the
Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing or telephone notice of each borrowing of a Swingline Loan. Each Notice
of Swingline Borrowing shall be delivered to the Swingline Lender no later than
2:00 p.m. on the proposed date of such borrowing. Any such

28



--------------------------------------------------------------------------------



 



telephone notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by
Parent Borrower pursuant to a Notice of Swingline Borrowing sent to the
Swingline Lender by telecopy on the same day of the giving of such telephone
notice. Not later than 3:00 p.m. on the date of the requested Swingline Loan the
Swingline Lender shall make available such Swingline Loan in immediately
available funds to the Agent. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Sections 5 and 6, the
Agent will, and Parent Borrower hereby, irrevocably authorizes the Agent to,
disburse the proceeds of such Swingline Loan by making such funds available to
Parent Borrower by wire transfer to such account of Parent Borrower as Parent
Borrower and Agent may agree from time to time.

         (c)  Interest. Swingline Loans shall bear interest at a per annum rate
equal to the Alternate Base Rate (and shall not be entitled to be converted into
Fixed Rate Loans), which will be subject to increase if there is an Event of
Default in accordance with the terms and provisions of Section 3.1(b). Interest
payable on Swingline Loans is solely for the account of the Swingline Lender.
All accrued and unpaid interest on Swingline Loans shall be payable on the dates
and in the manner provided in Section 3.1 with respect to interest on ABR
Advances.

         (d)  Swingline Loan Amount, Etc. Each Swingline Loan shall be in the
minimum amount of $500,000 and integral multiples thereof or such other minimum
amounts agreed to by the Swingline Lender and Parent Borrower. Any voluntary
prepayment of a Swingline Loan must be in integral multiples $500,000 or the
aggregate principal amount of all outstanding Swingline Loans (or such other
minimum amounts upon which the Swingline Lender and Parent Borrower may agree)
and in connection with any such prepayment, Parent Borrower must give the
Swingline Lender prior written notice thereof no later than 10:00 a.m. on the
date of such prepayment. The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note to be duly and validly executed
and delivered by Parent Borrower substantially in the form of Exhibit K.

         (e)  Repayment and Participation of Swingline Loans. Parent Borrower
agrees to repay each Swingline Loan to the Swingline Lender within one Business
Day of demand therefore by the Swingline Lender and in any event, within thirty
days after the date such Swingline Loan was made. Notwithstanding the foregoing,
Parent Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on the Swingline Loans on the Commitment Termination
Date (or such earlier date as the Swingline Lender and Parent Borrower may agree
in writing). Unless both the Swingline Lender and Parent Borrower notify the
Agent to the contrary, Parent Borrower shall be deemed to have requested a
borrowing of Revolving Credit Loans (which shall be ABR Advances) from the
Lenders, in an amount equal to the principal balance of each Swingline Loan, on
the date such Swingline Loan is required to be repaid in accordance with the
terms of this Section 2.11(e). The limitations of Section 2.2 shall not apply to
any ABR Advances made pursuant to this subsection. The Swingline Lender shall
give notice to the Agent of any such demand for repayment of a Swingline Loan
not later than 12:00 noon on the date that such repayment is due. No later than
1:00 p.m. on the date repayment of a Swingline Loan is due (whether as a result
of demand for repayment or as a result of the expiration of 30 days from the
date such Loan was made), each Lender will make available to the Agent for the
account of Swingline Lender, in immediately

29



--------------------------------------------------------------------------------



 



available funds, the proceeds of the ABR Advance to be made by such Lender. The
Agent shall pay the proceeds of such ABR Advance to the Swingline Lender, which
shall apply such proceeds to repay such Swingline Loan, together with accrued
but unpaid interest thereon. If the Lenders are prohibited from making Loans
required to be made under this subsection for any reason, including without
limitation, the occurrence of any of the Events of Default described in
Sections 9.1(g) or 9.1(h), each Lender shall purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount
(regardless of whether the conditions precedent thereto set forth in Section 6
are then satisfied, whether or not Parent Borrower has submitted a Borrowing
Request and whether or not the Commitments are then in effect, any Event of
Default exists or all the Loans have been accelerated) and paying the proceeds
thereof to the Agent for the account of the Swingline Lender in Dollars and in
immediately available funds. If such amount is not in fact made available to the
Swingline Lender by any Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender together with accrued interest
thereon for each day from the date of demand thereof, at the Federal Funds Rate.
If such Lender does not pay such amount forthwith upon the Swingline Lender’s
demand therefor and until such time as such Lender makes the required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of such unpaid participation obligation for all purposes of
the Loan Documents (other than those provisions requiring the other Lenders to
purchase a participation therein). Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans, and
any other amounts due to it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise). A Lender’s obligation to purchase
such a participation in a Swingline Loan shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, (i) any claim of setoff, counterclaim, recoupment, defense or other
right which such Lender or any other Person may have or claim against the Agent,
the Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default described in Sections 9.1(g) or 9.1 (h)) or
the termination of any Lender’s Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Agent, any Lender or
any Credit Party or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.



2.12.   INCREASE OF COMMITMENTS

Parent Borrower shall have the right to request increases in the Aggregate
Commitment Amount (provided that the aggregate amount of increases in the
Commitments pursuant to this Section shall not exceed $50,000,000 so that the
Aggregate Commitment Amount of all Lenders shall not exceed $225,000,000 as so
increased) by providing written notice to the Agent, which notice shall be
irrevocable once given. Such increase in the Aggregate Commitment Amount must be
in the amount of $10,000,000 or any integral multiple of $5,000,000 in excess
thereof, or the then unused balance of the increase of the Aggregate Commitment
Amount permitted under this Section. The Agent shall promptly notify each Lender
of any such request. Each existing

30



--------------------------------------------------------------------------------



 



Lender shall have the right to increase its Commitment by an amount so that such
Lender’s Commitment Percentage shall not be decreased as a result of such
requested increase in the Aggregate Commitment Amount. Each Lender shall notify
the Agent within 10 Business Days after receipt of the Agent’s notice whether
such Lender wishes to increase the amount of its Commitment. If a Lender fails
to deliver any such notice to the Agent within such time period, then such
Lender shall be deemed to have declined to increase its Commitment. No Lender
shall be required to increase its Commitment and any new Lender becoming a party
to this Agreement in connection with any such requested increase must be an
Eligible Assignee and comply with Section 12.6, including, without limitation,
obtaining the consent of the Agent to its so becoming a Lender. In the event a
new Lender becomes a party to this Agreement, or if any existing Lender agrees
to increase its Commitment, such Lender shall on the date it becomes a Lender
hereunder (or increases its Commitment, in the case of an existing Lender) (and
as a condition thereto) purchase from the other Lenders its Commitment
Percentage (as determined after giving effect to the increase of Commitments) of
any outstanding Revolving Credit Loans, by making available to the Agent for the
account of such other Lenders, in same day funds, an amount equal to the sum of
(x) the portion of the outstanding principal amount of such Revolving Credit
Loans to be purchased by such Lender plus (y) interest accrued and unpaid to and
as of such date on such portion of the outstanding principal amount of such
Revolving Credit Loans. Borrowers shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 3.4 as a result of the prepayment of any such
Revolving Credit Loans. No increase of the Commitments may be effected under
this Section if either (i) a Default or Event of Default shall be in existence
on the effective date of such increase or (ii) any representation or warranty
made or deemed made by any Credit Party in any Loan Document is not (or would
not be) true or correct on the effective date of such increase (except for
representations or warranties which expressly relate solely to an earlier date).
In connection with any increase in the aggregate amount of the Commitments
pursuant to this Section 2.12, (A) any Lender becoming a party hereto shall
execute such documents and agreements as the Agent may reasonably request, and
(B) Borrowers shall make appropriate arrangements so that each new Lender, and
any existing Lender increasing its Commitment, receives a new or replacement
Note, as appropriate, in the amount of such Lender’s Commitment within two
Business Days of the effectiveness of the applicable increase in the Aggregate
Commitment Amount.



2.13.   ADDITION AND REMOVAL OF SUBSIDIARY BORROWERS

         (a)  Addition of Subsidiary Borrowers. Provided that no Default or
Event of Default has occurred and is then continuing, the Parent Borrower may
from time to time direct that any of its Subsidiaries which is not then a
Subsidiary Borrower become a Subsidiary Borrower by submitting a Borrower
Addendum to the Agent with respect to such Subsidiary, together with (i) a
certificate, dated the date of such Borrower Addendum, of the Secretary or
Assistant Secretary of such Subsidiary and substantially in the form of, and
with substantially the same attachments as, the certificate which would have
been required under Section 5.1 if such Subsidiary had become a party hereto on
the Effective Date, and (ii) an opinion of counsel (including, in the case of a
foreign Subsidiary, an opinion of foreign local counsel) to such Subsidiary in
all respects reasonably satisfactory to the Agent, provided that, to the extent
that any such certificate, attachment or opinion is not in English, it shall be
accompanied by a certified English translation thereof. Upon receipt of such
Borrower Addendum and all of the supporting items

31



--------------------------------------------------------------------------------



 



referred to in clauses (i) and (ii) of this Section 2.13(a), the Agent shall
confirm such Borrower Addendum by signing a copy thereof and shall deliver a
copy thereof to the Parent Borrower and each Lender, at which time such
Subsidiary shall become a “Subsidiary Borrower” hereunder.

         (b)  Removal of Subsidiary Borrowers. The Parent Borrower may from time
to time direct that any Subsidiary Borrower cease to be a Subsidiary Borrower by
submitting written notice thereof to the Agent. Upon receipt of such notice, the
Agent shall confirm such notice by signing a copy thereof and shall deliver a
copy thereof to the Parent Borrower and each Lender, at which time such
Subsidiary Borrower shall cease to be a “Subsidiary Borrower” hereunder,
provided that, immediately after giving effect thereto, the Subsidiary Borrower
Obligations of such Subsidiary Borrower shall have been paid in full.



3.   INTEREST, FEES, CONVERSIONS AND YIELD PROTECTIONS   3.1.   INTEREST RATES
AND PAYMENT DATES

         (a)  Prior to Maturity. Except as otherwise provided in Section 3.1(b),
prior to maturity, the Revolving Credit Loans shall bear interest on the
outstanding principal amount thereof at the applicable interest rate or rates
per annum set forth below:

      REVOLVING CREDIT LOANS   RATE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Each ABR Advance   Alternate Base Rate Each Eurodollar Advance   Eurodollar Rate
applicable thereto plus the Applicable Margin Each Alternate Currency Advance  
Alternate Currency Rate applicable thereto plus the Applicable Margin

         (b)  Default Rate. Upon the occurrence and during the continuance of an
Event of Default under Section 9.1(a) or (b), the unpaid principal amount of any
overdue Loans shall bear interest payable on demand at a rate per annum (whether
before or after the entry of a judgment thereon) equal to 2% plus the rate which
would otherwise be applicable under Section 3.1(a) or 2.11(c), as the case may
be, and any overdue interest or other overdue amount payable under the Loan
Documents shall bear interest (whether before or after the entry of a judgment
thereon) payable on demand at a rate per annum equal to 2% plus the Alternate
Base Rate.

         (c)  In General. Interest on all Loans shall be calculated on the basis
of a 360-day year, except that interest on Alternate Currency Advances
denominated in Sterling Pounds shall be calculated on the basis of a 365 or
366-day year (as the case may be), in each case for the actual number of days
elapsed. Except as otherwise provided in Section 3.1(b), interest shall be
payable in arrears on each Interest Payment Date and upon each payment
(including prepayment) of the Loans. Any change in the interest rate on the
Loans resulting from a change in the Alternate Base Rate or reserve requirements
shall become effective as of the opening of business on the day on which such
change shall become effective. Each determination of a rate of interest by the
Agent, or any Reference Lender, as the case may be, pursuant to the Loan
Documents shall be conclusive and binding on all parties hereto absent manifest
error. Interest payments in respect

32



--------------------------------------------------------------------------------



 



of Alternate Currency Loans shall be payable in the same respective Alternate
Currency as such Loans.

         (d)  Substitution of Reference Lender. If at any time a Reference
Lender shall for any reason cease to be a Lender, such Reference Lender shall
thereupon cease to be a Reference Lender, and Parent Borrower shall promptly
appoint from among the Lenders a successor Reference Lender reasonably
acceptable to the Agent. Upon the acceptance of any appointment as Reference
Lender by a successor Reference Lender, such successor Reference Lender shall
automatically become a “Reference Lender”, and Parent Borrower shall promptly
notify the other Borrowers and Lenders thereof. Each Reference Lender shall use
its best efforts to furnish all quotations and other information, and to make
all determinations, in each case as contemplated to be furnished or made by it
under the Loan Documents, on a timely basis. To the extent that, for any reason,
such information shall not have been furnished, and such determinations shall
not have been made, by any Reference Lender, then the other Reference Lenders
(or, in the event that there is no other Reference Lender or Reference Lenders,
the Agent) shall furnish such information and make such determinations, and the
Agent shall promptly notify Borrowers and the Lenders thereof.



3.2.   FEES

         (a)  Facility Fee. Parent Borrower agrees to pay to the Agent, for the
account of each of the Lenders in accordance with each Lender’s Commitment
Percentage, a fee (the “Facility Fee”), during the Commitment Period, at a rate
per annum equal to the Applicable Fee Percentage on the average daily Aggregate
Commitment Amount, regardless of usage. The Facility Fee shall be payable (i)
quarterly in arrears on the last day of each March, June, September and December
during the Commitment Period, commencing on the first such day following the
Effective Date, (ii) on the date of any reduction in the Aggregate Commitment
Amount (to the extent of the amount which shall have accrued on the amount of
such reduction), and (iii) on the Commitment Termination Date. The Facility Fee
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed.

         (b)  Agent’s Fees. Parent Borrower agrees to pay to the Agent for its
own account, such fees as have been agreed to in writing by Parent Borrower and
Agent.



3.3.   CONVERSIONS

         (a)  In General. Each applicable Borrower may elect from time to time
to convert one or more Eurodollar Advances to ABR Advances by giving, or, if
such Borrower is a Subsidiary Borrower, by causing the Parent Borrower, on
behalf of such Subsidiary Borrower, to give, the Agent at least two Business
Days’ prior irrevocable notice of such election, specifying the amount to be
converted, provided, that any such conversion of Eurodollar Advances shall only
be made on the last day of the Euro Interest Period applicable thereto, except
as otherwise provided in Section 3.7. In addition, each applicable Borrower may
elect from time to time to convert (i) ABR Advances to Eurodollar Advances,
(ii) Eurodollar Advances to new Eurodollar Advances by selecting a new Euro
Interest Period therefor, and (iii) Alternate Currency Advances to new Alternate
Currency Advances in the same Currency by selecting a new Euro

33



--------------------------------------------------------------------------------



 



Interest Period therefor, in each case by giving, or, if such Borrower is a
Subsidiary Borrower, by causing the Parent Borrower, on behalf of such
Subsidiary Borrower, to give the Agent at least three Alternate Currency
Business Days’ prior irrevocable notice of such election, specifying the amount
to be so converted and the initial Euro Interest Period relating thereto,
provided that any such conversion of ABR Advances to Eurodollar Advances shall
only be made on an Alternate Currency Business Day and, except as otherwise
provided in Section 3.7, any such conversion of Eurodollar Advances to new
Eurodollar Advances or Alternate Currency Advances to new Alternate Currency
Advances, as the case may be, shall only be made on the last day of the Euro
Interest Period applicable to the Eurodollar Advances or Alternate Currency
Advances, as the case may be, which are to be converted to such new Eurodollar
Advances or such new Alternate Currency Advances, as the case may be. Each such
notice shall be irrevocable and shall be promptly confirmed by delivery to the
Agent of a Notice of Conversion. The Agent shall promptly notify each Lender (by
telephone or otherwise, such notice to be confirmed by facsimile or other
writing) of each such election. Advances may be converted pursuant to this
Section in whole or in part, provided that (x) the amount to be converted to
each Eurodollar Advance, when aggregated with any Eurodollar Advance to be made
on such date in accordance with Section 2.3 and having the same Euro Interest
Period as such first Eurodollar Advance, shall equal no less than $5,000,000 or
such amount plus a whole multiple of $1,000,000 in excess thereof, and (y) the
amount to be converted to each Alternate Currency Advance, when aggregated with
any Alternate Currency Advance to be made on such date in accordance with
Section 2.3 and having the same Euro Interest Period, and being denominated in
the same applicable Currency, as such first Alternate Currency Advance, shall
equal no less than an amount in such Currency having a Currency Equivalent of
approximately $5,000,000 or such amount plus an amount in such Currency having a
Currency Equivalent of a whole multiple of approximately $1,000,000 in excess
thereof.

         (b)  Conversions During an Event of Default. Notwithstanding anything
in this Agreement to the contrary, upon the occurrence and during the
continuance of an Event of Default, no Borrower shall have the right to elect to
convert any existing ABR Advance to a new Eurodollar Advance or to convert any
existing Eurodollar Advance to a new Eurodollar Advance. In such event, except
as otherwise provided in Section 3.7, (i) each ABR Advance shall be
automatically continued as an ABR Advance, (ii) each Eurodollar Advance shall be
automatically converted to an ABR Advance on the last day of the Euro Interest
Period applicable thereto, and (iii) each Alternate Currency Advance shall, on
the last day of the Euro Interest Period applicable thereto, be automatically
converted to a new Alternate Currency Advance in the same applicable Currency
with a one month Euro Interest Period.

         (c)  Effecting Conversions. Each conversion shall be effected by each
Lender by applying the proceeds of its new ABR Advance, new Eurodollar Advance
or new Alternate Currency Advance, as the case may be, to its Advances (or
portion thereof) being converted (it being understood that any such conversion
shall not constitute a borrowing for purposes of Sections 5 or 6).

         (d)  Failure to Elect Conversion. Notwithstanding anything to the
contrary contained in any Loan Document, if the applicable Borrower and, if such
Borrower is a Subsidiary Borrower, the Parent Borrower, on behalf of such
Subsidiary Borrower, shall have failed, for any

34



--------------------------------------------------------------------------------



 



reason, to elect a Eurodollar Advance or Alternate Currency Advance, as the case
may be, under Section 2.3 or this Section 3.3, as the case may be, in connection
with any borrowing of new Loans or expiration of a Euro Interest Period with
respect to any existing Eurodollar Advance or Alternate Currency Advance, as the
case may be, the amount of the Loans subject to such borrowing or such existing
Eurodollar Advance or Alternate Currency Advance, as the case may be, shall,
except as otherwise provided in Section 3.7, thereafter be (i) in the case of a
Eurodollar Advance, an ABR Advance, and (ii) in the case of an Alternate
Currency Advance, a new Alternate Currency Advance in the same applicable
Currency with a one month Euro Interest Period, in each case until such time, if
any, as such Borrower shall elect a new Eurodollar Advance or Alternate Currency
Advance, as the case may be, pursuant to this Section 3.3.



3.4.   INDEMNIFICATION FOR LOSS

Notwithstanding anything contained herein to the contrary, (i) if any Borrower
shall fail for any reason to borrow or convert from or into any Fixed Rate Loan
on the date specified therefor in the applicable Borrowing Request or Notice of
Conversion, as the case may be, or (ii) if any Fixed Rate Loan to such Borrower
shall terminate for any reason prior to the last day of the Euro Interest Period
applicable thereto, or (iii) if such Fixed Rate Loan is repaid or prepaid, in
whole or in part, for any reason (including, without limitation, an acceleration
of the Loans pursuant to Section 9.2 herein) prior to the last day of the Euro
Interest Period applicable thereto, such Borrower agrees to indemnify each
applicable Lender against, and to pay on demand directly to such Lender the
amount (which demand shall be accompanied by a statement setting forth the
calculations of such amount in reasonable detail which statement shall be
conclusive absent manifest error) equal to any reasonable loss or out-of-pocket
expense (excluding loss of margin) suffered by such Lender as a result of such
failure to borrow or convert or such termination, repayment or prepayment,
including any loss, cost or expense suffered by such Lender in liquidating or
employing deposits acquired to fund or maintain the funding of its Fixed Rate
Loans to such Borrower, or redeploying funds prepaid or repaid, in amounts which
correspond to such Fixed Rate Loans, and any internal processing charge
customarily charged by such Lender in connection therewith.



3.5.   CAPITAL ADEQUACY

If the amount of capital required to be maintained by any Lender or any Person
directly or indirectly owning or controlling such Lender (each a “Control
Person”), shall be affected by the occurrence of a Regulatory Change and such
Lender shall have determined that such Regulatory Change shall have had or will
thereafter have the effect of reducing (a) the rate of return on such Lender’s
or such Control Person’s capital, or (b) the asset value to such Lender or such
Control Person of the Loans or Commitments made or maintained by such Lender to
a level below that which such Lender or such Control Person could have achieved
or would thereafter be able to achieve but for such Regulatory Change (after
taking into account such Lender’s or such Control Person’s policies regarding
capital adequacy) by an amount deemed by such Lender to be material to such
Lender or Control Person, then Parent Borrower agrees to pay to such Lender or
such Control Person, as the case may be, within 10 days after demand by such
Lender, such additional amount or amounts as shall be sufficient to compensate
such Lender or such Control Person, as the case may be, for such reduction
(which demand shall be accompanied by a

35



--------------------------------------------------------------------------------



 



statement setting forth the calculations of such additional amount or amounts in
reasonable detail which statement shall be conclusive absent manifest error).
Notwithstanding anything to the contrary herein, no amount shall be required to
be paid pursuant to this Section to the extent that such amount shall have been
incurred by the applicable Lender or applicable Control Person, as the case may
be, or shall otherwise relate to any reduction which shall have become
effective, more than 270 days prior to the date on which such Lender shall have
made demand therefor pursuant to this Section.



3.6.   REIMBURSEMENT FOR INCREASED COSTS

If any Lender shall determine that a Regulatory Change shall impose, modify or
make applicable any reserve, special deposit, compulsory loan, assessment,
increased cost or similar requirement against assets held by, or deposits of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender in respect of its Fixed Rate Loans which is
not otherwise included in the determination of a Eurodollar Rate or Alternate
Currency Rate, as the case may be, and the result of any of the foregoing is to
increase the cost to such Lender of making, renewing, converting or maintaining
its Fixed Rate Loans or its commitment to make such Fixed Rate Loans, or to
reduce any amount receivable under the Loan Documents in respect of its Fixed
Rate Loans, then, in any such case, Parent Borrower agrees to pay such Lender,
within 10 days after demand therefor, such additional amounts as is sufficient
to compensate such Lender for such additional cost or reduction in such amount
receivable which such Lender deems to be material as determined by such Lender
(which demand shall be accompanied by a statement setting forth the calculations
of such additional amounts in reasonable detail which statement shall be
conclusive absent manifest error). Notwithstanding anything to the contrary
herein, no amount shall be required to be paid pursuant to this Section to the
extent that such amount shall have been incurred by the applicable Lender more
than 270 days prior to the date on which such Lender shall have made demand
therefor pursuant to this Section.



3.7.   ILLEGALITY OF FUNDING

Notwithstanding any other provision hereof, if any Lender shall reasonably
determine that any law, regulation, treaty or directive, or any change therein
or in the interpretation or application thereof, shall make it unlawful for such
Lender to make or maintain any Fixed Rate Loan as contemplated by this
Agreement, such Lender shall promptly notify Parent Borrower and the Agent
thereof, and (a) the commitment or other obligation of such Lender to make such
Fixed Rate Loans or convert ABR Advances to Eurodollar Advances or Alternate
Currency Advances to new Alternate Currency Advances, as the case may be, shall
forthwith be suspended, (b) such Lender shall fund its portion of each requested
Eurodollar Advance as an ABR Advance, (c) such Lender’s Loans then outstanding
as such Eurodollar Advances, if any, shall be converted automatically to an ABR
Advance on the last day of the then current Euro Interest Period applicable
thereto or at such earlier time as may be required, and (d) in the case of each
Alternate Currency Advance, the applicable Borrower shall take such action as
such Lender may reasonably request with a view to minimizing the obligations of
such Borrower under Section 3.4. If the commitment of any Lender with respect to
Eurodollar Advances or Alternate Currency Advances, as the case may be, is
suspended pursuant to this Section and such Lender shall have obtained actual
knowledge that it is once again legal for such Lender to make or maintain

36



--------------------------------------------------------------------------------



 



Eurodollar Advances or Alternate Currency Advances, as the case may be, such
Lender shall promptly notify the Agent and Parent Borrower thereof and, upon
receipt of such notice by each of the Agent and Parent Borrower, such Lender’s
commitment to make or maintain Eurodollar Advances or Alternate Currency
Advances, as the case may be, shall be reinstated.



3.8.   SUBSTITUTED INTEREST RATE

In the event that (x) the Agent or any Reference Lender shall have determined
(which determination shall be conclusive and binding upon Borrowers) that by
reason of circumstances affecting the interbank eurodollar market either
adequate or reasonable means do not exist for ascertaining the Eurodollar Rate
or Alternate Currency Rate, as the case may be, applicable pursuant to Section
3.1 or (y) the Required Lenders shall have notified the Agent that they have
determined (which determination shall be conclusive and binding on Borrowers)
that the applicable Eurodollar Rate or Alternate Currency Rate, as the case may
be, will not adequately and fairly reflect the cost to such Lenders of
maintaining or funding loans bearing interest based on such Eurodollar Rate or
Alternate Currency Rate, as the case may be, with respect to any portion of the
Loans that any Borrower has requested be made as Eurodollar Advances or
Alternate Currency Advances, as the case may be, or Eurodollar Advances or
Alternate Currency Advances, as the case may be, that will result from the
requested conversion of any portion of the Advances into or of Eurodollar
Advances or Alternate Currency Advances, as the case may be (each an “Affected
Advance”), the Agent shall promptly notify Parent Borrower and the Lenders (by
telephone or otherwise, to be promptly confirmed in writing) of such
determination, on or, to the extent practicable, prior to the requested
Borrowing Date or Conversion Date for such Affected Advances. If the Agent shall
give such notice, (a) in the case of Eurodollar Advances, (i) such Affected
Advances shall be made as ABR Advances, (ii) the Advances (or any portion
thereof) that were to have been converted to Affected Advances shall be
converted to ABR Advances, and (iii) any outstanding Affected Advances shall be
converted, on the last day of the then current Euro Interest Period with respect
thereto, to ABR Advances, and (b) in the case of Alternate Currency Advances,
the interest rate for such Affected Advances shall be determined pursuant to
clause (a)(x)(iii) and (b)(x)(iv) of the definition of Alternate Currency Rate.
Until any notice under clause (a) or (b), as the case may be, of this Section
has been withdrawn by the Agent (by notice to Parent Borrower) upon either
(1) the Agent having determined that such circumstances affecting the interbank
market no longer exist and that adequate and reasonable means do exist for
determining the Eurodollar Rate or Alternate Currency Rate, as the case may be,
pursuant to Section 3.1 or (2) the Agent having been notified by such Required
Lenders that circumstances no longer render the Advances (or any portion
thereof) Affected Advances, then (A) no further Eurodollar Advances shall be
required to be made by the Lenders, (B) no Borrower shall have the right to
convert all or any portion of the Loans to or as Eurodollar Advances, and
(C) the interest rate for Alternate Currency Advances shall be determined
pursuant to clause (a)(xi)(iii) and (b)(x)(iv) of the definition of Alternate
Currency Rate.



3.9.   TAXES

         (a)  Payments to Be Free and Clear. All payments by each Borrower under
the Loan Documents shall be made free and clear of, and without any deduction or
withholding for, any

37



--------------------------------------------------------------------------------



 



Indemnified Tax. If any Borrower or any other Person is required by any law,
rule, regulation, order, directive, treaty or guideline to make any deduction or
withholding (which deduction or withholding would constitute an Indemnified Tax)
from any amount required to be paid by any Borrower to or on behalf of any
Indemnified Tax Person under any Loan Document (each a “Required Payment”),
then:



           (i) such Borrower shall notify the Agent and such Indemnified Tax
Person of any such requirement or any change in any such requirement as soon as
such Borrower becomes aware thereof;              (ii) such Borrower shall pay
such Indemnified Tax prior to the date on which penalties attach thereto, such
payment to be made (to the extent that the liability to pay is imposed on such
Borrower) for its own account or (to the extent that the liability to pay is
imposed on such Indemnified Tax Person) on behalf and in the name of such
Indemnified Tax Person;              (iii) such Borrower shall pay to such
Indemnified Tax Person an additional amount such that such Indemnified Tax
Person shall receive on the due date therefor an amount equal to the Required
Payment had no such deduction or withholding been required; and    
         (iv) such Borrower shall, within 30 days after paying such Indemnified
Tax, deliver to the Agent and such Indemnified Tax Person satisfactory evidence
of such payment to the relevant Governmental Authority.

         (b)  Other Indemnified Taxes. If any Indemnified Tax Person or any
affiliate thereof is required by any law, rule, regulation, order, directive,
treaty or guideline to pay any Indemnified Tax (excluding an Indemnified Tax
which is subject to Section 3.9(a)) with respect to any sum paid or payable by
any Borrower to such Indemnified Tax Person under the Loan Documents, then,
within five days after such Indemnified Tax Person shall have notified such
Borrower thereof, such Borrower shall pay to such Indemnified Tax Person the
amount of such Indemnified Tax.

         (c)  U.S. Tax Certificates. Each Lender that is organized under the
laws of any jurisdiction other than the United States or any political
subdivision thereof shall deliver to the Agent for transmission to Parent
Borrower, on or prior to the Relevant Date, and at such other times, as may be
necessary in the determination of Parent Borrower, or the Agent (each in the
reasonable exercise of its discretion), such certificates, documents or other
evidence, properly completed and duly executed by such Lender (including
Internal Revenue Service forms W-8BEN and W-8ECI or other applicable and
successor forms as may be adopted by the relevant taxing authorities of the
United States to document a claim to which such form(s) relate) to establish
that such Lender is not subject to deduction or withholding of United States
federal income tax or otherwise (or under any comparable provisions of any
successor statute) with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under the Loan Documents. No Borrower
shall be required to pay any additional amount to any such Lender under
Section 3.9(a)(iii) if such Lender shall have failed to satisfy the requirements

38



--------------------------------------------------------------------------------



 



of the immediately preceding sentence; provided that if such Lender shall have
satisfied such requirements on the Relevant Date, nothing in this Section 3.9(c)
shall relieve any Borrower of its obligation to pay any additional amounts
pursuant to Section 3.9(a)(iii) in the event that, as a result of any change in
applicable law (including any change in the interpretation thereof), such Lender
is no longer properly entitled to deliver certificates, documents or other
evidence at a subsequent date establishing the fact that such Lender is not
subject to withholding as described in the immediately preceding sentence.

         (d)  Other Tax Certificates. Each Indemnified Tax Person agrees to use
reasonable efforts to deliver to any Borrower promptly upon any reasonable
request therefor from time to time by such Borrower, such forms, documents and
information as may be required by applicable law, regulation or treaty from time
to time and to file all appropriate forms to obtain a certificate or other
appropriate documents from the appropriate Governmental Authorities to establish
that payments made in respect of any Alternate Currency Loan by such Borrower
can be made without (or at a reduced rate of) withholding of Taxes, provided,
however, that if such Indemnified Tax Person is or becomes unable by virtue of
any applicable law, regulation or treaty, to establish such exemption or
reduction, such Borrower shall nonetheless remain obligated under Section 3.9(a)
to pay the amounts described therein, and provided further that no Indemnified
Tax Person shall be required to take any action under this Section 3.9(d) which,
in the sole discretion of such Indemnified Tax Person, would cause such
Indemnified Tax Person or any affiliate thereof to suffer a material economic,
legal or regulatory disadvantage.

         (e)  Refunds. If any Lender or the Agent, on behalf of such Lender,
receives a refund which, in the good faith judgment of such Lender, constitutes
a refund of any Indemnified Tax paid by any Borrower from the applicable
Governmental Authority which shall have imposed such Indemnified Tax and which
such Lender or Agent can readily identify as such, such Lender or the Agent, on
behalf of such Lender, as the case may be, shall promptly pay to such Borrower
an amount equal to (i) the amount of such refund, minus (ii) the amount of all
out-of-pocket expenses, if any, incurred by such Lender or the Agent, on behalf
of such Lender, as the case may be, in obtaining such refund; provided, however,
that, notwithstanding anything to the contrary contained herein, such Borrower
shall promptly return such refund to such Lender or the Agent, for the benefit
of such Lender, as the case may be, if such Borrower shall have received notice
from such Lender or the Agent, on behalf of such Lender, to the effect that such
Lender or the Agent, on behalf of such Lender, as the case may be, is required
to repay such refund.

         (f)  Other Taxes. Each Borrower agrees to pay any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or any amendment, supplement or modification of, or
any waiver or consent under or in respect of, the Loan Documents or otherwise
with respect to, the Loan Documents.



3.10.   OPTION TO FUND

Each Lender has indicated that, if any Borrower requests a Eurodollar Advance or
an Alternate Currency Advance, such Lender may wish to purchase one or more
deposits in order to fund or

39



--------------------------------------------------------------------------------



 



maintain its funding of its Commitment Percentage of such Eurodollar Advance or
Alternate Currency Advance, as the case may be, during the Euro Interest Period
applicable thereto; it being understood that the provisions of this Agreement
relating to such funding are included only for the purpose of determining the
rate of interest to be paid in respect of such Eurodollar Advance or Alternate
Currency Advance, as the case may be, and any amounts owing under Sections 3.4
and 3.6. Each Lender shall be entitled to fund and maintain its funding of all
or any part of each Eurodollar Advance and each Alternate Currency Advance, as
the case may be, in any manner it sees fit, but all such determinations under
Sections 3.4 and 3.6 shall be made as if each Lender had actually funded and
maintained its Commitment Percentage of each such Eurodollar Advance or such
Alternate Currency Advance, as the case may be, during the applicable Euro
Interest Period, through the purchase of deposits in an amount equal to the
amount of its Commitment Percentage of such Eurodollar Advance or such Alternate
Currency Advance having a maturity corresponding to such Euro Interest Period.
Any Lender may fund its Commitment Percentage of each Eurodollar Advance or
Alternate Currency Advance, as the case may be, from or for the account of any
branch, office, affiliate, or correspondent bank of such Lender as such Lender
may choose from time to time.



3.11.   REPLACEMENT OF LENDERS

Notwithstanding the foregoing, if (a) any Lender shall request compensation
pursuant to Section 3.5 or 3.6, (b) any Lender shall give any notice to Parent
Borrower or the Agent pursuant to Section 3.7, or (c) any Borrower shall be
required to pay any additional amounts pursuant to Section 3.9 in respect of any
Lender, then, in each such case, so long as no Default or Event of Default then
exists, Parent Borrower may require that such Lender transfer all of its right,
title and interest under the Loan Documents to any lender identified by Parent
Borrower (a “Proposed Lender”) if such Proposed Lender agrees to assume all of
the obligations of such Lender for consideration equal to the outstanding
principal amount of such Lender’s Loans, together with interest thereon to the
date of such transfer and all other amounts payable under the Loan Documents to
such Lender on or prior to the date of such transfer (including any fees accrued
hereunder and any amounts which would be payable under Section 3.4 as if all of
such Lender’s Loans were being prepaid in full on such date). Subject to the
execution and delivery of an instrument of assignment and assumption, and such
other documents as such Lender may reasonably require, such Proposed Lender
shall be a “Lender” for all purposes hereunder. Without prejudice to the
survival of any other agreement of Borrowers under the Loan Documents, the
agreements of Borrowers contained in Sections 3.4, 3.5, 3.6, 12.5 and 12.7
(without duplication of any payments made to such Lender by any Borrower or the
Proposed Lender) shall survive for the benefit of any Lender replaced under this
Section 3.11 with respect to the time prior to such replacement.



3.12.   CHANGES OF LENDING OFFICES

         (a)  Borrower’s Request. With respect to any Loan of any Lender, such
Lender agrees that upon the occurrence of any event giving rise to the operation
of Section 3.4, 3.5, 3.6, 3.7 or 3.9 with respect to such Loan, it will, if
requested by the applicable Borrower, or if such Borrower is a Subsidiary
Borrower, the Parent Borrower, on behalf of such Subsidiary Borrower, so long as
no Default or Event of Default then exists, use reasonable efforts (subject to
overall

40



--------------------------------------------------------------------------------



 



policy considerations of such Lender) to designate another office of such Lender
for such Loan affected by such event, provided that such designation is made on
such terms that such Lender suffers no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section shall affect or
postpone any of the obligations of any Borrower or the right of any Lender
provided in Sections 3.4, 3.5, 3.6, 3.7 and 3.9.

         (b)  Lender’s Right. Each Lender shall have the right at any time and
from time to time to transfer any of its Loans to a different office thereof,
provided that such Lender shall promptly notify the Agent and Parent Borrower of
any such change of office, provided, however, that such Lender shall not be
entitled to receive any greater amount under Sections 3.4, 3.5, 3.6, 3.7 or 3.9
as a result of such transfer than it would be entitled to immediately prior
thereto unless such claim would have arisen even if such transfer had not
occurred.



4.   REPRESENTATIONS AND WARRANTIES

         In order to induce the Agent and the Lenders to enter into this
Agreement, and the Lenders to make the Loans, Parent Borrower makes the
following representations and warranties to the Agent and each Lender:



4.1.   SUBSIDIARIES; JURISDICTIONS

As of the most recent date on which financial statements were delivered to the
Agent and each Lender pursuant to Sections 7.1(b) or 7.1(c): (a) Parent Borrower
has only the Subsidiaries set forth on, and the jurisdiction of formation of
each such Subsidiary is as set forth on, Schedule 4.1; (b) Schedule 4.1 also
accurately denotes each Material Subsidiary and Credit Party and sets forth the
percentage of shares of each class of Capital Stock thereof which is owned by
Parent Borrower and each other Subsidiary on an outstanding and fully diluted
basis; and (c) all of the outstanding shares of Capital Stock of each Subsidiary
have been validly issued, are fully paid and nonassessable, and are owned by
Parent Borrower or another Subsidiary free and clear of any Lien, warrants,
options and rights of others of any kind whatsoever (except as otherwise
disclosed in Schedule 4.1) other than Liens permitted by Section 8.6.



4.2.   EXISTENCE AND POWER

Each Material Subsidiary and each Credit Party is a corporation or other legal
entity duly organized and validly existing in good standing under the laws of
the jurisdiction of its organization, has all requisite power and authority to
own its Property and to carry on its business as now conducted, and is in good
standing and authorized to do business in each jurisdiction in which the nature
of the business conducted therein or the Property owned by it therein makes such
qualification necessary, in each case except where such failure to qualify could
not reasonably be expected to have a Material Adverse Effect.

41



--------------------------------------------------------------------------------



 





4.3.   AUTHORITY AND EXECUTION

Each Credit Party has full legal power and authority to enter into, execute,
deliver and perform the terms of the Loan Documents to which it is a party, all
of which have been duly authorized by all proper and necessary corporate,
partnership or other applicable action and are in full compliance with its
Organizational Documents. Each Credit Party has duly executed and delivered the
Loan Documents to which it is a party.



4.4.   BINDING AGREEMENT

The Loan Documents constitute the valid and legally binding obligations of each
Credit Party, in each case to the extent it is a party thereto, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally.



4.5.   LITIGATION

Except as set forth on Schedule 4.5, there are no actions, suits or proceedings
at law or in equity or by or before any Governmental Authority (whether
purportedly on behalf of Parent Borrower or any of its Subsidiaries) pending or,
to the knowledge of Parent Borrower, threatened against Parent Borrower or any
of its Subsidiaries or maintained by Parent Borrower or any of its Subsidiaries
or which may affect any of their respective Properties or rights, which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.



4.6.   REQUIRED CONSENTS

No consent, authorization or approval of, filing with, notice to, or exemption
by, stockholders or holders of any other equity interest, any Governmental
Authority or any other Person, is required to be obtained or made by Parent
Borrower or any of its Subsidiaries in order to authorize, or is required to be
obtained or made by Parent Borrower or any of its Subsidiaries in connection
with, the execution, delivery or performance of, the Loan Documents, or is
required to be obtained or made by Parent Borrower or any of its Subsidiaries as
a condition to the validity or enforceability of the Loan Documents. Each
Borrower, prior to each borrowing by it hereunder in any jurisdiction, has
obtained all necessary approvals and consents of, and has filed or caused to be
filed all reports, applications, documents, instruments and information required
to be filed pursuant to all applicable laws, rules, regulations and requests of,
all Governmental Authorities in connection with such borrowing in such
jurisdiction.



4.7.   ABSENCE OF DEFAULTS; NO CONFLICTING AGREEMENTS

None of Parent Borrower or any of its Subsidiaries is in default (a) under any
mortgage, indenture, contract, instrument or agreement to which it is a party or
by which it or any of its Property is bound, or (b) with respect to any
judgment, order, writ, injunction, decree or decision of any Governmental
Authority; the effect of which default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The execution,
delivery or carrying out of the terms of the Loan Documents will not constitute
a default under, or result in

42



--------------------------------------------------------------------------------



 



the creation or imposition of, or obligation to create, any Lien upon any
Property of Parent Borrower or any of its Subsidiaries or result in a breach of
(or require the mandatory repayment of or other acceleration of payment under or
pursuant to the terms of) any such mortgage, indenture, note, contract,
instrument, agreement, judgment, order, writ, injunction, decree or decision of
any Governmental Authority.



4.8.   COMPLIANCE WITH APPLICABLE LAWS

Parent Borrower and each of its Subsidiaries is complying in all material
respects with all statutes, regulations, rules and orders of all Governmental
Authorities which are applicable to it, a violation of which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.



4.9.   TAXES

Parent Borrower and each of its Subsidiaries has filed or caused to be filed all
material tax returns required to be filed and has paid, or has made adequate
provision for the payment of, all taxes shown to be due and payable on said
returns or in any assessments made against it (other than those being contested
as required under Section 7.4) which would be material to Parent Borrower and
its Subsidiaries, taken as a whole, and no tax Liens have been filed with
respect thereto. The charges, accruals and reserves on the books of Parent
Borrower and each of its Subsidiaries with respect to all taxes are, to the best
knowledge of Parent Borrower, adequate for the payment of such taxes, and Parent
Borrower knows of no unpaid assessment which is due and payable against Parent
Borrower or any of its Subsidiaries or any claims being asserted which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, except such thereof as are being contested as required
under Section 7.4, and for which adequate reserves have been set aside in
accordance with GAAP.



4.10.   GOVERNMENTAL REGULATIONS

Neither Parent Borrower, any of its Subsidiaries nor any Person controlled by,
controlling, or under common control with, Parent Borrower or any of its
Subsidiaries, is subject to regulation under the Public Utility Holding Company
Act of 1935, as amended, the Federal Power Act, as amended, the ICC Termination
Act of 1995, as amended, or the Investment Company Act of 1940, as amended, or
is subject to any statute or regulation which prohibits or restricts the
incurrence of Indebtedness, including statutes or regulations relative to common
or contract carriers or to the sale of electricity, gas, steam, water,
telephone, telegraph or other public utility services.



4.11.   FEDERAL REGULATIONS; USE OF LOAN PROCEEDS

Neither Parent Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. The execution, delivery and
performance of the Loan Documents, including, without limitation, the funding
and use of proceeds of the Loans, will not violate the Trading with the Enemy
Act, as amended, or any regulation or executive order promulgated thereunder or
relating thereto.

43



--------------------------------------------------------------------------------



 





4.12.   PLANS

Except as could not reasonably be expected to have a Material Adverse Effect,
(i) each Employee Benefit Plan is in compliance with ERISA and the Code, where
applicable, and (ii) no liability to the PBGC has been, or is expected by Parent
Borrower, any of its Subsidiaries or any ERISA Affiliate to be, incurred by
Parent Borrower, any such Subsidiary or any ERISA Affiliate. Liability, as
referred to in this Section includes any joint and several liability.



4.13.   FINANCIAL STATEMENTS

Parent Borrower has previously delivered to the Agent and the Lenders true,
correct and complete copies of its (a) Annual Report on Form 10-K for the fiscal
year of Parent Borrower ending December 31, 2001, containing the audited
Consolidated balance sheets of Parent Borrower and its Subsidiaries as of
December 31, 2001, and the related Consolidated statements of operations,
stockholders’ equity and cash flows for the such fiscal year, and (b) quarterly
report on Form 10-Q for the fiscal quarter of Parent Borrower ended March 31,
2002, containing the unaudited Consolidated balance sheet of Parent Borrower and
its Subsidiaries for such fiscal quarter, together with related Consolidated
statements of operations, stockholders’ equity and cash flows for such fiscal
quarter (with the applicable related notes and schedules, and collectively with
the financial statements referred to in item (a) above (the “Financial
Statements”). The Financial Statements fairly present in all material respects
the Consolidated financial condition and results of the operations of Parent
Borrower and its Subsidiaries as of the dates and for the periods indicated
therein and have been prepared in conformity with GAAP. Except as reflected in
the Financial Statements or in the footnotes thereto, neither Parent Borrower
nor any of its Subsidiaries has any material obligation or liability of any kind
(whether fixed, accrued, contingent, unmatured or otherwise) which, in
accordance with GAAP, should have been shown in the Financial Statements and was
not. Since December 31, 2001, there has been no Material Adverse Change.



4.14.   PROPERTY

Parent Borrower and each of its Subsidiaries has good and marketable title to,
or a valid leasehold interest in, all of its real Property, and is the owner of,
or has a valid lease of, all personal property, in each case except where the
failure so to have or so to be could not reasonably be expected to have a
Material Adverse Effect, subject to no Liens, except Permitted Liens.



4.15.   AUTHORIZATIONS

Except, in each case with respect to the matters referred to in this sentence,
as could not reasonably be expected to have a Material Adverse Effect, Parent
Borrower and each of its Subsidiaries possesses or has the right to use all
franchises, licenses and other rights as are material and necessary for the
conduct of its business, and with respect to which it is in compliance, with no
known conflict with the valid rights of others. No event has occurred which
permits or, to the best knowledge of Parent Borrower, after notice or the lapse
of time or both, or

44



--------------------------------------------------------------------------------



 



any other condition, could reasonably be expected to permit, the revocation or
termination of any such franchise, license or other right which revocation or
termination could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.



4.16.   ENVIRONMENTAL MATTERS

Neither Parent Borrower nor any of its Subsidiaries (a) has received written
notice or otherwise learned of any claim, demand, action, event, condition,
report or investigation indicating or concerning any potential or actual
liability which individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect, arising in connection with (i) any
non-compliance with or violation of the requirements of any applicable federal,
state, local or foreign environmental health or safety statute or regulation, or
(ii) the release or threatened release of any toxic or hazardous waste,
substance or constituent, or other substance into the environment, (b) to the
best knowledge of Parent Borrower, has any threatened or actual liability in
connection with the release or threatened release of any toxic or hazardous
waste, substance or constituent, or other substance into the environment which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect, (c) has received notice of any federal, state, local or foreign
investigation evaluating whether any remedial action is needed to respond to a
release or threatened release of any toxic or hazardous waste, substance or
constituent or other substance into the environment for which Parent Borrower or
any of its Subsidiaries is or would be liable, which liability could reasonably
be expected to have a Material Adverse Effect, or (d) has received notice that
Parent Borrower or any of its Subsidiaries is or may be liable to any Person
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended, 42 U.S.C. Section 9601 et seq., or any analogous state law,
which liability could reasonably be expected to have a Material Adverse Effect.
Parent Borrower and each of its Subsidiaries is in compliance with the financial
responsibility requirements of federal, state, local and foreign environmental
laws to the extent applicable, including those contained in 40 C.F.R., parts 264
and 265, subpart H, and any analogous state law, except in those cases in which
the failure so to comply would not reasonably be expected to have a Material
Adverse Effect.



4.17.   FULL DISCLOSURE

As of the Effective Date, no fact is known to Parent Borrower which has had, or
is reasonably likely in the future to have a Material Adverse Effect, which has
not been set forth in the Financial Statements. No information contained in this
Agreement, any of the other Loan Documents, any projections, financial
statements or other reports from time to time delivered hereunder or in any
written statement furnished by or on behalf of any Credit Party to Agent or any
of the Lenders pursuant to the terms of this Agreement contains or will contain
any untrue statement of material fact or omits or will omit to state a material
fact necessary to make the statements contained herein or therein, taken as a
whole, not misleading in light of the circumstances under which they were made.
Parent Borrower has complied with all of its material reporting obligations
under the Exchange Act, and all of Parent Borrower’s reports filed with the SEC
under Exchange Act comply with all applicable provisions thereof and all
applicable rules and regulations promulgated thereunder.

45



--------------------------------------------------------------------------------



 





4.18.   EXISTING INDEBTEDNESS; LIENS

         (a)  Existing Indebtedness. As of the Effective Date, Schedule 4.18
sets forth a complete and correct list of all outstanding Indebtedness of Parent
Borrower and its Subsidiaries. As of the Effective Date, neither Parent Borrower
nor any of its Subsidiaries is in default, and as of such date no waiver of
default is in effect, in the payment of any principal or interest on any
Indebtedness of Parent Borrower or such Subsidiary and no event or condition
exists with respect to any Indebtedness of Parent Borrower or any Subsidiary
that would permit (or that with notice or the lapse of time, or both, would
permit and without giving effect to any waiver) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

         (b)  Liens. Except as disclosed in Schedule 4.18, as of the Effective
Date, neither Parent Borrower nor any Subsidiary has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its Property, whether now owned or hereafter acquired, to be subject to a
Lien not permitted by Section 8.6.



4.19.   LOANS RANK PARI PASSU

The Indebtedness of each Borrower under the Loan Documents ranks at least pari
passu in right of payment with all other unsecured Senior Indebtedness (actual
or contingent) of such Borrower.



4.20.   GUARANTOR SUBSIDIARIES

The Domestic Subsidiaries that are not Guarantor Subsidiaries, do not
individually or in the aggregate (considered as a single Subsidiary), constitute
a Significant Subsidiary.



4.21.   BGS

As of the Effective Date, as of the most recent date on which financial
statements were delivered pursuant to Sections 7.1(b) or 7.1(c), and as of the
other dates and during the time periods that Schedule 4.21 is required to be
revised in accordance with Section 7.2(c), Schedule 4.21 completely and
accurately describes the assets and operations constituting the business segment
known as “Bowne Global Solutions”.



5.   CONDITIONS TO FIRST LOANS

In addition to the conditions precedent set forth in Section 6, the obligation
of each Lender to make Loans on the first Borrowing Date shall be subject to the
fulfillment of the following conditions precedent:

46



--------------------------------------------------------------------------------



 





5.1.   EVIDENCE OF ACTION

The Agent shall have received a certificate, dated the first Borrowing Date, of
the Secretary of Parent Borrower and the Secretary or other analogous
counterpart of each other Credit Party (a) attaching a true and complete copy of
the resolutions of its Managing Person and of all documents evidencing all
necessary corporate, limited liability company, partnership or similar action
(in form and substance satisfactory to the Agent) taken by it to authorize the
Loan Documents to which it is a party and the transactions contemplated thereby,
(b) attaching a true and complete copy of its Organizational Documents,
(c) setting forth the incumbency of its officer or officers or other authorized
Persons who may sign the Loan Documents, including therein a signature specimen
of such officer or officers or other authorized Persons and (d) attaching a
certificate of good standing of the Secretary of State of the jurisdiction of
its formation and of each other jurisdiction in which it is qualified to do
business, except, in the case of such other jurisdiction, when the failure to be
in good standing in such jurisdiction would not have a Material Adverse Effect.



5.2.   ABSENCE OF LITIGATION

There shall be no injunction, writ, preliminary restraining order or other order
of any nature issued by any Governmental Authority in any respect affecting the
transactions provided for in the Loan Documents and no action or proceeding by
or before any Governmental Authority has been commenced and is pending or, to
the knowledge of Parent Borrower, threatened, (a) seeking to prevent or delay
the transactions contemplated by the Loan Documents or challenging any other
terms and provisions hereof or thereof or seeking any damages in connection
therewith, or (b) in the good faith judgment of the Agent and the Lenders, that
could reasonably be expected to have a Material Adverse Effect. The Agent shall
have received a certificate, in all respects satisfactory to the Agent, of an
executive officer of Parent Borrower to the foregoing effects.



5.3.   APPROVALS AND CONSENTS

All approvals and consents of all Persons required to be obtained in connection
with the consummation of the transactions contemplated by the Loan Documents
shall have been obtained (without the imposition of any conditions which are not
acceptable to the Agent and the Lenders) and shall be in full force and effect,
and all required notices shall have been given and all required waiting periods
shall have expired, and no law or regulation shall be applicable, in the good
faith judgment of the Agent and the Lenders, that restrains, prevents or imposes
materially adverse conditions with respect to the Loans or the Agent’s or
Lenders’ rights and remedies under the Loan Documents. The Agent shall have
received a certificate, in all respects satisfactory to the Agent, of an
executive officer of Parent Borrower to the foregoing effect.



5.4.   OPINION OF COUNSEL TO CREDIT PARTIES

The Agent shall have received an opinion of (a) Simpson Thacher & Bartlett,
counsel to the Credit Parties, dated the first Borrowing Date, substantially in
the form of Exhibit L-1; and (b)

47



--------------------------------------------------------------------------------



 



Philip E. Kucera, Esq., General Counsel of Parent Borrower, substantially in the
form of Exhibit L-2.



5.5.   OPINION OF SPECIAL COUNSEL

The Agent shall have received an opinion of Special Counsel, dated the first
Borrowing Date, substantially in the form of Exhibit M.



5.6.   FEES OF AGENT AND LENDERS

All fees payable to the Agent and to each Lender on or prior to the first
Borrowing Date in connection with this Agreement as have been agreed to by
Parent Borrower in writing shall have been paid.



5.7.   FEES AND EXPENSES OF SPECIAL COUNSEL

The reasonable fees and expenses of Special Counsel in connection with the
preparation, negotiation and closing of the Loan Documents, to the extent
invoiced in reasonable detail, shall have been paid.



5.8.   COUNTERPARTS TO AGREEMENT

The Agent shall have received counterparts to this Agreement duly executed and
delivered by Parent Borrower and each of the Subsidiary Borrowers and Lenders.



5.9.   NOTES

The Agent shall have received the Notes, dated the Effective Date, and duly
executed and delivered by each Borrower.



5.10.   EXISTING LOAN AGREEMENT

The Agent shall have received, in all respects satisfactory to it, a letter from
the Administrative Agent under the Existing Loan Agreement to the effect that
such agreement has been terminated and all amounts outstanding thereunder have
been paid.



5.11.   COMPLIANCE CERTIFICATE

The Agent shall have received, in all respects satisfactory to it, a Compliance
Certificate.



5.12.   GUARANTIES

The Agent shall have received a Guaranty, dated the Effective Date, duly
executed and delivered by each Subsidiary such that, immediately thereafter the
representation set forth in Section 4.20 will be true and correct.

48



--------------------------------------------------------------------------------



 





5.13.   MATERIAL ADVERSE CHANGE IN FINANCIAL CONDITION

In the good faith judgment of the Agent and the Lenders, there shall have not
have occurred or become known to the Agent or any of the Lenders any event,
condition, situation or status (including, without limitation, any change in the
corporate or other organizational structure and capitalization of Parent
Borrower or any of its Subsidiaries) since December 31, 2001 that has had, or
could reasonably be expected to result in, (a) a Material Adverse Effect; or
(b) a material adverse effect on the business or financial prospects of Parent
Borrower and its Subsidiaries, taken as a whole.



5.14.   PROCEEDINGS AND DOCUMENTS

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be reasonably satisfactory to Agent and its Special
Counsel, and Agent and its Special Counsel shall have received all such
counterpart originals or certified or other copies of such documents as Agent or
such counsel may reasonably request.



5.15.   ADDITIONAL SUBSIDIARY INFORMATION

A certificate of a Financial Officer of Parent Borrower setting forth the
information required under Section 7.1(h) for the fiscal year ended and as of
December 31, 2001.



5.16.   NOTE PURCHASE AGREEMENT

Evidence satisfactory to the Agent that the Note Purchase Agreement has been
amended to permit the provision of the Guaranty by the Subsidiary Guarantors.



6.   CONDITIONS OF LENDING — ALL LOANS

The obligation of each Lender to make any Loan on a Borrowing Date, and on each
date that a Swingline Loan is requested to be funded, is subject to the
satisfaction of the following conditions precedent as of the date of such Loan.



6.1.   COMPLIANCE

On each Borrowing Date or Swingline Loan proposed funding date, as the case may
be, and after giving effect to the Loans to be made thereon (a) there shall
exist no Default or Event of Default, (b) the representations and warranties
made by each Credit Party, or by an officer (or other authorized Person) on its
behalf, contained in the Loan Documents, or in any certificate, report, opinion
or other document delivered pursuant or incident thereto, shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on such date except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date, and (c) if any Loan or
Loans being

49



--------------------------------------------------------------------------------



 



so extended are being extended to a Subsidiary Borrower, then Parent Borrower
shall deliver to the Agent, simultaneously with the delivery to the Agent of a
Borrower Request with respect to such Loan or Loans, a certificate (in a form
reasonably acceptable to Agent) of a Financial Officer of Parent Borrower
demonstrating (to the reasonable satisfaction of Agent) compliance with
Section 10.4 of the Note Purchase Agreement, or any successor provision relating
to “Priority Indebtedness” (as defined in the Note Purchase Agreement) or any
concept similar thereto after giving pro forma effect to the funding of such
Loan or Loans, and agreeing that the representation included in such certificate
will remain true on the date such Loan or Loans are funded. Each borrowing
requested by the Parent Borrower (including, without limitation, each borrowing
requested by the Parent Borrower on behalf of a Subsidiary Borrower) shall
constitute a certification by Parent Borrower as of such Borrowing Date or
Swingline Loan proposed funding date, as the case may be, that each of the
foregoing matters is true and correct in all respects.



6.2.   BORROWING REQUEST

With respect to the Revolving Credit Loans to be made on each Borrowing Date,
the Agent shall have received a Borrowing Request duly executed by the
applicable Borrower or, if such Borrower is a Subsidiary Borrower, the Parent
Borrower, on behalf of such Subsidiary Borrower.



6.3.   EXCHANGE LIMITATION

There exists no reason whatsoever, including, without limitation, by reason of
the application of any so-called “currency exchange laws or regulations” which
could reasonably be expected to interfere with any Borrower satisfying any of
its obligations hereunder in full at such time as such obligations become due
and payable pursuant to the terms hereof.



7.   AFFIRMATIVE COVENANTS

Parent Borrower agrees that, so long as this Agreement is in effect, any Loan
remains outstanding and unpaid, or any other amount is owing under any Loan
Document to any Lender or Agent, Parent Borrower shall:



7.1.   FINANCIAL STATEMENTS AND INFORMATION

Maintain a standard system of accounting in accordance with GAAP, and furnish or
cause to be furnished to the Agent and each Lender:

         (a)  Compliance Certificate. Simultaneously with the delivery of each
set of financial statements pursuant to Section 7.1(b) and 7.1(c), a Compliance
Certificate, as of the end of the fiscal period for which such financial
statements are being provided, certified by a Financial Officer of Parent
Borrower.

         (b)  Quarterly Statements. As soon as available, but in any event
within 50 days after the end of each of the first three fiscal quarters in each
fiscal year of Parent Borrower, copies of:

50



--------------------------------------------------------------------------------



 





  (i)   a Consolidated balance sheet of Parent Borrower and its Subsidiaries as
at the end of such quarter; and     (ii)   Consolidated statements of income,
changes in stockholders’ equity and cash flows of Parent Borrower and its
Subsidiaries for such quarter and (in the case of the second and third quarters)
for the portion of the fiscal year ending with such quarter, setting forth in
each case in comparative form the figures for the corresponding periods in the
previous fiscal year, all in reasonable detail, prepared in accordance with GAAP
applicable to quarterly financial statements generally together with a
certificate of a Financial Officer of Parent Borrower stating that the financial
statements described in clause (i) above and this clause (ii), fairly present,
in all material respects, the Consolidated financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments.

provided that, so long as Parent Borrower has not made the election set forth in
Section 8.9(c) in connection with a BGS Disposition, delivery within the time
period specified above of copies of Parent Borrower’s Quarterly Report on
Form 10-Q for such fiscal quarter prepared in compliance with the Exchange Act
requirements therefor and filed with the SEC, together with the certificate from
the Financial Officer described in clause (ii) above, shall be deemed to satisfy
the financial statement delivery requirement set forth in clause (i) and
(ii) above.

         (c)  Annual Statements. As soon as available, but in any event within
105 days after the end of each fiscal year of Parent Borrower, copies of:



  (i)   a Consolidated balance sheet of Parent Borrower and its Subsidiaries, as
at the end of such year, and     (ii)   Consolidated statements of income,
changes in stockholders’ equity and cash flows of Parent Borrower and its
Subsidiaries, for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP, together with: (A) an unqualified opinion thereon of
Accountants, which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the companies being
reported upon and their results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances; and (B) a certificate of such
Accountants stating that they have reviewed this Agreement and stating further
that, in making their audit, they had not become aware of any condition or event
that then constitutes a Default or an Event of Default with respect to
Sections 8.1, 8.2, 8.3 and 8.4, and, if they are aware that any such condition
or event then exists, specifying the

51



--------------------------------------------------------------------------------



 





      nature and period of the existence thereof (it being understood that such
Accountants shall not be liable directly or indirectly, for any failure to
obtain knowledge of any Default or Event of Default unless such Accountants
should have obtained knowledge thereof in making an audit in accordance with
generally accepted auditing standards or did not make such an audit).

provided that, so long as Parent Borrower has not made the election set forth in
Section 8.9(c) in connection with a BGS Disposition, delivery within the time
period specified above of Parent Borrower’s Annual Report on Form 10-K for such
fiscal year prepared in accordance with the requirements of the Exchange Act
therefor and filed with the SEC, together with the certificate from such
Accountants described in clause (ii)(B) above shall be deemed to satisfy the
requirements of this Section 7.1(c).

         (d)  SEC and Other Reports. Simultaneously upon their becoming
available, copies of (i) each financial statement, notice, proxy statement,
regular, periodic or other report, registration statement (and each prospectus
and all amendments thereto) other than registration statements on Form S-8,
filed by Parent Borrower, or any Subsidiary with the SEC or other analogous
foreign Governmental Authority, and (ii) all press releases and other
statements, reports or notices published, transmitted to holders of publicly
traded securities issued by a Credit Party or otherwise made generally available
by Parent Borrower or any Subsidiary to the public.

         (e)  Projections; Annual Business Plans. As soon as available, but in
any event within 105 days after the end of each fiscal year of Parent Borrower,
copies of the projected Consolidated balance sheets and Consolidated statements
of income, stockholders’ equity and cash flows, in each case of Parent Borrower
and its Subsidiaries, for the next fiscal year of Parent Borrower, together with
any business plan adopted by Parent Borrower or any Material Subsidiary (all
prepared on the same basis in similar detail as that on which operating results
are reported) and (in the case of cash flow projections, representing
management’s good faith estimates of future financial performance based on
historical performance) and which will include a statement of all of the
material assumptions on which such projections and plan are based.

         (f)  Management Letters. Copies within five Business Days of receipt
thereof by Parent Borrower and any Subsidiary, of all management letters,
exception reports or similar letters or reports received by Parent Borrower or
any of its Subsidiaries from its Accountants.

         (g)  Notice of Shareholder and Analyst Conference Calls. Reasonable
advance notice of all meetings (including, without limitation, Internet
accessible meetings) and conference calls to which members of the public or
shareholders of Parent Borrower or securities analysts are invited.

         (h)  Additional Subsidiary Information. As soon as available, but in
any event within 105 days after the end of each fiscal year of Parent Borrower,
a certificate of a Financial Officer of Parent Borrower setting forth (i) a list
of the Material Subsidiaries within each reporting segment (as defined in GAAP)
of Parent Borrower as of the end of such fiscal year; and (ii) a

52



--------------------------------------------------------------------------------



 



schedule of Consolidated income and Consolidated assets for and as of the end of
such fiscal year attributable to each Domestic Subsidiary in sufficient detail
to demonstrate compliance with Section 4.20.



7.2.   CERTIFICATES; OTHER INFORMATION

         (a)  Notice of Certain Events.

Furnish to the Agent, promptly and in any event within five days of a
Responsible Officer becoming aware of the following, written notice of the
following:



           (i) if: (A) any Indebtedness of Parent Borrower or any of its
Subsidiaries in an aggregate amount in excess of $5,000,000 is declared or shall
become due and payable prior to its stated maturity, or any such Indebtedness or
Contingent Obligation is called and not paid when due, (B) any event shall have
occurred which, with or without the passage of time, the giving of notice, or
both, would permit the holders of any notes (other than any Notes), certificate,
security or other evidence of Indebtedness, or any obligees with respect to any
other Indebtedness of Parent Borrower or any of its Subsidiaries or any
beneficiaries of Contingent Obligations, to accelerate the maturity of such
Indebtedness or cause any such amount of Contingent Obligations to become
payable in an aggregate amount in excess of $5,000,000 or require any such
amount of Indebtedness to be prepaid or repurchased prior to its stated
maturity, or cause any such amount of Contingent Obligations to become payable
regardless of whether any such default may have been waived or (C) there shall
occur and be continuing a Default;



           (ii) Prompt written notice of: (A) any citation, summons, subpoena,
order to show cause or other document naming Parent Borrower or any of its
Subsidiaries a party to any proceeding before any Governmental Authority which
could reasonably be expected to have a Material Adverse Effect or which calls
into question the validity or enforceability of any of the Loan Documents, and
include with such notice a copy of such citation, summons, subpoena, order to
show cause or other document; (B) any lapse or other termination of any license,
permit, franchise or other authorization issued to Parent Borrower or any of its
Subsidiaries by any Person or Governmental Authority which could reasonably be
expected to have a Material Adverse Effect; and (C) any refusal by any Person or
Governmental Authority to renew or extend any such material license, permit,
franchise or other authorization, which refusal could reasonably be expected to
have a Material Adverse Effect;



           (iii) Parent Borrower, any of its Subsidiaries or any ERISA Affiliate
knows, or has reason to know, of any of the following events which could
reasonably be expected to have a Material Adverse Effect: (A) any Termination
Event with respect to a Pension Plan has occurred or will occur, (B) any
condition exists with respect to a Pension Plan which presents a material risk
of termination of the Pension Plan, imposition of an excise tax, requirement to
provide security to the Pension Plan or other liability of Parent Borrower, any
of its Subsidiaries or any ERISA Affiliate, (C) Parent Borrower, any of its
Subsidiaries or any ERISA Affiliate has applied for a waiver of the minimum
funding

53



--------------------------------------------------------------------------------



 





  standard under Section 412 of the Code with respect to a Pension Plan,
(D) Parent Borrower, any of its Subsidiaries or any ERISA Affiliate has engaged
in a Prohibited Transaction with respect to an Employee Benefit Plan, or (E) the
assessment of a civil penalty under Section 502(c) of ERISA, together with a
certificate of a Financial Officer of Parent Borrower setting forth the details
of such event and the action which Parent Borrower, such Subsidiary or such
ERISA Affiliate proposes to take with respect thereto, together with a copy of
all notices and filings with respect thereto;



           (iv) Parent Borrower, any of its Subsidiaries or any ERISA Affiliate
shall receive a demand letter from the PBGC notifying Parent Borrower, such
Subsidiary or such ERISA Affiliate of any final decision finding liability which
could reasonably be expected to have a Material Adverse Effect and the date by
which such liability must be paid, together with a copy of such letter and a
certificate of a Financial Officer of Parent Borrower setting forth the action
which Parent Borrower, such Subsidiary or such ERISA Affiliate proposes to take
with respect thereto;



           (v) Any default or event of default under any contractual obligation
(unrelated to Indebtedness for which notice is required pursuant to
Section 7.2(a)(i)) of Parent Borrower or any of its Subsidiaries, which if not
cured would have a Material Adverse Effect; and



           (vi) The occurrence of any other event having a Material Adverse
Effect.

         (b)  Other Information. Furnish to the Agent or any Lender such other
information as the Agent or any such Lender shall reasonably request from time
to time.

         (c)  Schedules 4.1 and 4.21 Update. Together with each set of financial
statements delivered pursuant to Section 7.1(b) and 7.1(c), provide to the Agent
and each Lender: (a) a revised version of Schedule 4.1 so as to make the
representations set forth in clauses (a), (b) and (c) of Section 4.1 accurate;
and (b) a revised version of Schedule 4.21 so as to make the representation set
forth in Section 4.21 accurate. Parent Borrower shall also promptly provide to
Agent and each Lender a revised version of Schedule 4.21 at least ten (10) days
prior to a BGS Disposition and, if earlier, on the date of any election pursuant
to Section 8.9(c), which shall be revised as needed so that the representation
contained in Section 4.21 is accurate at all times from the date such revised
version of Schedule 4.21 is first required to be so delivered through the date
of such BGS Disposition.



7.3.   LEGAL EXISTENCE

At all times preserve and keep in full force and effect its corporate existence,
and subject to Sections 8.7 and 8.9, Parent Borrower will at all times preserve
and keep in full force and effect the corporate or other organizational
existence of each of its Subsidiaries and all rights, licenses, permits and
authorizations and franchises of Parent Borrower and its Subsidiaries unless,
the termination of or failure to preserve and keep in full force and effect such
corporate or other organizational existence, right, license, permit,
authorization or franchise could not, individually or in the aggregate, have a
Material Adverse Effect.

54



--------------------------------------------------------------------------------



 





7.4.   TAXES

Will, and will cause each of its Subsidiaries to, file all Tax returns required
to be filed in any jurisdiction and to pay and discharge all Taxes shown to be
due and payable on such returns and all other Taxes imposed on them or any of
their Properties, income or franchises, to the extent such Taxes have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on Properties of
Parent Borrower or any Subsidiary; provided that neither Parent Borrower nor any
Subsidiary need pay any such Tax or claims or file any such Tax return if (a) in
the case of the failure to pay any such Tax, the amount, applicability or
validity of such Tax is contested by Parent Borrower or such Subsidiary on a
timely basis in good faith and in appropriate proceedings, and Parent Borrower
or such Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of Parent Borrower or such Subsidiary or (b) in the case of
the failure to pay Taxes or file a Tax return, the nonpayment of all such Taxes
in the aggregate or the failure to file such Tax return could not reasonably be
expected to have a Material Adverse Effect.



7.5.   INSURANCE

Maintain, and cause each of its Subsidiaries to maintain, with financially sound
and reputable insurance companies, or pursuant to self-insurance (if adequate
reserves are maintained with respect thereto) insurance on all its Property and
businesses in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies of established
reputations engaged in the same or a similar business; and furnish to the Agent,
upon written request, full information as to the insurance carried.



7.6.   CONDITION OF PROPERTY

At all times, maintain, protect and keep in good repair, working order and
condition (ordinary wear and tear excepted), and cause each of its Subsidiaries
so to do, all Property necessary to the operation of Parent Borrower’s or such
Subsidiary’s business, except where the failure so to do could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.



7.7.   OBSERVANCE OF LEGAL REQUIREMENTS

Observe and comply in all respects, and cause each of its Subsidiaries so to do,
with all laws, ordinances, orders, judgments, rules, regulations,
certifications, franchises, permits, licenses, directions and requirements of
all Governmental Authorities, which now or at any time hereafter may be
applicable to it, a violation of which could reasonably be expected,
individually or in the aggregate with other violations, to have a Material
Adverse Effect.



7.8.   INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS

At all reasonable times, upon reasonable prior notice (delivered as provided in
Section 12.2), permit representatives of the Agent and each Lender to visit the
offices of Parent Borrower and

55



--------------------------------------------------------------------------------



 



each of its Subsidiaries, to examine the books and records thereof and
Accountants’ financial reports relating thereto, and to make copies or extracts
therefrom, to discuss the affairs of Parent Borrower and each such Subsidiary
with the respective officers thereof and with the Accountants, and to examine
and inspect the Property of Parent Borrower and each such Subsidiary.



7.9.   NATURE OF BUSINESS

Continue, and cause each of its Subsidiaries to continue to engage in the same
lines of business as conducted by Parent Borrower and its Subsidiaries on the
Effective Date and not engage or permit any of its Subsidiaries to engage, in
any other lines of business if, as a result, the general nature of the business
of Parent Borrower and its Subsidiaries, taken as a whole would change in any
material way from that conducted on the Effective Date.



7.10.   NOTES TO RANK PARI PASSU.

Maintain, and cause each of the Subsidiary Borrowers to maintain, at all times,
the rank of such Borrower’s obligations under the Loan Documents as at least
pari passu in right of payment with all other present and future unsecured
Senior Indebtedness (actual or contingent) of such Borrower which is not
expressed to be subordinate or junior in rank to any other unsecured Senior
Indebtedness of such Borrower.



7.11.   ADDITIONAL GUARANTORS

Immediately cause, if at any time the Domestic Subsidiaries of Parent Borrower
that are not Guarantor Subsidiaries shall in the aggregate (considered as a
single subsidiary) constitute a Significant Subsidiary, such number of Domestic
Subsidiaries, that are not then Guarantor Subsidiaries, to become Guarantor
Subsidiaries such that the Domestic Subsidiaries that are not Guarantor
Subsidiaries will not, in the aggregate, constitute a Significant Subsidiary.
Each Domestic Subsidiary becoming a Guarantor Subsidiary shall, execute and
deliver to the Agent a Guaranty, which shall be accompanied by such resolutions,
incumbency certificates, and legal opinions as are reasonably required by the
Agent.



8.   NEGATIVE COVENANTS

Parent Borrower agrees that, so long as this Agreement is in effect, any Loan
remains outstanding and unpaid, or any other amount is owing under any Loan
Document to any Lender or Agent, Parent Borrower shall not, directly or
indirectly:



8.1.   CONSOLIDATED SHAREHOLDERS’ EQUITY

Permit its Consolidated Shareholders’ Equity at any time to be an amount less
than the sum of (a) $250,000,000 plus (b) an aggregate amount equal to 25% of
Consolidated Net Income (but, in each case, only if a positive number) for each
completed fiscal quarter commencing with the fiscal quarter ending March 31,
2002.

56



--------------------------------------------------------------------------------



 





8.2.   FIXED CHARGE COVERAGE RATIO

Permit as at the end of each fiscal quarter the ratio of (a) Consolidated
EBITDAR for the four immediately preceding fiscal quarters (taken as a single
accounting period) to (b) Consolidated Fixed Charges for such fiscal period to
be less than 2.0 to 1.0; provided, however, that, notwithstanding the foregoing,
for the four fiscal quarter periods ended March 31, 2002 and ending June 30,
2002 such ratio shall not be less than 1.85 to 1.00.



8.3.   LEVERAGE RATIO

Permit the Leverage Ratio at any time to be more than 2.75 to 1.0; provided,
however, if Subordinated Indebtedness is then outstanding, permit the Senior
Leverage Ratio to be more than 2.5 to 1 or the Leverage Ratio to be more than
3.25 to 1.



8.4.   RATIO OF INDEBTEDNESS TO CAPITALIZATION

Permit the ratio of Consolidated Indebtedness to Consolidated Total
Capitalization at any time to be greater than 0.55 to 1.00.



8.5.   INDEBTEDNESS

Create, incur, assume or suffer to exist any liability for Indebtedness, or
permit any of its Subsidiaries so to do, except:



  (a)   Indebtedness due under the Loan Documents;     (b)   Indebtedness
existing on the Effective Date as set forth on Schedule 4.18 (other than the
Indebtedness under the Existing Loan Agreement which is to be repaid on the
Effective Date), together with any refinancings thereof which do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend same) and which are otherwise on terms and
conditions no less favorable to Parent Borrower or its Subsidiaries than the
terms of the Indebtedness being refinanced;     (c)   Inter-Company Indebtedness
that is incurred within the limitations contained in Section 8.10(c);     (d)  
Subordinated Indebtedness not to exceed $100,000,000 outstanding at any one
time;     (e)   A guaranty or guaranties by Subsidiaries of the Indebtedness
issued pursuant to, and arising under, the Note Purchase Agreement and which is
described in and subject to the Intercreditor Agreement; and     (f)   Other
Indebtedness, provided that, (i) no Default or Event of Default would exist as a
result of the incurrence thereof, (ii) the Lien, if any, securing such

57



--------------------------------------------------------------------------------



 





      Indebtedness is permitted by Section 8.6 and (iii) the aggregate amount of
Indebtedness permitted under this Section 8.5(f) shall not exceed $50,000,000
outstanding at any one time.



8.6.   LIENS

Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, or permit any of its Subsidiaries so to
do, except:



  (a)   Liens for Taxes in the ordinary course of business which, in the case of
Liens which are material, are not delinquent or which are being contested in
accordance with Section 7.4, provided that enforcement of such Liens is stayed
pending such contest;     (b)   Liens in connection with workers’ compensation,
unemployment insurance or other social security obligations (but not ERISA);    
(c)   deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of Indebtedness of the type described in clauses
(a) through (e) of the definition thereof), leases, statutory obligations,
surety and appeal bonds and other obligations of like nature arising in the
ordinary course of business;     (d)   easements, rights-of-way, restrictions
and other similar encumbrances incurred in the ordinary course of business
which, in the aggregate, are not substantial in amount and which do not in any
case materially detract from the value of the Property subject thereto or
materially interfere with the ordinary conduct of the business of Parent
Borrower or such Subsidiary, as the case may be;     (e)   Liens arising by
operation of law such as statutory liens in favor of lessors and mechanics’,
materialmen’s, carriers’ and warehousemen’s liens incurred in the ordinary
course of business which are not delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted by Parent Borrower or
the applicable Subsidiary, as the case may be, and provided that such reserve or
other appropriate provision as shall be reasonably required by the Accountants
in accordance with GAAP shall have been made therefor, and provided further that
enforcement of such Liens is stayed pending such contest;     (f)   Liens
arising out of judgments or decrees which are being contested in good faith and
by appropriate proceedings diligently conducted by Parent Borrower or the
applicable Subsidiary, as the case may be, and provided that such reserve or
other appropriate provision as shall be reasonably required by the Accountants
in accordance with GAAP shall have been made therefor, and provided further that
enforcement of such Liens is stayed pending such contest;     (g)   Liens under
Capital Leases and Liens on Property (including, in the event such Property
constitutes Capital Stock of a newly acquired Subsidiary, Liens on the

58



--------------------------------------------------------------------------------



 





      Property of such Subsidiary) either existing on such Property when
acquired, or created substantially contemporaneously with such acquisition to
secure the payment or financing of the purchase price thereof, provided that
(i) such Liens attach only to the Property so purchased or acquired, (ii) on the
later of the Effective Date or at the time of acquisition or purchase of such
Property, the aggregate amount remaining unpaid on all Indebtedness secured by
Liens on such Property, whether or not assumed by Parent Borrower or a
Subsidiary, shall not exceed an amount equal to one hundred percent (100%) of
the lesser of the total purchase price or fair market value of such Property,
(iii) with respect to such Liens on Property acquired after the Effective Date,
at the time of creation, issuance, assumption, guarantee or incurrence of the
Indebtedness secured by such Liens and after giving effect thereto and to the
application of the proceeds thereof, no Default or Event of Default would exist,
and (iv) the Indebtedness secured by such Liens is permitted under Section 8.5;
    (h)   Liens on Property of Parent Borrower and its Subsidiaries existing on
the Effective Date as set forth on Schedule 8.6, as renewed from time to time,
but not any increases in the amounts secured thereby or extensions thereof to
additional Property; and     (i)   other Liens on Property of Parent Borrower
and its Subsidiaries securing Indebtedness provided such Indebtedness is
permitted under Section 8.5, and provided that such Liens are not on inventory
or accounts receivable.



8.7.   CONSOLIDATIONS AND MERGERS

Consolidate or merge into or with any Person, or enter into any binding
agreement to do so or permit any of its Subsidiaries to consolidate or merge
into or with any Person or enter into any binding agreement to do so which is
not contingent on obtaining the consent of the Required Lenders, except:



  (a)   Parent Borrower may merge or be consolidated with any Person so long as
Parent Borrower is the continuing or surviving corporation; and     (b)   A
Subsidiary of Borrower may merge or be consolidated with any Person so long as
the continuing or surviving Person is a Subsidiary of Parent Borrower (except to
the extent such merger or consolidation is with Parent Borrower, in which event
Parent Borrower shall be the continuing or surviving corporation);

provided, that such merger or consolidation may not be effected unless: (i) if
such merger or consolidation would constitute an Acquisition, it would comply
with the requirements of Section 8.8; (ii) after giving effect thereto, no
Default or Event of Default would exist; (iii) if a Guarantor Subsidiary is
merging or consolidating with another Subsidiary, the surviving Person is a
Guarantor Subsidiary; (iv) if a Subsidiary Borrower is merging or consolidating
with another Subsidiary, (A) (x) such Subsidiary Borrower is the survivor
thereof or (y) immediately after giving effect thereto, the Subsidiary Borrower
Obligations of such Subsidiary Borrower shall have been paid in full, or (B)
(x) such other Subsidiary shall also be a Subsidiary Borrower, (y)

59



--------------------------------------------------------------------------------



 



such other Subsidiary Borrower shall be organized under the laws of, and have
its principal office in, the same national jurisdiction as such Subsidiary
Borrower and (z) such other Subsidiary Borrower shall have assumed in a manner
in all respects reasonably satisfactory to the Agent all of the obligations and
liabilities of such Subsidiary Borrower under the Loan Documents, in each case
whether fixed, contingent, then existing or thereafter arising, created,
assumed, incurred or acquired; and (v) if a Domestic Subsidiary is merging or
consolidating with another Subsidiary that is not a Domestic Subsidiary, the
surviving Person is a Domestic Subsidiary, or if the surviving Person is not a
Domestic Subsidiary, then after giving effect to the proposed merger or
consolidation, that portion of the Consolidated Shareholders’ Equity and that
portion of the Consolidated Net Income attributable to the Domestic Subsidiaries
that were parties to such a merger or consolidation during the same fiscal year
shall not exceed more than 5% of either the Consolidated Shareholders’ Equity or
Consolidated Net Income, respectively, all as determined in accordance with the
most recent annual financial statements delivered pursuant to Section 7.1(c)
preceding the proposed merger or consolidation. Additionally, Parent Borrower
may permit one or more of its Subsidiaries to merge or consolidate with another
Person if, and to the extent (x) such consolidation or merger would constitute a
Disposition permitted under Section 8.9, and (y) the conditions set forth in
items (ii) through (v) of this paragraph are satisfied.



8.8.   ACQUISITIONS

Make any Acquisition, or enter into any binding agreement to make any
Acquisition which is not contingent on obtaining the consent of the Required
Lenders, or permit any of its Subsidiaries so to do, except:



  (a)   Acquisitions by Parent Borrower or any of its Subsidiaries of
Investments permitted by Section 8.10; and     (b)   An Acquisition of one or
more Operating Entities (including, without limitation, Acquisitions of Capital
Stock of an Operating Entity or as a result of a merger or consolidation with an
Operating Entity which is not Parent Borrower or a Subsidiary of Parent
Borrower), provided that (i) such Operating Entity is in the same line or lines
of business as Parent Borrower and its Subsidiaries, (ii) Parent Borrower has
provided evidence satisfactory to the Agent that after giving effect to such
Acquisition no Default or Event of Default would exist, (iii) such Acquisition
does not involve a “hostile” transaction, and (iv) the aggregate consideration
paid by Parent Borrower and its Subsidiaries for such Acquisition, including,
assumption of Indebtedness and the transfer of Property (other than the Capital
Stock of Parent Borrower) does not exceed $100,000,000.



8.9.   DISPOSITIONS

Make any Disposition, or permit any of its Subsidiaries so to do, except:



  (a)   Inter-Company Dispositions, provided that no Disposition by a Domestic
Subsidiary shall be permitted to a Subsidiary that is not a Domestic Subsidiary,
if, after giving effect to such Disposition, the aggregate net book value of
Property

60



--------------------------------------------------------------------------------



 





      which is the subject of such Dispositions during any fiscal year would
exceed 5% of Consolidated Shareholders’ Equity, all as determined in accordance
with the most recent annual financial statements delivered pursuant to
Section 7.1(c) preceding the proposed Disposition;     (b)   Dispositions of
Property other than Inter-Company Dispositions provided that (i) such
Disposition will not have a Material Adverse Effect, (ii) after giving effect to
such Disposition no Default or Event of Default would exist, and (iii) after
giving effect to such Disposition, the aggregate net book value of Property
which is the subject of Dispositions during any fiscal year, less capital
expenditures made during such fiscal year by Parent Borrower and its
Subsidiaries for tangible operating assets to be used in the business of Parent
Borrower and its Subsidiaries does not exceed $25,000,000; and     (c)   A BGS
Disposition. If Parent Borrower delivers to the Agent on or before ten days
prior to the consummation of a BGS Disposition, an irrevocable election to have
one or more of the Subsidiaries of Parent Borrower included within BGS and no
other business segments of Parent Borrower and its Subsidiaries on a
Consolidated basis (collectively, the “BGS Entities”) considered as an
unrestricted Subsidiary then, upon consummation of the BGS Disposition, (i) the
selected BGS Entities shall not be considered Subsidiaries of Parent Borrower
for purposes of Sections 4, 7, 8, and 9 of this Agreement, (ii) without limiting
the generality of the foregoing, the financial statements of the selected BGS
Entities and investments in the selected BGS Entities by Parent Borrower and
Parent Borrower’s other Subsidiaries, shall be excluded from the Consolidated
financial statements delivered thereafter under Section 7.1 of this Agreement,
and from the computations of the financial covenants set forth in Sections 8.1,
8.2, 8.3 and 8.4 of this Agreement (to the extent the selected BGS Entities
would otherwise have remained Consolidated with Parent Borrower upon
consummation of a BGS Disposition), and (iv) the selected BGS Entities shall be
released from its obligations, if any, under the Guaranty.



8.10.   INVESTMENTS

At any time on or after the date hereof, purchase or otherwise acquire or invest
in the Capital Stock of, or any other interest in, any Person, or make any loan
or advance to, or enter into any arrangement for the purpose of providing funds
or credit to, or make any other investment, whether by way of capital
contribution, time deposit or otherwise, in or with any Person (all of which are
sometimes referred to herein as “Investments”), or permit any of its
Subsidiaries so to do, except:



  (a)   Investments in direct obligations of Governmental Authorities and
financial institutions organized under the laws of the United States or a state
thereof and having capital, surplus and undivided profits of at least
$100,000,000;     (b)   Extensions of trade credit in the ordinary course of
business;

61



--------------------------------------------------------------------------------



 





  (c)   Investments in Parent Borrower or Subsidiaries of Parent Borrower
(including entities which as a result of an Acquisition, consolidation or merger
permitted hereunder, become a Subsidiary); provided, that, immediately after
giving effect to such Investment, the aggregate outstanding principal balance at
such time of all such Investments constituting debt Investments in Subsidiaries
that are not Domestic Subsidiaries, plus the aggregate consideration paid for
such Investments constituting equity Investments in Subsidiaries that are not
Domestic Subsidiaries, shall not at any time exceed an amount equal to (i)
$35,000,000, plus (ii) gains on such Investments realized under GAAP after the
Effective Date, minus (iii) losses on such Investments realized under GAAP after
the Effective Date; and     (d)   Any other Investment that, immediately after
giving effect to such Investment, the aggregate outstanding principal balance at
such time of all such Investments constituting debt Investments, plus the
aggregate consideration paid for such Investments constituting outstanding
equity Investments, shall not at any time exceed an amount equal to (i)
$25,000,000, plus (ii) gains on such Investments realized under GAAP after the
Effective Date, minus (iii) losses on such Investments realized under GAAP after
the Effective Date.



8.11.   TRANSACTIONS WITH AFFILIATES

Enter, or permit any Subsidiary to enter, into any transaction, including,
without limitation, any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate unless such transaction is (a)
otherwise permitted under this Agreement, (b) in a manner consistent with the
general nature of Parent Borrower’s or such Subsidiary’s business, and (c) upon
fair and reasonable terms no less favorable to Parent Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable
arm’s-length transaction with a Person which is not an Affiliate.



8.12.   LIMITATION ON NEGATIVE PLEDGE CLAUSES

From and after the Effective Date enter into, or permit any Subsidiary to enter
into, any agreement with any Person other than the Lenders pursuant to the Loan
Documents which prohibits or limits the ability of Parent Borrower or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its Properties, assets or revenues, whether now owned or hereafter acquired;
provided, that Parent Borrower or its Subsidiaries may enter into such an
agreement in connection with any Lien permitted by this Agreement, when such
prohibition or limitation is by its terms effective only against the Property
subject to such Lien.



8.13.   RESTRICTED DISTRIBUTIONS

Make or permit any of its Subsidiaries to make any Restricted Distribution.



8.14.   RESTRICTIONS AFFECTING SUBSIDIARIES

62



--------------------------------------------------------------------------------



 



Enter into or suffer to exist, any agreement with any Person, other the Loan
Documents, which prohibits or limits the ability of any Subsidiary to (a) pay
dividends or make other distributions or pay any Indebtedness to Parent Borrower
or any Subsidiary, (b) make loans or advances to Parent Borrower or any
Subsidiary, or (c) transfer any of its Property to Parent Borrower or any
Subsidiary.



8.15.   CONTINGENT OBLIGATIONS

Create, incur, assume or suffer to exist, or permit any Subsidiary to create,
incur, assume or suffer to exist, any Contingent Obligation except: (a) the
Guaranty; (b) Contingent Obligations made in the ordinary course of business by
Parent Borrower or any of its Subsidiaries with respect to obligations of Parent
Borrower or any of its Subsidiaries, provided such obligations of Parent
Borrower or its Subsidiaries are otherwise permitted under this Agreement; and
(c) Contingent Obligations with respect to or constituting Indebtedness
permitted pursuant to Section 8.5 hereof.



8.16.   PAYMENTS AND PREPAYMENTS OF SUBORDINATED INDEBTEDNESS

Purchase, redeem, retire or otherwise acquire for value, other than by issuance
of shares of Capital Stock of a Credit Party, or set apart any money for a
sinking, defeasance or other analogous fund (or permit any Subsidiary to do any
of the foregoing) for the purchase, redemption, retirement or other acquisition
of, or make (or permit any Subsidiary to make) any voluntary payment or
prepayment of the principal of or interest on, or any other amount owing in
respect of, any Subordinated Indebtedness except for regularly scheduled
payments of principal and interest in respect thereof required pursuant to the
instruments evidencing such Subordinated Indebtedness to the extent expressly
approved by the Required Lenders.



9.   DEFAULT   9.1.   EVENTS OF DEFAULT

The following shall each constitute an “Event of Default” hereunder:

         (a)  Failure to Pay Principal. Any payment of principal with respect to
any Loan shall not be made on the date when due and payable (whether upon
demand, at maturity, by reason of acceleration or otherwise);

         (b)  Failure to Pay Interest, Fees and Other Amounts. Any payment of
interest, fees, expenses or other amounts payable under any Loan Document or
otherwise to Agent with respect to the loan facility established hereunder shall
not be made within three Business Days of the date when due and payable;

         (c)  Failure to Perform Certain Covenants. The failure of any Borrower
to observe or perform any covenant or agreement contained in Section 2.8,
7.2(a)(i)(C), 7.3 or Section 8 or the breach of any representation,
certification or agreement contained in a certificate delivered pursuant to
clause (c) of Section 6.1;

63



--------------------------------------------------------------------------------



 



         (d)  Other Covenants. The failure of any Credit Party to observe or
perform any other term, covenant, or agreement contained in any Loan Document
(other than as provided in Sections 9.1(a), (b), (c) or (e)) and such failure
shall have continued unremedied, and, if remediable such failure shall have
continued for a period of 30 days after the Agent or any Lender has notified
Parent Borrower in writing thereof;

         (e)  Misrepresentations. Any representation or warranty made by any
Credit Party (or by an officer thereof on its behalf) in any Loan Document or in
any certificate, report, opinion (other than an opinion of counsel) or other
document delivered or to be delivered pursuant thereto, shall prove to have been
incorrect or misleading (whether because of misstatement or omission) in any
material respect when made;

         (f)  Cross-Default. Indebtedness or any Contingent Obligation of Parent
Borrower (other than Indebtedness under the Loan Documents) or any of its
Subsidiaries, in an aggregate amount in excess of $10,000,000 shall not be paid
when due or within any grace period for the payment thereof; or Parent Borrower
or any of its Subsidiaries shall default in the observance or performance of any
other agreement or condition relating to any such Indebtedness or Contingent
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist with respect
to any such Indebtedness, the effect of which default with respect to any such
Indebtedness or Contingent Obligation or other event or condition with respect
to Indebtedness is (with or without the passage of time, the giving of notice,
or both, and without giving effect to any waiver or amendment with respect
thereto) to cause, or to permit the holder or holders of such Indebtedness or
beneficiary or beneficiaries of such Contingent Obligation (or trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
such Indebtedness to become due prior to its stated maturity or to require such
Indebtedness to be purchased or repaid before its regular maturity or before its
regularly scheduled dates of payment or to cause such Contingent Obligation to
become payable;

         (g)  Insolvency. Any Credit Party or Material Subsidiary shall
(i) suspend or discontinue its business (except as may otherwise be permitted
hereunder), (ii) make an assignment for the benefit of creditors,
(iii) generally not be paying its debts as such debts become due, (iv) admit in
writing its inability to pay its debts as they become due, (v) file a voluntary
petition in bankruptcy, (vi) become insolvent (however such insolvency shall be
evidenced), (vii) file any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment of debt, liquidation or
dissolution or similar relief under any present or future statute, law or
regulation of any jurisdiction, domestic or foreign, (viii) petition or apply to
any tribunal for any receiver, custodian or any trustee (or other officer with
similar powers) with respect to it or any substantial part of its Property,
(ix) be the subject of any such proceeding filed against it which remains
undismissed for a period of 60 days, (x) file any answer admitting or not
contesting the material allegations of any such petition filed against it or any
order, judgment or decree approving such petition in any such proceeding,
(xi) seek, approve, consent to, or acquiesce in any such proceeding, or in the
appointment of any trustee, receiver, sequestrator, custodian, liquidator, or
fiscal agent for it, or any substantial part of its Property, or an order is
entered appointing any such trustee, receiver, custodian, liquidator or fiscal
agent and such order remains in effect for 60 days, or (xii) take any formal
action for the

64



--------------------------------------------------------------------------------



 



purpose of effecting any of the foregoing or looking to the liquidation or
dissolution of such Credit Party or Material Subsidiary (except as may otherwise
be permitted hereunder);

         (h)  Involuntary Proceedings. An order for relief is entered under the
bankruptcy or insolvency laws of any jurisdiction (domestic or foreign) or any
other decree or order is entered by a court having jurisdiction (domestic or
foreign) (i) adjudging any Credit Party or Material Subsidiary bankrupt or
insolvent, (ii) approving as properly filed a petition seeking reorganization,
liquidation, arrangement, adjustment or composition of or in respect of any
Credit Party or Material Subsidiary under the bankruptcy or insolvency laws of
any jurisdiction, (iii) appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator (or other similar official) of any Credit Party or
Material Subsidiary or of any substantial part of the Property of any Credit
Party or Material Subsidiary, or (iv) ordering the winding up or liquidation of
the affairs of any Credit Party or Material Subsidiary, and any such decree or
order continues unstayed and in effect for a period of 60 days;

         (i)  Judgments. Judgments or decrees against Parent Borrower or any of
its Subsidiaries (excluding for purposes of such determination such amount of
any insurance proceeds paid to or on behalf of Parent Borrower or any of its
Subsidiaries in respect of such judgment or judgments or unconditionally
acknowledged in writing to be payable by the insurance carrier that issued the
related insurance policy) aggregating in excess of $10,000,000 shall remain
unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a period
of 30 days;

         (j)  Enforceability of Loan Documents. Any Loan Document shall cease,
for any reason, to be in full force and effect, or any Credit Party shall so
assert in writing or shall disavow any of its obligations thereunder;

         (k)  ERISA. Any Termination Event shall occur; (ii) any Accumulated
Funding Deficiency, whether or not waived, shall exist with respect to any
Pension Plan; (iii) any Person shall engage in any Prohibited Transaction
involving any Employee Benefit Plan; (iv) Parent Borrower, any of its
Subsidiaries or any ERISA Affiliate shall fail to pay when due an amount which
is payable by it to the PBGC or to a Pension Plan under Title IV of ERISA; or
(v) any other event or condition shall occur or exist with respect to an
Employee Benefit Plan, which, in the case of clauses (i) through (v) of this
Section 9.1(k), would, individually or in the aggregate, have a Material Adverse
Effect; or

         (l)  Change of Control. The occurrence of a Change of Control.



9.2.   CONTRACT REMEDIES

         (a)  Termination of Commitment; Acceleration. Upon the occurrence of an
Event of Default or at any time thereafter during the continuance thereof,



           (i) if such event is an Event of Default specified in Section 9.1(g)
or 9.1(h) above with respect to any Domestic Borrower, the Commitments of all of
the Lenders and the Swingline Commitment of the Swingline Lender, shall
immediately and automatically terminate and the Loans, all accrued and unpaid
interest thereon and all other amounts

65



--------------------------------------------------------------------------------



 





  owing under the Loan Documents shall immediately become due and payable, and
the Agent may, and, upon the direction of the Required Lenders shall, exercise
any and all remedies and other rights provided in the Loan Documents,



           (ii) if such event is an Event of Default specified in Section 9.1(g)
or 9.1(h) above with respect to any other Borrower, the Commitments of all of
the Lenders with respect to Loans to be made to such Borrower shall immediately
and automatically terminate and the Subsidiary Borrower Obligations of such
Borrower shall immediately become due and payable, and, in each case, the Agent
may, and, upon the direction of the Required Lenders shall, exercise any and all
remedies and other rights provided in the Loan Documents, and    
         (iii) if such event is any other Event of Default (or an Event of
Default specified in Section 9.1(g) or 9.1(h) with respect to a Borrower other
than a Domestic Borrower), any or all of the following actions may be taken:
(A) with the consent of the Required Lenders, the Agent may, and upon the
direction of the Required Lenders shall, by notice to Parent Borrower, declare
the Commitments and the Swingline Commitment terminated forthwith, whereupon
such Commitments shall immediately terminate, and (B) with the consent of the
Required Lenders, the Agent may, and upon the direction of the Required Lenders
shall, by notice of default to Parent Borrower, declare the Loans, all accrued
and unpaid interest thereon and all other amounts owing under the Loan Documents
to be due and payable forthwith, whereupon the same shall immediately become due
and payable, and the Agent may, and upon the direction of the Required Lenders
shall, exercise any and all remedies and other rights provided in the Loan
Documents.

Except as otherwise provided in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived. Each Borrower hereby
further expressly waives and covenants not to assert any appraisement,
valuation, stay, extension, redemption or similar laws, now or at any time
hereafter in force which might delay, prevent or otherwise impede the
performance or enforcement of any Loan Document.

         (b)  Application of Proceeds. In the event that any Commitments shall
have been terminated, or any Loans, any accrued and unpaid interest thereon or
any other amounts owing under the Loan Documents shall have been declared due
and payable, in each case pursuant to the provisions of this Section any funds
received by the Agent and the Lenders from or on behalf of Parent Borrower
(including, without limitation, from any Credit Party, other than a Subsidiary
Borrower that is not also a Guarantor Subsidiary) shall be applied by the Agent
and the Lenders in liquidation of the Loans and the other Obligations in the
following manner and order: (i) to the payment of interest on, and then the
principal portion of, any Loans which the Agent, in its capacity as Agent, may
have advanced on behalf of any Lender for which the Agent has not then been
reimbursed by such Lender or Parent Borrower; (ii) to the payment of any fees or
expenses due Agent from Parent Borrower, (iii) to reimburse the Agent, the
Lenders and the Swingline Lender for any expenses (to the extent not paid
pursuant to clause (ii) above) due from Parent Borrower pursuant to the
provisions of Section 12.5; (iv) to the payment of accrued Facility Fees and all
other fees, expenses and amounts due under the Loan Documents (other than
principal

66



--------------------------------------------------------------------------------



 



and interest on the Loans); (v) to the payment of interest on Swingline Loans;
(vi) to the payment, pro rata according to the outstanding principal amount of
the Loans (other than Swingline Loans), of interest due on such Loans of each
Lender; (vii) to the payment of principal of Swingline Loans; (viii) to the
payment, pro rata according to the outstanding principal amount of the Loans
(other than Swingline Loans), of principal outstanding on such the Loans; and
(ix) to the payment of any other amounts owing to the Agent and the Lenders
under any Loan Document. Any funds received by the Agent and the Lenders from a
Credit Party that is a Subsidiary Borrower but not a Guarantor Subsidiary shall
be applied by the Agent and the Lenders in liquidation of the Obligations of
such Subsidiary Borrower in the same order as the immediately preceding clauses
(i) through (ix), to the extent applicable.



10.   THE AGENT   10.1.   APPOINTMENT

Each Lender hereby irrevocably designates, appoints and authorizes Agent to take
such action as contractual representative on such Lender’s behalf under the
provisions of the Loan Documents and to exercise such powers and perform such
duties as are expressly delegated to such Agent by the terms of the Loan
Documents, together with such other powers as are reasonably incidental thereto.
Not in limitation of the foregoing, each Lender authorizes and directs the Agent
to enter into the Loan Documents for the benefit of the Lenders. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, Agent shall not have any duties or responsibilities except
those expressly set forth herein or in the Loan Documents, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against Agent.



10.2.   DELEGATION OF DUTIES

The Agent may execute any of its duties under the Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to rely upon and shall be
fully protected in, and shall not be under any liability for, relying upon, the
advice of counsel concerning all matters pertaining to such duties.



10.3.   EXCULPATORY PROVISIONS

Neither the Agent nor any of its respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with the Loan Documents (except for its own gross negligence or
willful misconduct), or (b) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by any Credit Party
contained in the Loan Documents or in any certificate, report, statement or
other document referred to or provided for in, or received by Agent under or in
connection with, the Loan Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any of the Loan Documents or for
any failure of any Credit Party or any other Person to perform its obligations
thereunder. Agent shall be under no obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, the Loan

67



--------------------------------------------------------------------------------



 



Documents, or to inspect the Property, books or records of Parent Borrower or
any of its Subsidiaries. The Lenders acknowledge that Agent shall not be under
any duty to take any discretionary action permitted under the Loan Documents
unless Agent shall be instructed in writing to do so by the Required Lenders and
such instructions shall be binding on all Lenders; provided, however, that Agent
shall not be required to take any action which exposes it to personal liability
or is contrary to law or any provision of the Loan Documents. Agent shall have
no liability or responsibility whatsoever, as Agent, to any Credit Party or any
other Person as a consequence of any failure or delay in performance, or any
breach, by any Lender of any of its obligations under any of the Loan Documents.



10.4.   RELIANCE BY THE AGENT

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, opinion,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by a proper Person or Persons and upon
advice and statements of legal counsel (including counsel to any Credit Party),
independent accountants and other experts selected by such Agent. Agent may
treat each Lender or the Person designated in the last notice filed with the
Agent under this Section, as the holder of all of the interests of such Lender
in its Loans, until written notice of transfer, signed by such Lender (or the
Person designated in the last notice filed with the Agent) and by the Person
designated in such written notice of transfer, in form and substance
satisfactory to the Agent and otherwise in accordance herewith, shall have been
filed with the Agent. Agent shall be under no duty to examine or pass upon the
validity, effectiveness, enforceability or genuineness of the Loan Documents or
any instrument, document or communication furnished pursuant thereto or in
connection therewith, and Agent shall be entitled to assume that the same are
valid, effective and genuine, have been signed or sent by the proper parties and
are what they purport to be. Agent shall be fully justified in failing or
refusing to take any action under the Loan Documents unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate. Agent shall in all cases be fully protected in acting, or in
refraining from acting, under the Loan Documents in accordance with a request or
direction of the Required Lenders, and such request or direction and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans.



10.5.   NOTICE OF DEFAULT

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default unless Agent has received written notice thereof from a Lender or Parent
Borrower describing with reasonable specificity such Default and stating that
such notice is a “notice of default.” In the event that Agent receives such a
notice, Agent shall promptly give notice thereof to each Lender and Parent
Borrower. Subject to the terms and conditions contained herein, Agent shall take
such action with respect to such Default as shall be directed by the Required
Lenders, provided, however, that unless and until such Agent shall have received
such directions, such Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem to be in the best interests of the Lenders.

68



--------------------------------------------------------------------------------



 



10.6.   NON-RELIANCE ON THE AGENTS AND OTHER LENDERS

Each Lender expressly acknowledges that neither Agent nor any of its respective
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by Agent hereinafter,
including any review of the affairs of Parent Borrower or any of its
Subsidiaries, shall be deemed to constitute any representation or warranty by
Agent to any Lender. Each Lender represents to Agent that it has, independently
and without reliance upon Agent or any Lender, and based on such documents and
information as it has deemed appropriate made its own evaluation of and
investigation into the business, operations, Property, financial and other
condition and creditworthiness of each Credit Party and the value and Lien
status of any collateral security and made its own decision to enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon Agent or any Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, evaluations and decisions in taking or not taking action under any
Loan Document, and to make such investigation as it deems necessary to inform
itself as to the business, operations, Property, financial and other condition
and creditworthiness of each Credit Party and the value and Lien status of any
collateral security. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by Agent hereunder, Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, Property, financial and other
condition or creditworthiness of any Credit Party which at any time may come
into the possession of Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates. Each Lender acknowledges that the
Agent“s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Agent and is not acting as counsel to
such Lender.

10.7.   INDEMNIFICATION

Each Lender agrees to indemnify and hold harmless Agent in its capacity as such
(to the extent not promptly reimbursed by Parent Borrower and without limiting
the obligation of Parent Borrower to do so), pro rata according to (a) at any
time prior to the Commitment Termination Date, its Commitment Percentage, and
(b) at all other times, (i) if no Loan is outstanding, its Commitment
Percentage, and (ii) if any Loan is outstanding, the percentage equal to the
fraction, the numerator of which is the outstanding principal amount of the
Loans of such Lender (determined, in the case of each Alternate Currency Loan,
on the basis of the Currency Equivalent in Dollars thereof), and the denominator
of which is the Aggregate Credit Exposure, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever, including any amounts
paid to the Lenders (through Agent) by any Credit Party pursuant to the terms of
the Loan Documents, that are subsequently rescinded or avoided, or must
otherwise be restored or returned) which may at any time (including at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against Agent in any way relating to or arising out of the Loan Documents or any
other documents contemplated by or referred to therein or the transactions
contemplated thereby or any action taken or omitted to be taken by Agent under
or in connection with any of the foregoing; provided, however, that no Lender
shall be liable to Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties,

69



--------------------------------------------------------------------------------



 



actions, judgments, suits, costs, expenses or disbursements to the extent
resulting primarily from the finally adjudicated gross negligence or willful
misconduct of the Agent. Without limitation of the foregoing, each Lender agrees
to reimburse Agent promptly upon demand for its pro rata share (calculated as
set forth in the first sentence of this Section) of any costs and expenses
(including reasonable fees and expenses of counsel) payable by any Borrower
under Section 12.5, to the extent that Agent has not been reimbursed for such
costs and expenses by a Credit Party, provided, however, that, in the event of
such reimbursement by such Credit Party, Agent shall promptly remit to each
Lender which shall have reimbursed Agent for such costs and expenses under this
Section 10.7 its pro rata share (according to the amount of such reimbursement
by such Lender) of the amount of such reimbursement by any Credit Party. The
failure of any Lender to reimburse Agent promptly upon demand for its pro rata
share (as so calculated) of any amount required to be paid by the Lenders to
such Agent as provided in this Section shall not relieve any other Lender of its
obligation hereunder to reimburse Agent for its pro rata share (as so
calculated) of such amount, but no Lender shall be responsible for the failure
of another Lender to reimburse the Agent for such other Lender’s pro rata share
(as so calculated) of such amount. The agreements in this Section shall survive
the termination of the Commitments of all of the Lenders and the payment of all
amounts payable under the Loan Documents.

10.8.   LENDERS IN THEIR RESPECTIVE INDIVIDUAL CAPACITIES

Fleet and each Lender and the respective affiliates thereof may make secured or
unsecured loans to, accept deposits from, issue letters of credit for the
account of, act as trustee under indentures of, and generally engage in any kind
of business with, Parent Borrower and its Subsidiaries as though Fleet was not
the Agent hereunder, and each Lender was not a Lender hereunder. With respect to
the Commitments made or renewed by Fleet and the Loans made it, it shall have
the same rights and powers under the Loan Documents as any Lender and may
exercise the same as though it were not the Agent, and the terms “Lender” and
“Lenders” shall in each case include Fleet. Further, the Agent and any of its
affiliates may accept fees and other consideration from Parent Borrower and its
Subsidiaries for services in connection with this Agreement or otherwise without
having to account for the same to the other Lenders.

10.9.   SUCCESSOR AGENTS

If at any time Agent deems it advisable, in its sole discretion, it may submit
to each of the Lenders a written notification of its resignation as such Agent
under this Agreement, such resignation to be effective on the earlier to occur
of (i) the thirtieth day after the date of such notice, and (ii) the date upon
which any successor to such Agent, in accordance with the provisions of this
Section 10.9, shall have accepted in writing its appointment as such successor
Agent. Upon any such resignation, the Required Lenders shall have the right,
with the consent of Parent Borrower, which consent shall not be unreasonably
withheld and shall not be required upon the occurrence and during the
continuance of an Event of Default, to appoint from among the Lenders a
successor Agent. If no such successor Agent shall have been so appointed by the
Required Lenders and accepted such appointment within 30 days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, with the
consent of Parent Borrower, which consent shall not be unreasonably withheld and
shall not be required upon the occurrence and

70



--------------------------------------------------------------------------------



 



during the continuance of an Event of Default, on behalf of the Lenders, appoint
a successor Agent therefor. Upon the written acceptance of any appointment as an
Agent hereunder by a successor Agent, such successor Agent shall automatically
become a party to this Agreement and shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent’s rights, powers, privileges and duties as an Agent under
this Agreement shall be terminated. Parent Borrower and the Lenders shall
execute such documents as shall be necessary to effect such appointment. After
any retiring Agent’s resignation as Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Agent under this Agreement. If at any time there shall not be a
duly appointed and acting Agent, upon notice duly given, each Borrower agrees to
make each payment when due hereunder and the other Loan Documents directly to
the Lenders entitled thereto during such time. Any such successor Agent shall be
a commercial bank organized under the laws of the United States or of any State
thereof.

10.10.   TITLED AGENTS

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of Arranger, Syndication Agent and
Documentation Agent are solely honorific and imply no fiduciary responsibility
on the part of the Titled Agents to the Agent, or any Borrower or any Lender and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

11.   GUARANTY OF THE PARENT BORROWER

In order to induce the Agent and the Lenders to enter into this Agreement, and
the Lenders to make the Loans, Parent Borrower hereby agrees as follows:

11.1.   GUARANTY

Parent Borrower hereby absolutely, irrevocably and unconditionally guarantees
the full and prompt payment when due in the applicable Currency, whether at
stated maturity, by acceleration, by mandatory prepayment, by notice of
intention to prepay or otherwise, of all of the obligations and liabilities of
each Subsidiary Borrower under the Loan Documents, in each case whether fixed,
contingent, now existing or hereafter arising, created or assumed, incurred or
acquired, and whether before or after the occurrence of any Event of Default
under Sections 9.1(g) or (h), including any obligation or liability in respect
of any breach of any representation or warranty, and all post-petition interest,
funding losses and make-whole premiums, whether or not allowed as a claim in any
proceeding arising in connection with any Event of Default under Sections 9.1(g)
or (h) (collectively, the “Borrower Obligations”). This Section 11 constitutes a
guaranty of payment, and neither the Agent nor any of the Lenders shall have any
obligation to enforce any Loan Document or exercise any right or remedy with
respect to any collateral security thereunder by any action, including making or
perfecting any claim against any Person or any collateral security for any of
the Borrower Obligations prior to being entitled to the

71



--------------------------------------------------------------------------------



 



benefits of this Section 11. The Agent may, at its option, proceed against the
Parent Borrower, in the first instance, to enforce any of the obligations and
liabilities of the Parent Borrower under this Section 11, whether fixed,
contingent, now existing or hereafter arising, created, assumed, incurred or
acquired (collectively, the “Parent Guarantor Obligations”) without first
proceeding against any Subsidiary Borrower or any other Person, and without
first resorting to any other rights or remedies, as the Agent may deem
advisable. In furtherance hereof, if the Agent or any Lender is prevented by law
from collecting or otherwise hindered from collecting or otherwise enforcing any
Obligation in accordance with its terms, the Agent or such Lender, as the case
may be, shall be entitled to receive hereunder from the Parent Borrower after
demand therefor, the sums which would have been otherwise due had such
collection or enforcement not been prevented or hindered.

11.2.   ABSOLUTE OBLIGATION

Subject to Section 11.4, Parent Borrower shall not be released from liability
hereunder unless and until the Commitment Termination Date shall have occurred
and either (a) each Subsidiary Borrower shall have paid in full the outstanding
principal amount of the Loans made to it, together with all accrued interest
thereon and all other sums then due and owing by it under the Loan Documents, or
(b) the Parent Guarantor Obligations shall have been paid in full. The Parent
Borrower acknowledges and agrees that (i) neither the Agent nor any of the
Lenders has made any representation or warranty to the Parent Borrower with
respect to any Subsidiary Borrower, the other Subsidiaries of the Parent
Borrower, any Loan Document, or any agreement, instrument or document executed
or delivered in connection therewith, or any other matter whatsoever, and (ii)
the Parent Borrower shall be liable hereunder, and such liability shall not be
affected or impaired, irrespective of (A) the validity or enforceability of any
Loan Document or any agreement, instrument or document executed or delivered in
connection therewith, or the collectability of any of the Borrower Obligations,
(B) the preference or priority ranking with respect to any of the Borrower
Obligations, (C) the existence, validity, enforceability or perfection of any
security interest or collateral security under any Loan Document or the release,
exchange, substitution or loss or impairment of any such security interest or
collateral security, (D) any failure, delay, neglect or omission by the Agent or
any Lender to realize upon or protect any direct or indirect collateral
security, indebtedness, liability or obligation, any Loan Document or any
agreement, instrument or document executed or delivered in connection therewith,
or any of the Borrower Obligations, (E) the existence or exercise of any right
of set-off by the Agent or any Lender, (F) the existence, validity or
enforceability of any other guaranty with respect to any of the Borrower
Obligations, the liability of any other Person in respect of any of the Borrower
Obligations, or the release of any such Person or any other guarantor of any of
the Borrower Obligations, (G) any act or omission of the Agent or any Lender in
connection with the administration of any Loan Document or any of the Borrower
Obligations, (H) the bankruptcy, insolvency, reorganization or receivership of,
or any other proceeding for the relief of debtors commenced by or against, any
Person, (I) the disaffirmance or rejection, or the purported disaffirmance or
purported rejection, of any of the Borrower Obligations, any Loan Document or
any agreement, instrument or document executed or delivered in connection
therewith, in any bankruptcy, insolvency, reorganization or receivership, or any
other proceeding for the relief of debtor, relating to any Person, (J) any law,
regulation or decree now or hereafter in effect which might in any manner affect
any of the terms or provisions of any Loan Document

72



--------------------------------------------------------------------------------



 



or any agreement, instrument or document executed or delivered in connection
therewith or any of the Borrower Obligations, or which might cause or permit to
be invoked any alteration in the time, amount, manner or payment or performance
of any of the obligations and liabilities of any Subsidiary Borrower (including
the Borrower Obligations), (K) the merger or consolidation of any Subsidiary
Borrower into or with any Person, (L) the sale by any Subsidiary Borrower of all
or any part of its assets, (M) the fact that at any time and from time to time
none of the Borrower Obligations may be outstanding or owing to the Agent or any
Lender, (N) any amendment or modification of, or supplement to, any Loan
Document, or (O) any other reason or circumstance which might otherwise
constitute a defense available to or a discharge of any Subsidiary Borrower in
respect of its obligations or liabilities (including the Borrower Obligations)
or of the Parent Borrower in respect of any of the Parent Guarantor Obligations
(other than by the performance in full thereof).

11.3.   REPAYMENT IN BANKRUPTCY

If, at any time or times subsequent to the payment of all or any part of the
Borrower Obligations or the Parent Guarantor Obligations, the Agent or any
Lender shall be required to repay any amounts previously paid by or on behalf of
any Subsidiary Borrower or the Parent Borrower in reduction thereof by virtue of
an order of any court having jurisdiction in the premises, including as a result
of an adjudication that such amounts constituted preferential payments or
fraudulent conveyances, the Parent Borrower unconditionally agrees to pay to the
Agent within 10 days after demand a sum in cash equal to the amount of such
repayment, together with interest on such amount from the date of such repayment
by the Agent or such Lender, as the case may be, to the date of payment to the
Agent at the applicable after-maturity rate set forth in Section 3.1.

11.4.   NO SUBROGATION

The Parent Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
Parent Borrower may now or hereafter have against any Subsidiary Borrower, any
other Guarantor or any other Person directly or contingently liable for the
Borrower Obligations, or against or with respect to such Subsidiary Borrower’s
or such other Guarantor’s Property, arising from the existence or performance of
this Section 11 until the Borrower Obligations have been indefeasibly paid in
full and the Commitments shall have been irrevocably terminated.

12   OTHER PROVISIONS

12.1.   AMENDMENTS AND WAIVERS

Notwithstanding anything to the contrary contained in any Loan Document, with
the written consent of the Required Lenders, the Agent, on the one hand, and
Borrower or any Guarantor Subsidiary, as the case may be, on the other hand may,
from time to time, enter into written amendments, supplements or modifications
thereof and, with the consent of the Required Lenders, the Agent on behalf of
the Lenders may execute and deliver to Borrower or any Guarantor Subsidiary, as
the case may be, a written instrument waiving or consenting to the departure
from, on such terms and conditions as the Agent may specify in such instrument,
any

73



--------------------------------------------------------------------------------



 



of the requirements of the Loan Documents or any Default or Event of Default and
its consequences; provided, however, that no such amendment, supplement,
modification, waiver or consent shall (a) increase the amount or length of any
Lender’s Commitment, reduce the amount or extend the maturity of any Loan, or
reduce the rate of interest or extend the time of payment of interest thereon,
or reduce any fee (including the Facility Fee) payable to any Lender under the
Loan Documents, in each case without the prior written consent of the Lender
directly affected thereby, (b) amend, modify or waive any provision of Section
2.1(a) or this Section 12.1, amend or modify the definition of “Alternate
Currency,” reduce the percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by any Credit Party of its rights
and obligations under the Loan Documents, in each case without the prior written
consent of each Lender, (c) amend, modify or waive any provision of Section 10
without the prior written consent of Agent, or (d) amend Section 12.10 or any
other provision hereof in a manner to alter the pro rata sharing of payments
among the Lenders. Any such amendment, supplement, modification, waiver or
consent shall apply equally to each of the Lenders and shall be binding upon the
parties to the applicable agreement or document, the Lenders, the Agent and all
future holders of the Loans. In the case of any waiver, the parties to the
applicable agreement or document, the Lenders and Agent shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall not extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

12.2.   NOTICES

All notices and other communications under the Loan Documents shall be given to
each party hereto, initially, at the following address, and, thereafter, to such
other address through which it may from time to time be accepting notices, as
designated by it in writing to Agent and Parent Borrower:

         (a)   To Parent Borrower or any other Borrower. if to Parent Borrower
or any other Borrower, the office, branch or affiliate thereof designated as its
address for notices on Exhibit Q or the Borrower Addendum, if any, executed and
delivered with respect to such Borrower pursuant to Section 2.13;

         (b)   To a Lender. if to any Lender, the office, branch, affiliate, or
correspondent bank thereof designated as its address for notices in Exhibit N;

         (c)   To the Agent. if to the Agent, the office, branch, affiliate, or
correspondent bank thereof designated as its address for notices in Exhibit A;
and

         (d)   Effectiveness of Notice. Such notices and other communications
will be effective only if and when given in writing, and shall be deemed to have
been given three days after deposit in the mail, designated as certified mail,
return receipt requested, postage-prepaid, at the applicable address specified
above, or when delivered at the applicable address specified above, or when sent
by telecopy addressed to the party to which such notice is directed at its
address determined as provided above and receipt is confirmed, except that any
notice, request or demand by any Borrower to or upon Agent or the Lenders
pursuant to Sections 2.3, 2.6, 2.7 or

74



--------------------------------------------------------------------------------



 



3.3 shall not be effective until received. Any party to a Loan Document may rely
on signatures of the parties thereto which are transmitted by fax or other
electronic means as fully as if originally signed.

12.3.   NO WAIVER; CUMULATIVE REMEDIES

No failure to exercise and no delay in exercising, on the part of Agent or any
Lender, any right, remedy, power or privilege under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges under the Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

12.4.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND CERTAIN OBLIGATIONS

         (a)   Representations and Warranties. All representations and
warranties made under the Loan Documents and in any document, certificate,
instrument or statement delivered pursuant thereto or in connection therewith
shall survive the execution and delivery of the Loan Documents.

         (b)   Obligations. The obligations of Borrowers under Sections 3.4,
3.5, 3.6, 3.7, 3.8, 3.9, 3.10, 12.5, 12.7 and 12.13(b) shall survive the
termination of the Commitments and the payment of the Loans and all other
amounts payable under the Loan Documents.

12.5.   EXPENSES

Parent Borrower agrees, promptly upon presentation of a statement or invoice
therefor, and whether any Loan is made (a) to pay or reimburse the Agent for all
its reasonable out-of-pocket costs and expenses reasonably incurred in
connection with the development, preparation and execution of, the Loan
Documents and any amendment, supplement or modification thereto (whether or not
executed or effective), any documents prepared in connection therewith and the
consummation of the transactions contemplated thereby, including the reasonable
fees and disbursements of Special Counsel, (b) to pay or reimburse the Agent and
the Lenders for all of their respective costs and expenses, including reasonable
fees and disbursements of counsel, incurred in connection with (i) any
enforcement or collection proceedings resulting from any Default or Event of
Default or in connection with the negotiation of any restructuring or “work-out”
(whether consummated or not) of the obligations of any Credit Party under any of
the Loan Documents, including any amendment, supplement or modification thereto
or any waiver or consent thereunder (in each case whether or not executed or
effective) in connection therewith, and (ii) the enforcement of this Section,
(c) to pay, indemnify, and hold each of the Lenders and the Agent harmless from
and against, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, the

75



--------------------------------------------------------------------------------



 



Loan Documents and any such other documents, and (d) to pay, indemnify and hold
each of the Lenders and the Agent and each of their respective affiliates,
officers, directors and employees harmless from and against any and all other
liabilities, obligations, claims, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including reasonable counsel fees and disbursements) with respect to
the enforcement and performance of the Loan Documents, the use of the proceeds
of the Loans and the enforcement and performance of the provisions of any
subordination agreement involving the Agent and the Lenders (all the foregoing,
collectively, the “Indemnified Liabilities”), and, if and to the extent that the
foregoing indemnity may be unenforceable for any reason, Parent Borrower agrees
to make the maximum payment not prohibited under applicable law; provided,
however, that Parent Borrower shall have no obligation to pay Indemnified
Liabilities to Agent or any Lender, as the case may be, arising from the gross
negligence or willful misconduct of Agent or such Lender, as the case may be, or
claims between one indemnified party and another indemnified party. The
agreements in this Section shall survive the termination of the Commitments and
the payment of all amounts payable under the Loan Documents.

12.6.   ASSIGNMENTS AND PARTICIPATIONS

         (a)   Binding Effect. The Loan Documents shall be binding upon and
inure to the benefit of Parent Borrower, the other Borrowers, the Lenders, the
Agent, all future holders of the Loans, and their respective successors and
assigns, except that neither Parent Borrower nor any other Borrower may assign,
delegate or transfer any of its rights or obligations under the Loan Documents
without the prior written consent of the Agent and each Lender.

         (b)   Assignments. In addition to its rights under Section 12.6(e),
each Lender shall have the right to sell, assign, transfer or negotiate (each an
“Assignment”) one hundred percent, or any lesser percentage, of its rights and
obligations under the Loan Documents to any Subsidiary or affiliate of such
Lender, to any other Lender, or to any other bank, insurance company, financial
institution, pension fund, mutual fund or other similar fund (including, without
limitation, an Approved Fund or CLO) (each an “Eligible Assignee”), provided
that (i) each such Assignment shall be of a constant, and not a varying,
percentage of all of the assignor Lender’s rights and obligations under the Loan
Documents, (ii) the Commitment assigned shall be not less than $5,000,000, or
the full Commitment Amount of such assignor Lender’s Commitment, (iii) unless
the assignee is another Lender or a Subsidiary or an Affiliate of any Lender (in
which case no claims may be made by such assignee pursuant to Section 3.5, 3.6,
3.7, 3.8 or 3.9, in each case except to the extent that the assignor Lender
would otherwise have the right to do so), Parent Borrower and the Agent shall
have consented thereto in writing (which consents shall not be unreasonably
withheld or delayed and, in the case of Parent Borrower, shall not be required
(x) upon the occurrence and during the continuance of an Event of Default, or
(y) for a proposed assignment to an Approved Fund with respect to the assignor
Lender; for avoidance of doubt, it shall not be unreasonable for Parent Borrower
to withhold such consent if Parent Borrower reasonably believes that assignee
could assert a claim pursuant to Section 3.9 based on applicable law existing on
the proposed date of such assignment that the assignor Lender could not
similarly assert if it remained as a Lender), and (iv) the assignor Lender and
such assignee shall deliver to the Agent three copies of an Assignment and
Acceptance Agreement executed by each of them, along with an assignment fee in
the sum of $3,500 for the

76



--------------------------------------------------------------------------------



 



account of the Agent. Upon receipt of such number of executed copies of each
such Assignment and Acceptance Agreement, together with the assignment fee
therefor and Parent Borrower’s and the Agent’s consents to such Assignment, if
required, the Agent shall record the same and execute not less than two copies
of such Assignment and Acceptance Agreement in the appropriate place, deliver
one such copy to the assignor and one such copy to the assignee, and deliver one
photocopy thereof, as executed, to Parent Borrower. From and after the effective
date specified in such Assignment and Acceptance Agreement, the assignee
thereunder shall be a party hereto and shall for all purposes of this Agreement
and the other Loan Documents be deemed a “Lender” and, to the extent provided in
such Assignment and Acceptance Agreement, the assignor Lender thereunder shall
be released from its obligations under this Agreement and the other Loan
Documents. The Agent shall be entitled to rely upon the representations and
warranties made by the assignee under each Assignment and Acceptance Agreement.
Notwithstanding the foregoing, in the case of an assignment to a CLO, the
assignor Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in clause (a) of Section 12.1 that affects such
CLO.

         (c)   Participations. In addition to the participations provided for in
Section 12.10 (a) and Section 2.11(e), each Lender may grant participations in
all or any part of its rights under the Loan Documents to one or more Persons,
provided that (i) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties to this Agreement and the other Loan Documents
for the performance of such obligations, (iii) Borrowers, the Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents, (iv) the granting of such participation does not
require that any additional loss, cost or expense be borne by any Borrower at
any time, and (v) the voting rights of any holder of any participation shall be
limited to the voting rights of such Lender under Section 12.1(a).

         (d)   Relief from Obligations. No Lender shall, as between and among
Credit Parties, the Agent and such Lender, as the case may be, be relieved of
any of its obligations under the Loan Documents as a result of any Assignment or
the granting of any participation in all or any part of its rights under the
Loan Documents, except that it shall be relieved of its obligations to the
extent of any such Assignment of all or any part of its rights and obligations
under the Loan Documents pursuant to Section 12.6(b).

         (e)   Federal Reserve Assignment. Any Lender may at any time pledge or
assign all or any portion of its rights under the Loan Documents to any of the
twelve Federal Reserve Banks organized under Section 4 of the Federal Reserve
Act, 12 U.S.C. Section 341. No such pledge or assignment or enforcement thereof
shall release such assignor from its obligations under any of the Loan
Documents.

12.7.   INDEMNITY

77



--------------------------------------------------------------------------------



 



Parent Borrower agrees to defend, protect, indemnify, and hold harmless Agent,
and each and all of the Lenders, each of their respective affiliates and each of
the respective officers, directors, employees and agents of each of the
foregoing (each an “Indemnified Person”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel to such Indemnified
Persons in connection with any investigative, administrative or judicial
proceeding, whether direct, indirect or consequential and whether based on any
federal or state laws or other statutory regulations of any jurisdiction,
including securities and commercial laws and regulations, under common law or at
equitable cause, or on contract or otherwise, including any liabilities and
costs under Environmental Laws, federal, state or local health or safety laws,
regulations, or common law principles, arising from or in connection with the
past, present or future operations of Parent Borrower or any of its Subsidiaries
or their respective predecessors in interest, or the past, present or future
environmental condition of the Property of Parent Borrower or any of its
Subsidiaries, the presence of asbestos-containing materials at any such
Property, or the release or threatened release of any hazardous substance into
the environment from any such Property) in any manner relating to or arising out
of the Loan Documents, any commitment letter or fee letter executed and
delivered by Parent Borrower or any of its Subsidiaries and/or the Agent, the
capitalization of Parent Borrower or any of its Subsidiaries, the Commitments,
the making of, management of and participation in the Loans, or the use or
intended use of the proceeds of the Loans hereunder, provided that Parent
Borrower shall have no obligation under this Section to an Indemnified Person
with respect to any of the foregoing to the extent resulting primarily out of
the gross negligence or willful misconduct of such Indemnified Person or arising
solely from claims between one such Indemnified Person and another such
Indemnified Person. The indemnity set forth herein shall be in addition to any
other obligations or liabilities of Parent Borrower to each Indemnified Person
under the Loan Documents or at common law or otherwise, and shall survive any
termination of the Loan Documents, the expiration of the Commitments and the
payment of all Indebtedness under the Loan Documents.

12.8.   LIMITATION OF LIABILITY

No claim may be made by Parent Borrower, any of its Subsidiaries, any Lender or
other Person against Agent, any Lender, or any directors, officers, employees,
or agents of any of them for any special, indirect, consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by any Loan
Document, or any act, omission or event occurring in connection therewith, and
Parent Borrower, each of its Subsidiaries, each Lender and each such other
Person hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

78



--------------------------------------------------------------------------------



 



12.9.   COUNTERPARTS

This Agreement may be executed by one or more of the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same document. It shall not be
necessary in making proof of any Loan Document to produce or account for more
than one counterpart signed by the party to be charged. A counterpart of any
Loan Document or to any document evidencing, and of any an amendment,
modification, consent or waiver to or of any Loan Document transmitted by
telecopy shall be deemed to be an originally executed counterpart. A set of the
copies of the Loan Documents signed by all the parties thereto shall be
deposited with Parent Borrower and Agent. Any party to a Loan Document may rely
upon the signatures of any other party thereto which are transmitted by telecopy
or other electronic means to the same extent as if originally signed.

12.10.   ADJUSTMENTS; SET-OFF

         (a)   Adjustments. If a Lender shall obtain payment of any principal
of, or interest on, any Loan made by it to a Borrower under this Agreement, or
shall obtain payment on any other Obligation owing by a Credit Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by a Credit Party to a Lender not in accordance with the terms of
this Agreement or other Loan Documents and such payment should be distributed to
the Lenders pro rata or on the basis of their Commitment Percentages in
accordance with Section 2.5(a) or Section 9.2(b), as applicable, such Lender
shall promptly purchase from the other Lenders participations in the Loans made
by the other Lenders or other Obligations owed to such other Lenders in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may be incurred by such Lender in
obtaining or preserving such benefit) pro rata or in accordance with their
Commitment Percentages, as applicable, in accordance with Section 2.5(a) or
Section 9.2(b). To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. Each Lender shall include in
any arrangement or agreement it enters into with any participant in such
Lender’s interests hereunder, an undertaking by such participant substantially
similar to the foregoing provisions of this Section 12.10(a). Each Borrower
expressly consents to the foregoing arrangements and agrees that any holder of a
participation in any Obligation so purchased or otherwise acquired may exercise
any and all rights of banker’s lien, set-off or counterclaim with respect to any
and all monies owing by such Borrower to such holder as fully as if such holder
were a holder of such Obligation in the amount of the participation held by such
holder. Nothing contained herein shall require any Lender to exercise any such
right of set-off, counterclaim or banker’s lien or shall affect the right of any
Lender to exercise, and retain the benefit of exercising, any such right with
respect to any other indebtedness or obligation of a Credit Party.

         (b)   Set-Off. In addition to any rights and remedies provided by law,
upon and during the continuance of an Event of Default, the Agent, each Lender,
any participant with such Lender in the Loans and each Affiliate of each Lender
and the Agent shall have the right, without prior

79



--------------------------------------------------------------------------------



 



notice to any Credit Party, any such notice being expressly waived by Borrowers
to the extent not prohibited by applicable law, to set-off and to appropriate
and to apply any and all deposits (general or special, including, but not
limited to, indebtedness evidenced by certificates of deposit, whether matured
or unmatured) and any other indebtedness at any time held or owing by the Agent,
such Lender, any Affiliate of the Agent or such Lender or any participant to or
for the credit or the account of any Borrower against and on account of the
Obligations, irrespective of whether or not the Agent or any Lender, shall have
made demand under this Agreement or any of the other Loan Documents or the Agent
or any Lender shall have declared any or all of the Obligations to be due and
payable as permitted by Section 9.2 of this Agreement and although such
Obligations shall be contingent or unmatured. To the extent not prohibited by
applicable law, the aforesaid right of set-off may be exercised by the Agent and
each Lender and participant in the Loans and by each Affiliate of a Lender or
the Agent against any Borrower or against any trustee in bankruptcy, custodian,
debtor in possession, assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor of any Borrower or against anyone
else claiming through or against any Borrower or such trustee in bankruptcy,
custodian, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off shall not have been exercised by any such Person
prior to the making, filing or issuance, or service upon such Person of, or of
notice of, any such petition, assignment for the benefit of creditors,
appointment or application for the appointment of a receiver, or issuance of
execution, subpoena, order or warrant. Each Lender agrees promptly to notify
Parent Borrower and the Agent after any such set-off and application made by
such Lender, any of its Affiliates or any of its participants in the Loans or
any exercise of similar set-off rights that any of them exercises against
deposits or other indebtedness to or for the credit of any Borrower which is
applied against the Obligations (and the Agent shall promptly notify all of the
other Lenders thereof), provided that the failure to give such notice to Parent
Borrower or Agent shall not affect the validity of such set-off and application.
Agent shall also promptly notify the Parent Borrower after any such set-off and
application made by it or any of its Affiliates, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
Each Borrower hereby grants to Agent, each Lender and Affiliate of each Lender
and Agent and each participant in the Loans a continuing lien, security interest
and right of setoff as security for all Obligations upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of such Persons and each of their respective
successors and assigns or in transit to any of them. ANY AND ALL RIGHTS TO
REQUIRE ANY OF THE LENDERS OR AGENT, ANY OF THEIR AFFILIATES OR ANY PARTICIPANT
IN THE LOANS TO EXERCISE THEIR RESPECTIVE RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWERS
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.11.  CONSTRUCTION

Each party to a Loan Document represents that it has been represented by counsel
in connection with the Loan Documents and the transactions contemplated thereby
and that the principle that agreements are to be construed against the party
drafting the same shall be inapplicable.

80



--------------------------------------------------------------------------------



 



12.12.  GOVERNING LAW

The Loan Documents and the rights and obligations of the parties thereunder
shall be governed by, and construed and interpreted in accordance with, the
internal laws of the State of New York, without regard to principles of conflict
of laws.

12.13.  JUDGMENT CURRENCY

         (a)      Conversion of Judgment Currency. Each Borrower’s obligations
under the Loan Documents to make payments in the applicable Currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that, on the Business
Day immediately following the date of such tender or recovery, Agent or the
applicable Lender, as the case may be, may, in accordance with normal banking
procedures, purchase the Obligation Currency with such other currency. If for
the purpose of obtaining or enforcing judgment against any Borrower in any court
or in any jurisdiction, it becomes necessary to convert into any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made at the rate of exchange at which, in accordance with
normal banking procedures in the relevant jurisdiction, the Obligation Currency
could be purchased with the Judgment Currency as of the day immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

         (b)      Indemnification. If the amount of Obligation Currency
purchased pursuant to the last sentence of Section 12.13(a) is less than the sum
originally due in the Obligation Currency, the applicable Borrower covenants and
agrees to indemnify the applicable recipient against such loss, and if the
Obligation Currency so purchased exceeds the sum originally due to such
recipient, such recipient agrees to remit to the applicable Borrower such
excess.

12.14.  INTERNATIONAL BANKING FACILITIES

         (a)      Utilization of International Banking Facility by Lenders.
Borrowers acknowledge that some or all of the Lenders may, in connection with
the Loan Documents, utilize an International banking facility (as defined in
Regulation D).

         (b)      Use of Proceeds from International Banking Facility. Each
Borrower which is an entity located outside the United States (i) understands
that it is the policy of the Board of Governors of the Federal Reserve System
that deposits received by International banking facilities may be used only to
support the non-U.S. operations of a depositor (or its foreign affiliates)
located outside the United States and that extensions of credit by International
banking facilities may be used only to finance the non-U.S. operations of a
customer (or its foreign affiliates) located outside the United States, and
(ii) acknowledges that the proceeds of its borrowings hereunder from an
international banking facility will be used solely to finance its operations
outside the United States, or that of its foreign affiliates.

81



--------------------------------------------------------------------------------



 



12.15.  HEADINGS DESCRIPTIVE

Section headings have been inserted in the Loan Documents for convenience only
and shall not be construed to be a part thereof.

12.16.  SEVERABILITY

Every provision of the Loan Documents is intended to be severable, and if any
term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity, legality and enforceability of the remaining provisions
thereof shall not be affected or impaired thereby, and any invalidity,
illegality or unenforceability in any jurisdiction shall not affect the
validity, legality or enforceability of any such term or provision in any other
jurisdiction.

12.17.  INTEGRATION

All exhibits to a Loan Document shall be deemed to be a part thereof. Except for
agreements between the Agent and Parent Borrower with respect to certain fees,
the Loan Documents embody the entire agreement and understanding among
Borrowers, the Agent and the Lenders with respect to the subject matter thereof
and supersede all prior agreements and understandings among Borrowers, the Agent
and the Lenders with respect to the subject matter thereof.

12.18.  CONSENT TO JURISDICTION

EACH PARTY TO A LOAN DOCUMENT HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE CITY OF NEW YORK OVER ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS.
EACH PARTY TO A LOAN DOCUMENT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED OR NOT PROHIBITED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH BORROWER HEREBY
AGREES THAT A FINAL JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT, AFTER ALL APPROPRIATE APPEALS, SHALL BE CONCLUSIVE AND BINDING
UPON IT.

12.19.  SERVICE OF PROCESS

Each party to a Loan Document hereby irrevocably consents to the service of
process in any suit, action or proceeding by sending the same by first class
mail, return receipt requested or by overnight courier service, to the address
of such party set forth in Section 12.2 or in the applicable Loan Document
executed by such party. Each party to a Loan Document hereby agrees that any
such service (a) shall be deemed in every respect effective service of process
upon it in any such suit, action, or proceeding, and (b) shall to the fullest
extent enforceable by law, be taken and held to be valid personal service upon
and personal delivery to it.

82



--------------------------------------------------------------------------------



 



12.20.  NO LIMITATION ON SERVICE OR SUIT

Nothing in the Loan Documents or any modification, waiver, consent or amendment
thereto shall affect the right of Agent or any Lender to serve process in any
manner permitted by law or limit the right of Agent or any Lender to bring
proceedings against any Credit Party in the courts of any jurisdiction or
jurisdictions in which such Credit Party may be served

12.21.  WAIVER OF TRIAL BY JURY

THE AGENT AND EACH OF THE LENDERS AND BORROWERS HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS THAT THEY MAY NOW OR HEREAFTER HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT
LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS
RELATING TO THE ADMINISTRATION OF THE LOAN FACILITY UNDER THIS AGREEMENT OR
ENFORCEMENT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, AND (ii) AGREE THAT
NONE OF THE BORROWERS, ANY LENDER OR THE AGENT WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. EXCEPT AS PROHIBITED BY APPLICABLE LAW, EACH BORROWER HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. EACH BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE AGENT OR THE LENDERS WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
THE AGENT AND THE LENDERS TO ENTER INTO THIS AGREEMENT AND FOR THE LENDERS TO
MAKE LOANS AVAILABLE TO THE BORROWERS. IT IS INTENDED THAT SAID WAIVERS SHALL
APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION OR
PROCEEDING.

12.22.  EFFECTIVE DATE

This Agreement shall be effective at such time (the “Effective Date”) as (a)
executed counterparts hereof shall have been delivered to the Agent by Parent
Borrower and each Lender and the Agent shall have executed and delivered a
counterpart hereof to Parent Borrower and each Lender, and (b) all fees payable
to the Agent and the Lenders in connection herewith on or prior to the Effective
Date shall have been paid.

83



--------------------------------------------------------------------------------



 



12.23.  TREATMENT OF CERTAIN INFORMATION

The Agent and each of the Lenders agrees to use reasonable precautions to keep
confidential, in accordance with its customary procedures for handling
confidential information of the same nature, all non-public information (a)
provided to it by or on behalf Parent Borrower or any of its Subsidiaries
pursuant to or in connection with any Loan Document or (b) obtained by it based
on a review of the books and records of Parent Borrower or any of its
Subsidiaries; provided, however, that nothing herein shall limit the disclosure
of any such information (c) to the extent required by statute, rule, regulation
or judicial process, (d) on a confidential basis, to counsel for any of the
Lenders or of the Agent, (e) to bank examiners, auditors or accountants, and any
analogous counterpart thereof, (f) to Agent or any Lender, (g) in connection
with any litigation to which any one or more of the Lenders or the Agent is a
party, (h) to any assignee or participant (or prospective assignee or
participant) so long as such assignee or participant (or prospective assignee or
participant) agrees to keep such information confidential on substantially the
same basis as set forth in this Section, or (i) to affiliates of Agent or any
Lender.

12.24.  PARENT BORROWER AS AGENT FOR SUBSIDIARY BORROWERS

Each Subsidiary Borrower hereby irrevocably designates and appoints the Parent
Borrower as its agent under the Loan Documents and such Subsidiary Borrower
hereby irrevocably authorizes the Parent Borrower to take such action on its
behalf under the provisions of the Loan Documents and to exercise such powers
and perform such duties as are expressly delegated to the Parent Borrower by the
terms of the Loan Documents, together with such other powers as are reasonably
incidental thereto.

12.25.  OPINION OF LOCAL COUNSEL WITH RESPECT TO INITIAL GUARANTOR 
SUBSIDIARIES.

Within thirty (30) days of the Effective Date, Parent Borrower shall deliver
opinions of local counsel in Georgia, Massachusetts, Arizona and Ohio
(reasonably satisfactory to the Agent in all respects) with respect to the
Guarantor Subsidiaries incorporated within said states.

84



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

          BOWNE & CO., INC     By: /s/ C. CODY COLQUITT     Name: C. Cody
Colquitt     Title: Senior Vice President and Chief Financial Officer     FLEET
NATIONAL BANK,     as a Lender and as Agent     By: /s/ JOHN T. HARRISON    
Name: John T. Harrison     Title: Senior Vice President      JPMORGAN CHASE
BANK,      as a Lender and as Documentation Agent     By: /s/ LOUIS MASTRIANNI  
  Name: Louis Mastrianni     Title: Vice President     WACHOVIA BANK, NATIONAL
ASSOCIATION,     as a Lender and as Syndication Agent     By: /s/ KARIN E.
SAMUEL     Name: Karin E. Samuel     Title: Vice President      HSBC BANK USA,
as a Lender     By: /s/ BRUCE WICKS     Name: Bruce Wicks     Title: Vice
President

85



--------------------------------------------------------------------------------



 

          THE ROYAL BANK OF SCOTLAND PLC, as a Lender     By: /s/ JULIAN DAKIN  
  Name: Julian Dakin     Title: Senior Vice President     FIRSTAR BANK, N.A., as
a Lender     By: /s/ RICHARD NELTNER     Name: Richard Neltner     Title: Senior
Vice President     THE BANK OF NEW YORK, as a Lender     By: /s/ JAMES J. DUCEY
    Name: James J. Ducey     Title: Vice President

86